Approval of the Minutes
The Minutes from yesterday's sitting have been distributed.
Are there any comments?
Mr President, I wanted to draw your attention to the fact that on page 5, under the item 'Tribute' , it is stated that Sir James Goldsmith died on 19 June 1997. In fact, the date was 19 July.
I would like to take this opportunity to observe that the first page of yesterday's 'Info-session' mentions the tributes paid to Mother Teresa and Diana, Princess of Wales. I do not think it would have involved excessive expenditure on ink to have added the name of Sir James Goldsmith.
On your first point we will correct the Minutes. On the second point the English Minutes say quite clearly that the President also paid tribute to Sir James Goldsmith.
(Parliament approved the Minutes)
Equal opportunities for men and women
The next item is the joint debate on the following two reports:
(A4-0257/97) by Mrs Kestelijn-Sierens, on behalf of the Committee on Women's Rights, on the Commission's annual report on equal opportunities for men and women in the European Union (1996) (COM(96)0650 - C4-0084/97)-(A4-0251/97) by Mrs Kokkola, on behalf of the Committee on Women's Rights, on the Commission communication 'Incorporating equal opportunities for women and men into all Community policies and activities' (COM(96)0067 - C4-0148/96)
Mr President, ladies and gentlemen, first of all, on behalf of my colleagues on the Committee on Women's Rights, I wish to express our great satisfaction. The fact that four of our reports, and there were very nearly five, can be dealt with together in a debate on a Tuesday morning is quite an achievement. To my knowledge, Mr President, this preferential treatment has rarely or never before been applied. It is proof that the equal opportunities policy is being taken seriously and this is indeed as it should be.
Mr President, ladies and gentlemen, this annual report is the first of its kind and in that sense we are dealing with something new. We wholeheartedly applaud the Commission's initiative, first, because it is a valuable instrument with which to establish the progress made from year to year and secondly, because the debate on the future of the equal opportunities policy must be initiated.
Mr President, as this is a first report it is also important to make a few comments on the form, with a view to putting the Commission on the right track in the future. The structure is far from sound, it is too much of an overview and there is too little evaluation. The second criticism is that important areas are missing, such as violence against women. Now to the content: I shall go through the six sections which approximately coincide with the objectives of the fourth action programme. The first, and in my view, most important section concerns mainstreaming or the integration of the equal opportunities policy into other policy areas. The Committee on Women's Rights is completely behind these new approaches. To promote mainstreaming, we would particularly request that more attention be paid to statistics broken down by gender. Next, a gender impact assessment on proposed legislation by analogy with already existing business or environmental impact assessments and thirdly, mainstreaming in the operation of the European Parliament itself by setting up a mainstreaming monitoring board consisting of two members from each Parliamentary Committee as proposed by Mrs Hadar Cars. Mr President, the same points are repeated in the Kokkola report, which we fully support.
The second section deals with the UN Beijing Conference on Women. Here I want to refer to the Union's responsibility for implementation. Unfortunately we find that the Union has done virtually nothing about several of the priority objectives of the Beijing Platform For Action. Women and the environment, violence against women, and women and health. As far as the latter is concerned, the recent communication on women and health did nevertheless herald some progress.
Thirdly, the problem of under-representation of women in decision-making. Ladies and gentlemen, the photograph of the Heads of State and of Government who put the final touches to the new Treaty of Amsterdam speaks for itself. Apart from Queen Beatrix, there was not a single woman. The Commission rightly points to the underrepresentation of women in political decision-making as one of the causes of the democratic deficit. Positive action is necessary here and the following measures must be emphasized. Number one, the introduction of a temporary quota or targets. These can be effective and sometimes necessary means of achieving equal participation in decision-making and we also wish to highlight the repercussions of electoral systems on the representation of women in the political bodies. An investigation by the study service of this Parliament has shown that majoritarian voting systems like those used in the United Kingdom or France have a clearly adverse effect on the equal participation of men and women.
The fourth section is on women and the economy. Broad dissemination of the European code of conduct on equal pay is needed. We trust the Commission will evaluate the success of this code of conduct in its next annual report. In order to improve the position of women in the labour market further, we would request that further research be undertaken into the individualization of social security entitlements and an improved status for assisting spouses via the long-awaited revision of the existing directives.
The fifth section deals with combining work and household. If we wish to offer men and women equal opportunities on the labour market, then both women and men must be better able to reconcile work and family life. In this regard, we would argue for flexible opening hours for shops and public services and promotion of child care initiatives.
The last section deals with women's rights. A Eurobarometer poll shows that most women are not aware of their rights. Information campaigns must rectify this. And here I am thinking, for example, of the Citizens' First campaign.
Mr President, ladies and gentlemen, the Committee on Women's rights supported my report unanimously. We hope, Mr Commissioner, that all Parliament's proposals and comments will be taken into account when the next and subsequent annual reports are drawn up. I would like to thank the secretariat of the Committee on Women's Rights, and all those who have contributed, for their sterling work in producing this report. Finally, I also wish to congratulate the three other rapporteurs who are presenting their reports in this morning's debate.
Mr President, Mr Commissioner, ladies and gentlemen, after lengthy discussion and analysis of the policy of incorporating equal opportunities for men and women into all Community policies and objectives, and of mainstreaming, and given the new shape of the Treaty of Amsterdam, we have now reached the home straight. Today the whole house of the European Parliament is debating this report and will, I hope, adopt it.
But the efforts we have made throughout this period to shape a resolution for the policy of mainstreaming which will fulfil the practical needs of women today must not stop or be interrupted. A report of the European Parliament is not enough to change attitudes and traditions overnight or for mainstreaming policy to have practical application in people's lives. What is needed is for all of us to unite our forces in this endeavour to change today's society and create a society where sex does not decide who is first to become unemployed, a society whose members are not be excluded from decision-making positions because of their sex, or do not have equal access to information or education and training programmes because of their sex. I believe that we owe it to the generations to come to pursue this endeavour.
Before continuing my brief presentation I would like to outline my position on the name of this policy. The term "mainstreaming' , taken from the terminology of ecologists, is unfortunate. The European Union has the tendency to clothe its policies with names which are not readily understood or cannot be rendered exactly in all the languages of the European Union, and the result is confusion amongst those involved and, in this particular case, confusion about the extremely important notion of equal opportunities and objectives. I think the best term for this particular concept is 'action to incorporate equality' and I will use that expression from now on.
Achieving action to incorporate equality could be regarded as the ideal for the equality of the sexes. As rapporteur, however, I have the duty to alert everyone to the fact that action to incorporate equality involves the danger of ranking all at the same level, whereas equality promotes diversity and encompasses the notion of solidarity in diversity. So, clearly, positive action must continue to be carried out in concert with the implementation of this policy.
The structural funds are an area where action to incorporate equality may find fertile ground for development, which means that equal opportunities and equal rights must be included in the objectives of the funds in question. This would make it easier to draw up a list of qualitative and quantitative indicators to evaluate the incorporation of this policy into the sphere of activity of these funds, and to present the statistics and data for the two sexes separately. Action to incorporate equality will have been accomplished when equal opportunities and equal rights are included in all the regulations and policies of the European Union. At this point I must emphasize the active role of nongovernmental organizations and bodies in drawing up the programmes.
Mr Commissioner, as you well know, however positive the will, however resounding the declarations, regardless of whether you, as Commissioner, and we, as a Parliament, agree, if the appropriate funding measures and the necessary administrative structures to bring about coordination and enable evaluation of whether an action promotes equal opportunities are not guaranteed, I am afraid action to incorporate equality will remain an idea in the files of those responsible. For this reason I ask you to put all possible pressure on everyone involved to create the necessary structures and make the necessary resources available.
I would like to end by saying that I believe that it is not just women who need equality, Europe needs equality, the whole global community needs equality. The policy of action to incorporate equality must be the subject of an information campaign, our own campaign, which we all promote in our national parliaments, in our governments and in our social organizations, and this must be a process with the constant aim of full equality.
Mr President, ladies and gentlemen, I want to begin by expressing my satisfaction with the set of reports on women before this House, and especially that this is happening on the Tuesday rather than the Friday as is normally the case.
It would be a good thing if this continued, since there is rarely much discussion of topics relating to equal opportunities, and this might be a way to achieve it. There is still a long way to go to attain the goal of incorporating equality into all the Union's policies. That is why this debate is so important.
In its first annual report on equal opportunities, the Commission has presented a very full and well-researched document which really gives us a broad picture of the situation throughout the Member States. And yet, Mr Commissioner, after studying the document I can only say that my feeling is one of helplessness. Helplessness at the lack of effective measures to promote equality, helplessness at the lack of stability in women's employment, helplessness because we women are under-represented in decision-making positions, and, above all, helplessness at the lack of strategies in the Commission's communication.
We have a good study, some good statistics, and an evaluation of the general situation. But my question is: ' now what?' In her excellent report, Mrs Kestelijn-Sierens sets out some interesting proposals which I wholeheartedly support, and, Mr Commissioner, I urge the Commission to bear them in mind in its future reports, so as to progress more rapidly along the long road towards equality.
Turning to Mrs Kokkola's report also, I would say that, of the four reports on equality presented this Tuesday, hers is without a doubt the one which, if implemented, would contribute most towards improving the situation of women in European society. What Mrs Kokkola's report is calling for is genuine incorporation of the principle of equality into all the Union's policies and strategies.
I congratulate Mrs Kokkola on her work and her critical analysis of the Commission's communication, and I support her in her request for greater clarity. The confusion begins with the very term 'mainstreaming' and ends at that fuzzy boundary between Community powers and the principle of subsidiarity. If the Commission delegates the responsibility to the Member States and they have other priorities, then there will be no real change in equality policies. So it is vital that the aid given to the various countries should contain clauses about the principle of equality, which should be binding.
The incorporation of equality should be something for everybody to aim at, in all areas of internal policy, but also in development cooperation agreements and - why not?- in negotiations about enlargement. In order to implement these policies successfully, investment is necessary. Certainly, the structural funds may be the best instrument to achieve success in mainstreaming and in the horizontal policies on equality in all the policies of the European Union.
Mr Commissioner, we look forward - I certainly look forward - to the Commission's proposals on this, in order to progress more rapidly towards achieving equality for all women within the European Union, and we hope to be able to export this model as well.
Mr President, I would first like to congratulate both the rapporteurs. Mrs Kokkola's report gives a thorough and lucid description of EU policy on equality and the current, highly essential concept of mainstreaming.
I have had the honour of drafting the opinion of the Committee on Regional Policy on this issue, and analysing the extent to which equality is taken into account in the structural funds. Despite the fact that the principle of mainstreaming was contained in the structural funds regulation four years ago, its implementation still poses major problems. Technical and rational issues have been emphasized in the aims and methodology of regional and structural funding. These are areas where men are well entrenched through traditional career choices. So in general, structural policy, which is ostensibly sexually neutral, only offers real opportunities to the opposite sex - to men.
To achieve equal opportunities, areas of particular interest to women must be included in the process. Women have more interest than me in the everyday infrastructure, so to speak, that is, local and social issues. Also, women still have greater responsibility for the family than men. Women's opportunities to work or receive education or training therefore undeniably depend on social services such as child care and care for the elderly, school meals, and public transport. Financial support for these should also fall within the scope of the structural funds.
These needs cannot be fully met unless they are applied at every level of planning, decision-making, implementation and monitoring of structural policy. Mr Commissioner, this action should be undertaken right down the line from the Commission to regional cooperation panels. A common complaint is that it is hard, not to say impossible, to find qualified women for expert bodies. We have made some progress in Finland in this respect: agencies always have to put forward one male and one female candidate for any vacancy, and one of them is elected. This ensures that the principle of better representation by women on various bodies is safeguarded. I would recommend the adoption of this practice throughout the European Union.
Mr President, this policy of action to incorporate equality is very important, and Mrs Kokkola has done an excellent piece of parliamentary work. The Committee on Institutional Affairs has worked on its opinion in the light of the new draft Treaty of Amsterdam, and has made an important contribution by suggesting a new term - and I thank Mrs Kokkola very much for accepting it - as well as proposing the creation of an interinstitutional working group.
As regards the new draft Treaty of Amsterdam it should be noted that, in contrast to other areas where the new treaty hardly makes any advances, but rather marks time or even loses ground, in the field of women's rights it must be acknowledged that it represents significant progress on both recognition of discrimination against women and defence of women's equality.
In the employment and social policies of this new treaty, we will be able to find an effective method. It must also be said that this is not guaranteed, because the new treaty is highly ambivalent and whether it is effective or not depends on which method is used. However, it must be recognized that finally, at the dawn of the Twenty-first Century, the new Treaty on European Union is attending to the enormous problem of discrimination against women, which affects over half of all Europeans. For the first time we have been noticed, and that is no small thing, for we are well aware that in politics recognizing a problem may be the first step towards solving it.
Mr President, at last a significant morning to deal with a significant issue! And one which concerns all European Union citizens, not just the women. So I hail the European Parliament directive which recognizes that. And I congratulate all the rapporteurs and draftsmen of opinions taking part in this debate.
It was high time the Commission drafted and presented to the European Parliament a report on equality of opportunity between men and women in the European Union. Fortunately it did so in 1996. It is not enough to define policies full of good intentions: if their implementation and the results obtained are not studied, they may not be sufficiently effective unless the politicians responsible are aware of what is happening. So it is essential not only for the statistics to break down the results by sex, but for the indicators used to make it possible to monitor and check the results of the policies followed.
For example, this year, for the first time, the Portuguese government presented a programme for incorporating equality between men and women into all policy areas. To support its implementation, equality councils have been set up for each ministry, reporting directly to the High Commission for Equality and the Family, which is responsible for monitoring and controlling the implementation of this plan.
In addition, in June 1998, in the context of the fourth action programme for equality, the Portuguese Parliament will be organizing the second interparliamentary conference of the committees responsible for women's rights in the parliaments of the fifteen countries of the European Union and in the European Parliament. The objective is precisely to analyse the way the policies drawn up, both by the European Parliament and by each country, to promote equality between men and women are being applied and what results have been obtained. We hope that this interparliamentary conference in Lisbon will help the Commission to draft a more concrete report for 1997, effectively taking advantage of the equality policies.
Commissioner Flynn, I hope that, with the help of the European Parliament and the parliaments of the European Union, the Commission will be in a position to incorporate into its next report on equality policy the numerous suggestions we are proposing to you here today.
As regards mainstreaming policy, or incorporation of equality between men and women into all policy sectors, I consider it a decisive step for achieving normality in society, that is, women and men having not only the same rights and obligations, but also the capacity to become really able to exercise them. So, this report, magnificently drafted by Mrs Angela Kokkola, is one of the most important that has ever been debated by the European Parliament on equality policy. With the ratification of the Treaty of Amsterdam, mainstreaming will come to be one of the objectives of the Union and consequently there will be an enormous strengthening of opportunities for applying it.
So we will be looking forward to that very much, Mr Commissioner, and it would be appreciated if you would pass that on to the Commission. We are not naive: as long as equality is not achieved, implementing horizontal policies which incorporate this objective across the sectors are not enough. It is absolutely necessary to continue expanding specific actions and programmes to support women. If we want equality, specific measures will still be needed for a considerable time to close the gap that exists today. If we want women to be financially independent, managers of companies, creators of employment, promoters of more human and environmentally sustainable development, mainstreaming is not enough, although this policy is very important. Positive action for women must be maintained and broadened. And it is essential to apply the new technologies that exist in society today more effectively. I am firmly convinced that only with us making decisions jointly with the men can that equality truly be obtained.
Mr President, in this debate, I particularly wish to focus on Mrs Kestelijn-Sierens's excellent report, and my colleague, Mrs Peijs, will speak on Mrs Kokkola's report.
It is a very good thing that the Commission has issued the annual report and also excellent that the Commission has decided to produce such a report every year. I would like to compliment Commissioner Flynn on that initiative. It is fifteen years since this Parliament undertook a detailed study on the position of women in Europe and a lot has happened since then. At that time, if I may just reminisce, Mrs Veil was the President of our Parliament, Yvette Roudi was the chairman of the committee of inquiry and I myself, as a young Member of Parliament, was the general rapporteur for that committee of inquiry. That action in 1981 has achieved a great deal. Since then, the European Commission has placed the subject of women high on the agenda and we now have our own Committee on Women's Rights, which was set up afterwards. Much has changed for the better since that time. On the basis of the European directives, the Member States have taken many legal measures in order to enforce the equal treatment of women. The position of women in education, the labour market, in politics and in administrative bodies has improved. Arrangements that make it possible for women and men to combine work and caring for children have been greatly extended. Nevertheless, there are still many aspects which have not yet been settled properly or where the situation is unsatisfactory. In fact, it is inconceivable that 25 years after the third wave of emancipation and 15 years after the European Parliament's committee of inquiry, our children, our daughters - I apologize for speaking about our generation - still experience the same problems purely and simply because they are female. I shall give a number of examples: in education, boys and girls currently reach the same level and that is great progress. But still far too few girls go in for technical education, as a result of which women fall far behind in the area of new technologies. The labour market is now made up of about 40 % women and that is great progress. Fifteen years ago the figure was only 20 % in the Netherlands. On average women still earn lower salaries and women are much too concentrated in a small segment of the labour market and are therefore very vulnerable to unemployment. Further action is necessary to remedy these problems. Combining child care and work has become less complicated for women as the facilities available have expanded. But the situation is still unsatisfactory. A recent survey in the Netherlands showed that half of young mothers who initially tried to keep working nevertheless gave up after a few months, with all the consequences that involves for their position in the job market.
And then there is the matter of how many women make it through to top positions in policy-making. I myself was a minister for five years in a cabinet with only three women ministers. There are four female ministers in the current Dutch government. So the advances are very small and that does not apply only to the Dutch government, it actually applies to all governments. The same applies to the top positions in the civil service, in business, in the trade unions and in social organizations. The European institutions also project the wrong image here. The number of female Commissioners is not encouraging, and nor is the number of female directors-general and directors. And that is worrying because the European Commission really ought to set a good example, otherwise criticism of the Member States is not really credible. I should like to ask Commissioner Flynn whether he will consider the position of women in the institutions in his future annual reports.
The situation for women as the year 2000 approaches is therefore a bit better than 25 years ago, but the problems have still not been resolved and a number of additional problems have even arisen. I believe it is a good thing that the Commission will be issuing annual reports in the future. Attention to and action on the role of women in our society will still be necessary for years to come and women must therefore show solidarity in this regard with the men who help them. Because, in my view, equality between men and women in this world makes for a better world.
Mr President, like other speakers, I would like to emphasize how important it is that this debate is taking place this morning, with time at our disposal, and that we have the opportunity to discuss and to develop very important issues, which warrant special attention.
I would particularly like to mention Mrs Kokkola's report, which urges the Commission and the Member States to act on two fronts, simultaneously promoting a policy of equal opportunities for men and women and measures of positive discrimination on behalf of women in sectors where women are still in a minority. The rapporteur states that we should invest much more, especially in terms of financial resources, so that we can develop support structures aimed at allowing women to play a much more active role in the world of work and chiefly at facilitating professional reintegration of women who, for reasons which apply only to their own sex, have been forced to interrupt their careers.
Among many other extremely important proposals, the rapporteur wants all departments responsible for implementing the principle of mainstreaming to appoint an employee to monitor the implementation of mainstreaming criteria and to submit proposals for improvements.
As has already been recognized, the report is extremely detailed and well-researched, and it deserves our full attention and support. Mrs Kokkola is right to ask for the appropriation of funds in order to achieve equality and to insist on the establishment of a working group to ensure that, in every Community activity, regard is had to equality between men and women. As stated earlier in this Chamber, we can talk all we like, we can propound all the theories we like. Words are fine and they can be written down or spoken aloud, but if the finance is not there to implement the policies, then words are just words, and we have all had occasion to witness that reality, especially where women's issues are concerned. So we have no alternative but to agree with her that, if mainstreaming is to be implemented, these necessary preconditions must be in place.
At the same time, however, long-standing prejudices and ideas about the participation of women in the creation and development of our society must be swept aside. Now is not the time to expand on them: we all know very well what we understand by the meaning of prejudice. Because, as was mentioned a short time ago, nobody can claim that there is real equality between men and women, especially as far as work opportunities are concerned, either in the countries of the European Union or, more generally, in the countries of the western world: all those countries we regard as particularly civilized but which in reality fall short on basic issues of civilization, such as equal opportunities for men and women.
Should anyone be in any doubt about the need for this debate, they might try thinking back to recent news pictures of political life in the broad sense. There were the pictures from the negotiations on the Amsterdam Treaty - 15-30 men deciding and signing; NATO enlargement: the same - men making the decisions again. The senior democratically elected politicians are men . If we look for prominent women in the recent period, we are struck by the departure of two people: Mother Teresa and Diana, Princess of Wales. The role of women is Florence Nightingale or the beautiful princess, sadly so tragically killed. In other words there is a long way to go to equality.
If we look at our own ranks, things are a little better, but they are not good, as was also mentioned by the two rapporteurs, whom, incidentally, I would like to thank warmly for their work. A little has happened, but it is far from enough. As a woman of my age, and as someone who has been directly or indirectly involved in feminism all my life, I have to ward against lapsing into weak helplessness, also mentioned by another speaker. We have said it all before. It is well-known that no good comes of helplessness, so I want to be optimistic and take pleasure in what we have achieved. Looking back, a lot has of course happened, even if it is not enough. The most important thing that has happened is that, in spite of everything, we no longer discuss - not in public at least - whether women and men are equal. But if they are now equal, why is that not reflected more clearly in the figures? That is the current debate. Is there still an invisible glass ceiling, in other words, is it true that women are still not accepted in certain positions, or are there reasons which have to do with the practicalities of life, such as families and children? It is still a mixture of both, unfortunately, so the problem needs to be tackled from both angles. In any case, we women should realise that power is never given up voluntarily and that we shall never have true equality unless we women also give up some of our power.
Mr President, we are taking part once again in a debate on equal opportunities because it is always our intention to contribute to making equality a reality and also to add a male voice to the voices of the women Members who are calling for it and demanding it.
In the very short time we have available, we want to make two comments, also very short. The first is to highlight the fact that this debate is being held today, this Tuesday, and not on a Friday morning, as has unfortunately been customary for this issue and the others that are also exiled to that morning. The second is that this is the result of some positive signals at the institutional level, with the inclusion, in Amsterdam, of new Article 6-A and with the addition to Article 2.
As Mrs Kokkola has emphasized - and we would like to compliment her on her work, together with all the other rapporteurs - they must not represent just new advances in theory, with no practical effects, and there must no longer be just a few fine words like those about mainstreaming, but quantitative and qualitative ex-ante and ex-post evaluation.
We are also delighted with the proposal for proper definition and translation of mainstreaming, which reflects a necessary sense of universality, and we agree with the Portuguese words for 'action for equality' . And action is what is needed!
Mr President, the Amsterdam Treaty certainly provides new tools for improving equality, and must be regarded as a gain for women in general. But what Mrs Dybkjær said is quite right. The same view is apparent in the management of the European Union. The family image of the European Union is still a bunch of men in grey suits, with Queen Beatrix in the middle and a couple of female foreign ministers, and that is all.
The right tools are needed to improve equality, as many speakers have mentioned. One means of improving equality is to have all companies and public institutions produce an annual equality plan. This could include the idea of imposing temporary quotas to ensure better representation of women or of the under-represented gender. Furthermore, training plays an essential part in improving equality in companies and public institutions. Close attention must be paid to these issues. They must be studied and that is precisely why mainstreaming is a doubleedged sword. It requires a great deal of careful attention. It will not implement itself.
In preparing for monetary union it is especially important to promote equality and the status of women, because, as Mrs' Kokkola's report states, adapting public finance to EMU conditions may hit women badly. Jobs will be cut in the public sector, which is largely the domain of women.
Finally, I wish to remind everyone that the Council of Europe drafted a proposal in 1992 for Member States to organize daycare places, and progress must be made on that to enable women to go out to work.
Mr President, the inclusion of equality of opportunity between women and men as part of Community policy and action is laudable, and I would like to congratulate Mrs Kokkola, the author of this excellent report.
The content of the report and the efforts of the Commission are reassuring. The principle of mainstreaming underpins all the actions and all the policies of the Union, at all levels. It therefore involves all the parliamentary committees. So the goal of equality between men and women has become an issue governing all our actions, and we can but rejoice.
Nevertheless, there are still grounds for concern. How can equality of opportunity apply unless there are measures of positive discrimination in favour of women, if real equality is indeed the aim? Their absence suggests a degree of ambiguity, and that worries me. Our rapporteur seems to be aware of this in asking for the introduction of measures along these lines in fields where women are still disadvantaged.
Such fields, alas, are all too numerous, and at all events significant both in the economic and political field. Rare indeed are the women who occupy decision-making posts. In the fifteen Member States, women do not even occupy one position of responsibility in five, and we can just about take heart at the fact that 25 % of decision-making posts are occupied by women in the Commission. Of course this is remarkable progress, but we need to go much further still.
I therefore believe, ladies and gentlemen, that the principle of mainstreaming should be a priority as far as women are concerned. The inequality which is the subject of this debate affects women more than any other form of inequality. The current situation requires the introduction of compensatory inequality, the only principle likely to lead to real equality between men and women!
Mr President, as a Deputy of the People of France, I would like to make it clear that in this instance - namely commenting on Mrs Kestelijn-Sierens' report - I am acting as spokesperson for my wife, my four daughters and my two colleagues on the Regional Council of Midi-Pyrénées. I would like to add that I worked for fifteen years in a company in which half the employees and 70 % of management were women.
My wife, my daughters and my female friends have told me with finesse and humour, not to say irony, that they absolutely do not want the sort of equality extolled by Mrs Kestelijn-Sierens. They told me that women outlive men by ten years on average and that is how they like it! They told me that French women do not want to do all the men's jobs and that they do not harbour any socialist yearnings to become pneumatic drill-wielding soviet-style labourers.
They told me they want nothing to do with this condescension and breach of the principle of egality amongst citizens which, according to Mrs Kestelijn-Sierens, would specifically assist women entrepreneurs and that they find the policy of compulsory quotas grotesque. French women have absolutely no need to seek out their dignity, reputation and influence in sad boardrooms where 50 % of the seats are compulsorily set aside for them. They expressed horror at the demand for, and I quote, ' the women's dimension' - that pathetic and vulgar expression of a debate which, according to them, was about equality of barbarity rather than anything else - to be taken into account in everywhere.
They burst out laughing when they read the denunciation of the drop in women's participation in decision-making procedures except in the Nordic countries. They told me to say that French women simply do not care about the model referred to, about the Danish post office or the Swedish authorities, and that they reject this clumsy imperialism bent on changing the political culture, since their own political culture, rooted in three thousand years of Graeco-Roman and Christian civilization is that of the great heroines of our people, from Antigone to Joan of Arc and Saint Genevieve to Mother Theresa, and of the myriad talents in all the domains of the spirit, the arts and literature. They told me of their consternation at reading a text which mentions neither femininity nor maternity, but sees fit to refer to 'disadvantages ... in the cases of pregnancy, childbirth and breastfeeding' with detestably masculine vulgarity.
As if the balance and beauty of human nature were not achieved in the splendour and harmony of the two complementary principles that are femininity and masculinity, as God intended. As if the transmission of life until death after the joy of conception were not reserved unequally and magnificently for the woman. As if - barring some tragedy - it were not she who is first and best able to cradle, protect, love, console and bring up her child. As if the work of Blanche de Castille in bringing up the future Saint Louis were not the most splendid of vocations, that of motherhood.
Mr President, ladies and gentlemen, we welcome the concept of mainstreaming in the Committee on Women's Rights and in my parliamentary group because, I believe, we have a massive task ahead of us. This debate is crucial, but we do not make the newspaper headlines. We must establish the concept in people's consciousness, and that means we must proceed on two fronts. We must have positive measures for developing women's opportunities, and this cannot happen without quotas. We must also establish equality of opportunity in other political fields.
I want to talk about the budgetary procedure because it is very interesting. In last year's budget we established feminization for the first time and raised the subject of women and gender-specific issues in all the reports. We were successful in introducing reports on the structural funds and major programmes like Phare, Tacis, Meda, and so on. As a result of detailed contacts with the Commission directorates general we achieved a result which clearly shows how well mainstreaming can operate in individual cases, but also how badly it operates in other fields such as, for example, industrial policy, where mainstreaming is still very unsatisfactory. Great efforts are being made in regional policy, whilst in information policy there are many opportunities. A working document I presented to the Committee on Women's' Rights sets out the detail clearly.
We must create a climate of awareness. As the annual report of the Commission has stated, if we go on establishing equal opportunities at this rate, it will take about another 100 years before they are finally achieved.
There is an interesting model in Sweden. There, all senior managers have to undergo gender training before they can occupy a senior position. Even ministers - all ministers - and bishops, for example, have to be trained.
I think this is the right path to follow. So we shall fight to establish the concept of equal opportunities in people's consciousness, and to get it incorporated into all policy areas and all regulations. I particularly ask men to support women in this matter.
Mr President, I could quite easily live with Mrs Kokkola's definition of mainstreaming. It just misses one small point, in that the actual meaning of the term mainstreaming is to join the mainstream and not be marginalized. I feel that concept is still absent from the definition but apart from that I could accept it.
The report we are debating today is important for men and women. The implementation of the principle of equal treatment in all sectors of society is quite obviously necessary, but in practice it does not occur in the least. Let me tell you a true story. It is not a joke, this actually happened last week. There was a meeting in the Netherlands where the question of why women do not rise from middle to top management, and one senior manager of a large multinational in the Netherlands asked another: "Do you like seeing women in your top management?' And the other senior manager replied: "I like seeing them, but not hearing them.'
As long as senior managers are still saying things like that, there will be no question of equal treatment and equal presence of both sexes. So the action the European Commission has taken is all the more necessary, and I have every respect for it. But it will be more difficult in practice. Fortunately, the Treaty of Amsterdam has given the initial impetus to achieving a mature policy. It provides the basis for the necessary legislation to integrate equal opportunities for men and women in all areas of policy. I would stress that the treaty also opens up the possibility of taking specific measures in the professional field that can be a particular stimulus for a group that is discriminated against or under-represented. So positive action indeed.
I should just like to examine the amendments. The amendment by Mrs Thyssen is naturally close to our hearts because it refers to a group which has really been left in the lurch by the Council, despite great expectations: assisting spouses. Everyone is naturally sympathetic to Mrs Cederschiöld's amendment because it is self-evident. She points out that expertise is an obvious criterion for appointing either men or women. Obvious, but, surprisingly, only regarded as particularly important for making appointments when equal representation of women in certain functions is at issue. Expertise in men seems to be an accepted norm, but we know better. I would recommend voting against this amendment because in essence it discriminates. Expertise is an obvious requirement for appointing women, but the same goes for men too. That has never had to be stated before, so why should it be stated when it comes to women. With regard to the amendment to point 20 of the resolution, we would recommend just voting against the last part. It is good that everything mentioned in Amendment No 20 - transport, education, etcetera - is being looked at, and the financing considered, but not all women need financial support. I think the structural funds should be used where they are needed, not just as a matter of principle.
Point 14 calls for assessment. I would make this more specific. The term 'benchmarking' is used in business. It means establishing a yardstick by which to compare your own performance against that of others. Commissioner Flynn, perhaps you could establish some benchmarking criteria for assessing the results of mainstreaming?
Finally, thinking of the candidates for membership from eastern Europe, I maintain that emphasis must also be placed on equal treatment in terms of to the acquis communautaire . Agenda 2000 says nothing about mainstreaming in central and eastern Europe.
One last point: the European Parliament needs to have a look at its own staffing policy. We point the finger at everyone except ourselves. I can find no women in the top parliamentary service positions.
Mr President, Mr Commissioner, the commission's first annual report on equal opportunities for women and men is, in itself, a positive step forward. I believe that use will be made of it in the planning and implementation of future developments in equality, although it is obviously regrettable that the report still does not contain the thorough evaluation and analysis required to speed up the process. I hope that the excellent measures outlined in the report will also be implemented.
The participation of women in the decision-making process at all levels must be promoted. I believe that interim quotas are an effective tool for achieving this goal, and when there is natural equality of representation in the decision-making process the system of quotas can be ended. I believe that experience of quotas in the Finnish Equality Act will show the way.
I really must bemoan the fact that, despite Community legislation and national laws in many countries, the implementation of equal pay is still a long way off. The pay gap must be closed once and for all and vanish from the various labour markets. Similarly, effective methods for job evaluation must be adopted to enable us to reassess jobs in the underpaid, female-dominated sectors.
Furthermore, women are clearly under-represented in regional development. The result of this is that femaledominated projects and companies will not be part of regional development programmes or enjoy structural funds support. So the proportion of women on decision-making bodies must also be increased immediately at the regional level.
Mr President, I too wish to applaud the fact that part of a Tuesday morning debate is being devoted to the issue of equal opportunities. This means that what the Committee on Women's Rights and Parliament has been saying is not only beginning to be taken into account, but is also becoming one of the central issues for the European Union, alongside others.
We are now talking about two important reports. The first, by Mrs Kestelijn-Sierens, on the Commission's annual report on equal opportunities for women and men, looks at the progress made over the last few years in implementing equal opportunities, increasing the visibility of Community policy on equal opportunities, encouraging discussion of future strategies and reaching a vast public, because the data that emerges from this report makes it clear that women's awareness of their rights, and the importance and possibility of having those rights respected, is still very limited. The annual report is divided into six chapters and substantially follows the approach of the fourth action programme. That is positive; it means there is continuity in the choices made and the policies followed during the last few years, and they are taking concrete form..
Overall, and on this I am in agreement with the rapporteur, the report provides a vast quantity of information which demonstrates that, notwithstanding the progress made, the principle of equality of opportunity is far from actually acquired. I would like to give some examples, starting with work. Despite the increased feminization of the labour market, extremely strong occupational segregation of women persists, both horizontally and vertically. Women have a higher recorded rate of unemployment, especially long term unemployment. In addition, despite national and Union legislation, there is still a gap averaging around 20 per cent between women's pay and men's pay. Another example is the need for balanced participation of men and women in decision-making processes. Here too, while forward steps have been taken - the Beijing Conference, the Commission communication - there has been little progress for women in the European Union on average, though of course the level varies depending on the Member State, despite the significant development in the contribution of women and their role, again varying considerably between the different countries.
But there is no follow up of all the information we have on these various issues in terms of precise analysis and, in particular, careful assessment of impact on policy. That is why I invite the Commission to take account of the rapporteur's suggestions, so that the next annual report is slimmer, perhaps more broadly usable and also more responsive to the proposals the European Parliament has been making for years in its various reports, richer in examples of good practice and specific instruments. The Commission should also make mainstreaming, the issue specifically dealt with in Mrs Kokkola's report, the true guiding principle of all the policies of both the Union and the Member States.
Mrs Kokkola has carried out a very lucid examination of the principle of mainstreaming, highlighting not only the positive aspects, but also all the shortcomings that still exist, and she makes a number of suggestions which I think the Commission should take into account in a committed way. Mainstreaming is not an alternative to positive action: given that we are far from genuine application of equal opportunities, both must be taken forward. Mainstreaming should be applied in all policies, so responsibility lies both with the Commission and the Member States. The Commission should be able to play a more compelling role in terms of Member States' training programmes, as it has its own responsibility for the training of staff who apply equal opportunities. Compulsory elements must be incorporated during the debate on the revision of the structural funds, so that Member States respect this principle or face financial penalties. The guidelines which have emerged so far must become binding elements and concrete instruments of a genuine equal opportunities policy for the European Union.
Mr President, Mr Commissioner, like so many other speakers, I would first like to express my satisfaction. Indeed, contrary to the highly unacceptable custom in this Parliament, the reports from the Committee on Women's Rights for once appear on the agenda for Tuesday rather than Friday, when most Members have adopted the disgraceful habit of leaving Strasbourg early.
Like us, the Commission hopes this debate will reach a wide public, as it deals with improving both understanding and development of equal opportunities policies. However, in both reports, we ourselves and the interested public are confronted with new terminology, which, I fear, is unlikely to improve comprehension of what we are saying. Here I have in mind the millions of women for whom we wish to ensure equality of treatment and equality of opportunity.
The invention of mainstreaming is very laudable, but the word is difficult to translate into the language of Voltaire. As Mrs Kokkola, our rapporteur, so rightly says, and I congratulate her, mainstreaming is a vehicle for a foreign concept for everyone except a small minority of specialists. Even so, the Commission's intention of making equality of opportunity between men and women an integral part of Community policy and action deserves our support, on the understanding that mainstreaming must not make equality policy under Article 119, and in the directives and specific programmes, superfluous. These programmes must of course be granted adequate budgetary resources, which is not the case at present.
The report by Mrs Kestelijn-Sierens, whom I also congratulate, is a perfect illustration of how far we have yet to go, forty years after the Treaty of Rome came into force, if we are to abolish the discrimination still adversely affecting women in many fields.
Furthermore, the question arises of including the concept of gender awareness in mainstreaming. The promotion of gender awareness in the drafting stage of projects and programmes and the raising of officials' consciousness of gender issues are mentioned in the reports.
As regards the term gender, one of my French colleagues, Mr Bourlanges, has pointed out that in his language, the word gender is normally reserved for grammar. For real people, however, the word is sex. He has also specified that it is only in Marcel Proust that genre , the French word for gender, is used with an indirect sexual connotation. At the end of Un amour de Swann , the novelist writes that Swann had spoiled his life for a woman who was not his genre . This is a coded play on words to suggest that possibly Swann's preferred gender was not in fact the feminine gender.
Must we therefore assume that the use of the proposed new concept of gender in our text implies that we are frightened of using the word sex? I hope not, because sexual discrimination exists, and it will not be eliminated by finding new terminology for a policy which must remain firmly based on a determination to treat the two sexes - which, thank goodness, are different - equally in terms of the rights and opportunities of both men and women.
Mr President, I am ashamed that I will not be able to quote Voltaire and Proust as Mrs Lulling has so eruditely done. I want to join my colleagues in saying how wonderful it is to have a whole morning to celebrate the advances that women have made in the European Union as well as raise our very serious concerns about the attitudes and the lack of effective action on the part of the governments and the European Union when it comes to the disadvantages that women still face.
I warmly welcome my two colleagues' reports. Mrs Kestelijn-Sierens' report rightly applauds the fact that for the first time we have an annual report in the European Union on equal opportunities for women and men. This annual report can be an instrument to clarify and explain equality policy to the European Union's public, especially women, who have long called for a recognizable structure through which they can make sense of its progress, timetable and decision-making. The Commission's annual report is a serious and significant contribution to the European Union's equality debate at the end of the Twentieth Century.
Mrs Kestelijn-Sierens is also right, however, to draw attention to the shortcomings of the Commission's report, such as the need for greater analysis and evaluation, the disregard for important European Parliamentary work on equality and the lack of attention to major topics of discussion close to our hearts such as violence against women and the possible impact of the Intergovernmental Conference on equal opportunities as well as the impact of enlargement.
On the issue of mainstreaming I congratulate my colleague, Mrs Kokkola, on her report. Mainstreaming is a very serious attempt by the European Union's institutions to bring about a cultural shift in attitudes across policy areas. That cultural shift is going to take time. It has been complained that only a small group of interested people, of experts, of those in the equality business if you like, understands what mainstreaming is. If it is to work and if women are to really get a fair deal in European Union policies, the Commission and Parliament must endeavour to promulgate mainstreaming from now until the Twenty-first Century.
Mr President, the Commissioner has deservedly received a number of eulogies today, eulogies which must also be extended to the two rapporteurs, and I add my own. This is an important discussion, both because of the issue and because of the comprehensiveness of the debate, and it is important not just for us. It is immensely important because of the support it can give to the designated equality institutions: the Member States, the councils and the associations.
I would like to emphasize certain points in this discussion, first of all the validity of this annual report. It is a valid instrument because of what it already represents today and, in my opinion, because of what it can mean, especially in terms of the visibility of the problem - given that only 20 % of women are aware of the existence of the equality policies either of the Community or of the Member States.
After all, if we really succeed in activating it, this report can become an observatory of progress in overcoming the difficulties faced by equal opportunities policies. Now, because of the very importance of the instrument, the Commissioner will appreciate the emphasis placed upon it by the committee and the very pertinent signposts the rapporteur, Mrs Kestelijn-Sierens, wished to erect through her report, especially when she talks about the need for a strategic vision. What does 'strategic vision' mean? It means the report should take a position at the intersection between Community and national policies, and between the various equal opportunities issues debated within the Community. So this certainly involves a new understanding of the objectives of the fourth programme - in the end, if they were not topical today, that would mean we had made a mistake about the objectives themselves - but it also means picking up on everything significant that happens in this area in the Community and the Member States, not forgetting aspects which are sometimes dramatic and unforeseeable. For example, if we also had the Waddington report, we would have been able, in a sense, to appreciate the anomaly of the modern slave traffic not being mentioned in the report.
A second point, finally, especially on Mrs Kokkola's report. I believe the core of this strategy must be the good example the Community succeeds in setting, particularly in one respect: the relationship between equal opportunities and European Community social and structural funds, both at the time of the programming - it is true that, as far back as April 1997, the Commission explicitly stated why equality must also be introduced in the Member States, but we know this is only a guideline which has yet to be implemented in practice - and especially when the structural funds are revised. We believe a simplification of the objectives could allow systematic inclusion of equal opportunities and, at last, an impact assessment of the parity dimension in all policies.
Coincidentally, this afternoon we will be talking about the observatory for small and medium-sized enterprises, where this kind of assessment will take place, and that could be significant...
(The President cut off the speaker)
Mr President, Mr Commissioner, ladies and gentlemen, I should like to use my two minutes at the end of this debate to look to the future, because with the Commission's communication and the annual report - and I want to thank the Commissioner for them - we have a good set of instruments. Now we have the task of making hard facts out of sound principles on paper and of transforming them into concrete measures. It is abundantly clear that in most of the Member States there is absolutely no evidence of mainstreaming. I am convinced that this is not a matter of terminology, of not understanding the word, but of a lack of political culture.
There will, nevertheless, in the very near future, be a number of extremely important challenges in which the concept of mainstreaming will have to demonstrate its usefulness.
First and foremost, jobs, and the Luxembourg Summit. In most Member States, the multiannual plans drawn up after Essen hardly measure up to the equality test. Most of the plans of most Member States either ignore women or marginalize them as an at-risk group. It is clear to me, Mr Commissioner, that the main point to be grasped at the Luxembourg Summit is that the battle against unemployment is also a battle for equal opportunities.
Secondly, the structural funds, which have already been mentioned here several times. Here again, it seems that spending, particularly from the regional and agricultural funds, is rarely used for initiatives which promote the participation of women.
It is clear to me that the revision of the structural funds must ensure that these funds are used in a way that is more favourable to women all round. That means we must make mainstreaming more specific, formulating clear goals and criteria, and establishing indicators and methods of assessment based on statistics broken down by gender. As someone just said, Mr Commissioner, we therefore expect you to develop benchmarking for women and an equal opportunities test.
The strongest instrument would of course be for many more women to be able to take part in decision-making. This has been mentioned at various times in this debate. Unfortunately, Amsterdam did not give us a new instrument for this purpose. I hope that the Commissioner and the Commission will use the Treaty of Amsterdam as creatively as possible in order to assist this process.
Mr President, modest advances have been made within the European Union in achieving equality of opportunity between men and women, as can be clearly seen from the Commission's annual report for 1996 and Mrs Kestelijn-Sierens' report. There are still considerable shortcomings, both at community and national levels. The preceding speaker has correctly pointed these out.
However, mainstreaming is an important idea for securing long-overdue equal rights, provided that it is included in all concepts and measures of the European Union, and not tucked away in corners and areas of secondary importance. To achieve positive change over the longer term, special programmes are required to cover areas ranging from information and awareness programmes to qualitative analysis of programmes and actions.
The Amsterdam Draft Treaty has strengthened the legal basis for equal rights measures. At one time it was only mentioned in Article 119. Now Article 2 has been extended to include equal rights. So the Community has a duty to remove inequality and ban discrimination on grounds of gender. Also, as we in the Committee on Women's Rights were pleased to discover, the Social Protocol and the Employment Chapter contain important amendments. Mainstreaming concerns everyone, both men and women, as the rapporteur, Angela Kokkola, put it in forthright terms. A change of mental attitude by men, abandonment of old-fashioned traditions, and a readiness to accept change are all unavoidable. That is obvious in professional life, where top jobs continue to be occupied on genderspecific lines, despite every evidence of high qualifications and expertise produced amongst women.
On the job market women continue to be a reserve available as required. In good times they are sought after, only to be sacked when times are hard. They have no security or long term prospects. There is still a scarcity of retraining programmes, for instance, to improve professional qualifications, enter the technical field - heaven knows, still a typically male-dominated area! - or return to work after pregnancy.
The report recommends criteria for assessing equal rights and quite rightly supports studies on the effects of mainstreaming in Member States. The numerous ways in which women's participation in the structural funds can be increased, from pilot projects to raising the proportion of women, are also on our common list of requirements. Mr Commissioner, we are confidently relying on the motivation and authority of the European Commission.
Mr President, I wish to begin by thanking all those who have contributed for their very strong support for our new instrument - the annual report. It has been very well received and I am very pleased with that. I would like particularly to take the opportunity to thank the rapporteurs of the Committee on Women's Rights, Mrs Kestelijn-Sierens and Mrs Kokkola, for their very great work in the preparation of the reports on the Commission's 1996 annual report on equal opportunities for men and women in the European Union and on the Commission communication - incorporating equal opportunities for women and men into all Community policies and activities.
I am certainly very pleased to note that they warmly welcomed this first annual report of the Commission on equal opportunities for women and men. Since its publication the report has been very well received by the press and also by the European Advisory Committee on Equal Opportunities for Women and Men, by the Economic and Social Committee and by many of the other equal opportunities organizations as well.
Many of the suggestions proposed in the report by Mrs Kestelijn-Sierens for the Committee on Women's Rights are very constructive and very useful to us, and we will try to take them into account as much as possible in preparing the next report.
The first report aims to respond to three main goals: visibility, strategy and convergence. The rapporteur considers that the aim of strategy is not yet fully developed. This is something we are going to work on and which will be further developed in the future.
I welcome the suggestions on subjects to be included in the next annual reports, and we will take them forward as very useful proposals. The forthcoming reports will certainly be more devoted to developments in the year in question. As far as the chapter on implementation of the Beijing Platform by the Member States is concerned, this was written on the basis of information gathered from the Member States and it covers the period up to June 1996. Further information on the implementation at national level of the platform will be included in the 1997 report, which is already in preparation. As requested, that year's report will include more information on developments at national level. So, as Mrs Van Lancker said, we have a very useful instrument here in the annual report; it can be termed a kind of measuring instrument, and we look forward to improving it in accordance with your wishes as we progress.
Concerning the report on mainstreaming drawn up by Mrs Kokkola, I am pleased to note the similarity of views between Parliament and the Commission on this essential issue of the promotion of gender equality and the integration of a gender perspective into all Community policies. It is a goal which can only be achieved if all European institutions recognize it and commit themselves to taking concrete measures.
Her report highlights a series of important issues, which the Commission has already included in its fourth action programme, such as the need to change structures and attitudes and to develop policies if progress is to be made towards equality between women and men. The Commission has already taken concrete steps towards mainstreaming equality in all policies and, in particular, in labour market and vocational training policies, as highlighted in the report.
In this context, a strategy document has recently been adopted outlining measures for future action. These include the strengthening of inter-service cooperation, the development of procedures and guidelines for gender-impact assessment and the monitoring of results. These measures also reflect some of Parliament's main concerns. Twenty-nine directorates general and horizontal services are involved in the implementation of this strategy within the Commission itself. I note with satisfaction that the rapporteur stresses the link between mainstreaming and the participation of women in the decision-making process.
Commission personnel policy on equality between women and men is designed in such a way as to achieve real change in this particular direction. I wish to welcome in particular the emphasis placed on the importance of adopting a dual approach incorporating both positive action and mainstreaming activities, the need to increase women's participation in the formulation and implementation of the structural funds and to improve statistical data on the use of structural funds by women and men and, finally, the need to make mainstreaming policy an important element of our enlargement negotiations. The Commission will take into account Parliament's concerns and try to intensify its effort towards the objectives prioritized in its report.
A number of Members made reference to the interpretation and definition of the term 'mainstreaming' and to the confusion that sometimes surrounds it. This term was not an invention of the Commission but came from the women's movement itself. It is quite clear to all of us here, and indeed to the institutions of the Union as well, that what we mean by this term is really integration into other policies and funding mechanisms. Mrs Crawley summarized it very well when she said that we need a culture shift here. The wider definition can be summarized as follows: a more active and encompassing strategy to promote equal opportunity by mobilizing, not only positive action in its own right, but also mobilizing all general policies and measures to this end.
We will concentrate our efforts on delivering on real progress in integration of equality concerns into the practical implementation of all the relevant actions. That is the key; whatever definition and understanding we have, we should certainly have some action.
It was mentioned that perhaps it might be useful for our next report to have a glossary of terms commonly used in discussions on equality matters. Such a glossary would perhaps remove a lot of the confusion about what precisely is meant by the particular terms we use. I am recommending that perhaps we might do that on the next occasion.
Mrs Maij-Weggen was very supportive of the annual report and I thank her for that. But she did make a very specific point about women in senior positions in the Community Institutions. That is something we should certainly pay very close attention to.
The Commission, Mrs Maij-Weggen, has made some good progress here that I would like to tell you about. Between 1 January 1994 and 1997, the number of women at A1 and A2 level, the highest levels we have in the Commission services, more than tripled from 5 to 18. That is a very good improvement in that area. It is not enough but it is quite a substantial improvement, and I would sincerely hope that we might be able to have the same kind of progress in the other institutions as well.
Mrs Van Lancker made a particular point about the job summit and what we can do there. I am very concerned about this. I want to assure you that equal opportunities will be included in the employment guidelines that I will be proposing to the Commission in the very near future, I think that should be seen as very good news.
The Commission is sincere in its commitment to implement the mainstreaming strategy. We are committed also to a long-term strategy of mobilizing all the policies and measures to achieve equality between women and men. There is very limited experience to draw upon in so far as mainstreaming is concerned but as we go along we can improve that. We have started well, I believe, in what we have done today. I am optimistic for the future. Gender mainstreaming should, from now on, be pursued as a principle which forms part of the new draft Treaty and we certainly have some positive movement there as well. This should allow us to undertake much more significant steps in the future.
Your contribution in this respect is very important. I thank you all collectively for it, in particular within the co-decision process, wherever that is appropriate. Progress has been made and we should recognize that. Over the years it has been quite substantial but the issues raised require our constant attention and we have to raise the level of awareness and the profile of this equality issue everywhere. Having the meeting here today, on the Tuesday, gives a significant boost to what the Commission and Parliament would like to do in this regard.
Our annual reports and our programme implementation will be our constant concern and will continue to be the top priority of my term as Commissioner.
The joint debate is closed.
The vote will be taken today at 12.00 noon.
Violence against women
The next item is the report (A4-0250/97) by Mrs Eriksson, on behalf of the Committee on Women's Rights, on the need to establish a European Union-wide campaign for zero tolerance of violence against women.
Mr President, there are not many people here, but that does not mean that this issue does not concern a great number of people. I am sometimes sceptical when I hear that phrase in this House: it is a issue which concerns a great number of people. However, in this case I know that it is one, because for a whole year now I have had the opportunity to work on this report and also to meet people who have themselves been subjected to physical violence, or who work to support people who have.
Sometimes we are astonished that we have wage discrimination and so few women in decision-making positions, which we were talking about only a moment ago. What is the cause and what is the effect? We can only point out that we have come a little way since Aristotle asserted that woman was a defective and subordinate being whose only purpose was to give birth to more men. However, there is still a lot of Aristotelian thinking in the societies we live in. In short, we live in a patriarchal structure where man is superior and woman is inferior in all areas and in every way. Even we women perceive ourselves as inferior to men. And as long as we do, we will still be living in the age of Aristotle.
The ultimate consequence of these social structures is the physical violence which is carried out against women. This includes rape and other sexual attacks, beating, sexual harassment, prostitution and pornography. These are the ultimate consequences with which we live.
In my homeland of Sweden, a women dies every ten days because she has been badly beaten by a man who is close to her. Last summer we had several rape cases before the courts where we could directly see the mirroring of pornography in real events with so-called gang rapes of solitary women.
Violence in the home is still regarded as a private matter. But we now know that it is not. We do not know how much in financial terms this large-scale violence against women costs the taxpayer, not only in the EU, but all over the world. In this report, we on the committee also point out that it is perhaps time for us to look at the size of this cost, so that we can discuss it with those who are only able to discuss things and consider problems in terms of money.
I think the report we are presenting in this part-session is a good one. We have discussed it several times. However, at this last moment, I would like to discuss something which has not been included, and which is an issue where I have had very bad luck. It concerns pornography and prostitution and the criminalization of the clients of prostitutes instead of the prostitutes themselves. This proposed amendment is not included because of very bad luck in the administration. I therefore entreat the House to allow me to present it as an oral amendment and take a recorded vote on it. This is an issue of the highest importance, not least to the whole combined feminist movement of the European Union. I think it would be fair to put the issue on the table and discover the extent of the disagreement in this House, so that we know how to deal with such issues later.
Since we have Commissioner Gradin here, I am naturally curious to know how this report was received by the Commission and, as usual, what the position is in terms of financial opportunities and resources for making 1999 European Year Against Violence Against Women.
Mr President, I should like to congratulate Mrs Eriksson for her excellent report and Mr David Martin for bringing this idea to the House in the first place. I would like to give you five reasons why we need a Europe-wide campaign against violence to women.
Firstly, there is a need to raise awareness of the prevalence of violence against women in every country, every city and amongst all social classes. For example, ten studies quoted by the Council of Europe this year found a remarkable consistency in that 25 % of women have experienced domestic violence and between 6 % and 10 % of women suffer violence in any one year.
Secondly, it is vitally important that all Member States should be invited to review the legal, economic and social support systems for the victims of violence and the protection that is provided against further attacks. Women who have suffered violence - and a majority suffer in silence - and their children need to have the confidence to report attacks, secure in the knowledge that they will be provided with effective support.
Thirdly, violence against women should be universally regarded as unacceptable. Public authorities should make a commitment to zero tolerance and public education campaigns should be undertaken to shift the view which is still held in many quarters that violence against women in the family, for example, is a private and minimal matter.
Fourthly, non-governmental organizations with expertise in supporting women and combatting violence should have the opportunity to share ideas and exchange good practice. Some excellent and innovative local campaigns against violence could have a wider impact on the European stage.
Fifthly, more research is needed into the causes of violence and how we can prevent it; how we can educate our children, boys and girls, to solve disputes without violence; how we can address bullying; how we can develop mutual respect for the human rights of men and women and how the attitudes and behaviour of violent men can be changed.
I hope that this House and the Commission will support the call of the Committee on Women's Rights for a Europewide campaign against violence to women. I hope that 1999 will be a year that we will remember, when Europe as a whole began to combat violence against women and show respect for human rights.
Mr President, in the absence of Mrs Banotti, I should like to take up a little of your time and my own to speak on behalf of myself and my group.
First of all, I want to thank Mrs Eriksson for her thorough and detailed report on the need for an effort of solidarity and tolerance, and for positive action against violence against women and children.
This report is another cry for help. How many more will be needed before grand and eloquent speeches are turned into effective changes in the attitudes of European governments to the violence? The Beijing Conference gave a clear definition of specifically sexual violence - threats, insecurity, physical and psychological torture, assault, misery, coercion, mutilation, incest, sexual harassment, abuse, the traffic in women and rape - and these things are happening every day in a democratic Europe which upholds human rights and freedoms.
The victims are mainly women and children in the family - the hidden location where most of these attacks take place. The causes are poverty, alcohol abuse, drugs, overcrowding and an extensive and growing trade based on pornography, prostitution and paedophilia. Guidelines in the search for solutions can be obtained by identifying the causes which encourage violence: social isolation; lack of support, awareness and parenting skills; and, above all, bad childhood experiences. The majority of these families have been categorized as high-risk right from the start, but even today domestic violence is a private affair, an invisible crime which the victims are too frightened to report.
What social policy measures should be adopted to achieve prevention in the first place? Most Member States have taken steps to address sexual violence within marriage, and have classed it as an offence. There is not much information available but it is known that for women living with a male partner, the most common risk of violence is from that man.
There have been improvements in the legal status of women, and advances in the labour market too, but there is still a vast imbalance in terms of power. The rapporteur denounces the taboo which discourages women from talking about violence and reporting the sexual harassment or unwanted attentions that many women, especially the youngest, suffer in the workplace. Because of the lack of national statistics on these matters, it is very difficult to know whether the perceived increase in violence against women and children reflects a real rise, or whether more cases are being reported due to increased information about and awareness of the problem.
What is certainly true is that violence against women, which was originally thought of as a question of human rights, has also been recognized as a serious public health problem. The European Women's Health Network which was created in Vienna in 1994 included violence against women among its six basic health concerns, and although such violence has no sociocultural, religious or racial boundaries, the most vulnerable are young, migrant, poor women, and children.
There have been very few studies on the physical and psychological effects of this violence, but there is a constant increase in the need for psychiatric treatment and in the suicidal feelings of many battered women. Injuries range from death to unwanted pregnancy, disease, sleep and eating disturbances, feelings of guilt, and fear - a great deal of fear. There are reports which indicate that in some European countries one out of every three girls under the age of 16 has suffered harassment or rape.
The rapporteur demands, as do I on behalf of my Group, a coordinated interministerial approach and specific, obligatory training for all lawyers, judges, police and health-service personnel, both male and female, about violence, prostitution, traffic and pornography. We also call for increased effectiveness in those services concerned with the victims and their protection, shelter, counselling and rehabilitation, working in coordination with nongovernmental organizations. Free telephone help-lines need to be installed throughout Europe, and reliable statistics must be collected to expose the problem. Mainstreaming of non-violence in education and advertising is also necessary.
Commissioner Flynn has left, but I hope Mrs Gradin will ask him to incorporate non-violence, please, into all the policies and actions for equal opportunities.
We have high expectations of the Daphne programme. We do not have much money to deal with such a serious problem, but we will try to get the budget increased for next year.
Mr President, Mr Commissioner, who could dispute the benefits of a European campaign for zero tolerance of violence against women? While the terrible events recently disclosed in a number of Union countries have thrown light on the need for vigorous combat of pornography and paedophilia, whether involving young boys or girls, it is increasingly apparent that prostitution and related operations are one of the facets of organized crime - possibly because drug traffickers are afraid wider decriminalization of drugs might result in a less lucrative trade in them. They therefore use women as a currency of exchange, as a sort of single currency before the event, women being far more profitable as a means of payment in the traffic of stolen goods. A woman on the pavement as payment for a stolen car brings in far more money than a lump sum, however well invested, and this also sidesteps the difficulties of money laundering.
On the other hand, violence in the home and in wedlock is still very poorly identified, still taboo. Women who are the victims of violence carry their tragedy as a secret within them, either out of fear of reprisals, or out of a sense of shame with regard to those close to them. A European campaign might make it possible, as was the case with paedophilia and incest, to free victims, to make them understand that they can speak out and be listened to, and perhaps even be really heard. Reliable statistics in this field would give an idea of the scope of the problem and would help women who have suffered violence to speak out.
However, it seems to me that Mrs Eriksson's report does not place sufficient emphasis on the problems of children who daily witness the violence suffered by their mother. However, all the existing studies reveal the extent to which today's perpetrators of conjugal violence have either been victims or have witnessed violence in their childhood. Too often, mistreated or beaten women do not disclose their situation, because they think that is the way to protect their children.
The report proposes setting up many more refuges for such women. I do not think that is the real answer. As a local councillor, I have often had women come to me for help, perhaps because I am a woman. The institutional response I can make, offering them accommodation in a refuge which is often some distance from their home, is not a solution that these women accept. They do not wish to add to the trauma of violence the trauma of uprooting their children, cutting off links with their families and their schools, and the loss of their homes. It is truly unjust that the victim and the victim's children have to leave the home, and put distance between themselves and the aggressors. I think this is something that we need to think about, something that has not been sufficiently explored. This should, perhaps, be the subject of a forthcoming report.
Mr President, although rape within marriage has now finally become a punishable offence in most Member States, there is still a fearsome array of taboos, ignorance, lack of understanding and unwillingness to put violence against women high on the political agenda. Most violence occurs within the walls of the family home. Helplines and refuges often do not exist or there are too few of them. Training for police officers and judges is often lacking. What can the European Union contribute here?
In the first place it can stimulate awareness, knowledge and a change in attitude, extending that to the central and eastern European candidate countries as well, so that those lagging behind can adapt their national legislation because harmonization is neither desirable nor possible.
Secondly, it can wholeheartedly adopt the rapporteur's proposal to designate 1999 as European Year Against Violence Against Women. Then the most successful elements from the national campaigns must be identified and processed into a European campaign to be set up on a decentralized basis and adapted to national requirements.
Thirdly, the statistics must finally be brought out into the open. In the Netherlands, violence against women has been included in the annual survey by the Central Statistical Office. I have heard that this year Finland is undertaking a large-scale survey. The Commission must encourage this everywhere, then we shall know just what we are really fighting against. Because there are often no refuges and no helplines because they are too expensive. I would point out that such initiatives actually save money for national budgets. The Danish Women's Centre in Røntofte has calculated this and everyone should do the same. Through those initiatives alone, the Women's' Centre has saved ECU 1.8 million in local housing services. That would be a phenomenal saving for national exchequers throughout Europe.
My group thanks Mrs Eriksson for her excellent work, but we must now turn to action. The ECU 3 million in the 1997 budget should not just be a fashionable reaction to a distressing Belgian situation. A structural approach is necessary. At least ECU 5 million in the next budget, and let us not forget to involve eastern Europe closely.
Mr President, increasing violence against women is one of the serious problems of contemporary society. Many women live in uncertainty and fear just where they should feel safe - in their own homes. Some even die there as a result of illtreatment, or are murdered in front of their own children - 54 women in Spain last year. The tragedy of these situations is viewed, if not with complicity, at least with tolerance.
Some women's lives could have been saved if their appeals for help had been heeded, and this shows that the problem of violence against women is related not only to domestic situations made difficult by marginalization or poverty (there is violence against women in all social classes), but also to deep-rooted social values which make allowances for the attacker.
It must be assumed that the causes of violence are present in society itself, and therefore actions are needed which go beyond the punishment of the attacker and the support of the victim. Of course, both these measures are needed (both to discourage other attackers and to alleviate the victim's suffering with psychological support) but something else is needed. The extent of the problem must be realized. It is multi-faceted, ranging from violence in the home to rape, sexual mutilation, and sexual harassment at work.
The proposals presented in this report, such as those on refuges and protection of women's rights, which should constitute a condition for reaching agreements with third countries, are ways forward, as is the designation of 1999 as European Year Against Violence Against Women, and our Group supports them. But above all, there is a need to adopt real and effective measures to eradicate the violence, so that it ceases to be a topic for parliamentary debate. Substantial legal changes in the definition of violence and its prevention should be considered.
Mr President, eleven years ago, in 1986, we adopted the last report in this Parliament on violence against women, the report by Mrs d'Ancona. It must be said that in those eleven years violence against women and girls may have become less of a taboo subject, but violence still occurs extremely frequently. It has been said here many times that violence against women is mainly perpetrated within the family or by friends or acquaintances. During these eleven years, women's refuges and NGOs involved in combatting violence against women have been under constant financial pressure. So it is not surprising that we are now calling for a Europewide campaign against violence against women and for a year to be devoted to this campaign.
But we should make no mistake. Violence against women is not perpetrated exclusively within the family or by friends. Governments have also played a part. Just think of the enforced sterilizations that have been so much in the news in the last few weeks. Not in one Member State but in many Member States. And there are also Member States where it has not been in the news, but goes on just the same. This legislation is still in force in some countries although its implementation has perhaps been put on a back burner. These governments bear a considerable responsibility, especially as all European countries have signed the UN Convention on the elimination of discrimination against women. And there is also a great deal about violence in that UN Convention. So governments bear a considerable responsibility and they really should bring these sterilizations to an end.
Mr President, our intention in this debate today is to encourage governments to make violence against women a higher priority, and for this topic to be raised to the level of a major political problem.
A recent UNICEF report gives an idea of the extent of the problem. According to this report, one woman in six, worldwide, has been the victim of rape once in her life, and this violence against women is not restricted to the developing countries. It is estimated that one woman is beaten every ten seconds in western countries. However, there are some countries in the world which have not legislated to make it a crime to commit violence against women, particularly when that violence takes place in the home.
So, ladies and gentlemen, I believe it is urgent to adopt a multi-institutional approach. At all events, the costs of these actions will turn out to be less than the expenses entailed by violence in terms of health, accommodation and social services.
Furthermore, without aspiring to general harmonization throughout the Union, it has become apparent that stringent and uniform legislation is needed to provide a framework of sanctions against those responsible for such acts, while establishing appropriate assistance to victims in both the material and technical fields.
An information campaign is a priority which will help make women more aware of their fundamental rights.
Mr President, ladies and gentlemen, violence against women and children is surely one of the most despicable crimes in our society. Although violence per se is unacceptable, many groups in the population take the view that violence within the family is, in the final analysis, a private matter. This is the only reason why it is possible for children and women to be abused within their own four walls over many years.
Neighbours, relatives and friends all too often close their eyes to evidence of violence, because there is the feeling that problems with the police or the law are to be avoided at all costs. Only seldom do victims have an opportunity to escape their misery. Social institutions, such as women's refuges, which might offer a chance of escape, are usually concentrated in conurbations and they are frequently financed privately. So the women who do try to escape often face financial ruin.
For these and many other reasons, a campaign which completely outlaws violence against women is to be welcomed, and hopefully efforts will be made to enter areas, like the family, which have hitherto remained private.
Mr President, ladies and gentlemen, there is no doubt that violence is also an issue that must be considered by women. This Parliament is finally discussing women's rights on a Tuesday: that means that at least there is a high level of consideration for the issue in this House. The prevailing attitude, which is obviously what leads to violence, is also linked to equality. Unfortunately we are still backward, and much needs to be done to achieve equality.
There are preconceptions and prejudices surrounding sexual violence which have yet to be dispelled. Many people undoubtedly make the excuse that the woman's attitude is to blame and that certain types of women consent to certain types of violence. This is really serious. Society's attitude needs to start changing. Prostitution, pornography and rape are not the only source of violence. We know what giving a certain message in a certain way means.
Much more needs to be done. Domestic violence is still regarded as a private matter, as has already been emphasized. Only one woman in five reports what goes on at home, inside four walls. Something very odd happened in Italy recently: in Venice a husband called the police because his wife would not have sex with him. That certainly is quite incredible: it means we are still faced with an attitude to what goes on in family life or, rather, in a relationship between people, which is not based on anything very different.
A great deal of violence is not reported, simply because women feel afraid and ashamed; they are afraid and ashamed because society denies them freedom of self-expression, so they have to fear the social consequences.
We need European strategies for setting up shelters and refuges; we need to look at what is happening and make comparisons at European level; and to some extent we need to review the legal systems as well. The fact is, a culture of equality, education and information is needed and much remains to be done to recognize the situation.
Mr President, the report by my Swedish colleague, Mrs Eriksson, which we are now debating concerns a fundamental problem. I would like to thank her for a very good report.
Violence against women is unfortunately a part of the welfare state and can affect all of us regardless of age, environment and social class. In Sweden alone around 18, 000 cases of attacks on women are reported each year. In almost every case it is a man who lives or has lived with the woman who is involved. However, this is only a fraction of the true number of cases.
It is a myth that only certain people are affected. It is moreover a dangerous myth which we usually believe to protect us from recognizing the problem. Many people say 'it won't happen to me' until they come across the problem in their own close family or circle of friends. Often it is fear, shame, silence and feelings of guilt which are the greatest allies of violence.
Violence against women is a hidden crime, and if our battle against it is to succeed, we must make the violence visible. Only then will we have the chance to bring about change. This battle must be fought on all levels. We need laws which protect women and punish the perpetrators, whether they are husbands, pimps or rapists. We also need preventative work by voluntary organizations, etcetera. Often these organisations seem closer and easier to contact than the authorities. For that reason, we in the Socialist Group have also decided to support these organizations and include them in the report.
Attacks on women affect all of us. We must work for the safety of women in Europe. I would also like to support Mrs Eriksson in her request to be allowed to present her oral amendment in this part-session.
Mr President, Madam Commissioner, ladies and gentlemen, of course acts of violence against women are a result of a complex of reasons, of a system of values and actions tolerated by society and its institutions. Violence against women would not exist without the connivance of each individual man and without society's tolerance for each individual act of violence. It represents the most widespread violation of human rights worldwide. The latest UNICEF statistics on abuse of women are shocking. Shocking details are given about the abuse of women in the United States of America, in India, and in Africa - where 2 million women a year are sexually mutilated while 130 million have suffered horrendous torture. But we cannot regard ourselves as beyond reproach in Europe either. The latest horrifying data from Belgium confirm that. Research has shown that in the west, as in the east, few women reach adulthood without having undergone some form of violence, indecent assault, rape, incest, sexual harassment, beatings or even torture.
However, violence against women does not manifest itself only through physical abuse. Other serious forms of violence are: discrimination and sexual harassment faced by women in the workplace and their virtual exclusion from public office and from political decision-making centres; the commonplace refusal of men to support their children morally and materially after divorce; the abuse of women through advertising and the media; pornography and prostitution.
Of course violence against women is a wall of shame in our male-dominated society and action must be taken at an individual, collective and institutional level to eradicate it. So a massive Europe-wide campaign is needed and sufficient resources must be made available. The ECU 3 million that were made available during 1997 on the occasion of the events in Belgium are obviously not enough to tackle the phenomenon. We need services to provide aid and shelter, special units for the eradication of the crime of violence against women and children, a campaign of information, programmes of prevention, research and studies on the economic and social costs of male violence. I support the motion of the rapporteur to designate 1999 as European Year Against Violence Against Women and I congratulate her on her recommendation.
Mr President, Madam Commissioner, oppression and discrimination against women have been the order of the day for far too long. It is time to match action to the many words and do something about the problems. So it is gratifying that we have now allocated ECU 3 million a year to combat violence against women. Violence against women is the brutal and unhappy consequence of a lack of equality between the two sexes, and the fact that there is still a great deal of violence against women in today's Europe is a sign that there is still a long way to go before we have a society where the two sexes have the same rights and opportunities. So to combat violence against women, it is absolutely necessary to work for more equality on a broad front.
I would also like to make a few comments on the next report. The lack of equality between men and women is most noticeable in the world of advertising. In that world a woman is still a stay-at-home housewife or a sex object. All too often advertising agencies crudely attempt to entice people to buy products with the help of pictures of naked or semi-naked women. It is degrading both for the women who appear in the advertisements and for those who are forced to look at them. And it contributes to maintaining an outdated pattern of sexual roles. The world is getting smaller and smaller these days. Cross-border media such as satellite TV and the Internet are increasing in importance. So we need international rules in this area, unless the sector begins to practice self-regulation. If the advertising agencies are incapable of drawing the line themselves, we politicians must intervene, and in that context we are sending an important signal from this Parliament by adopting the reports by Mrs Eriksson and Mrs Lenz. To make further progress and combat violence against women, more of our male colleagues ought to have shown solidarity by being present in the House during this debate. It would have become them.
Mr President, violence against women is a major social problem. It is basically a human rights issue. Violence against women is the most extreme expression of the lack of equality which exists between women and men. Physical violence is one of several strategies of oppression. Put simply, it is a question of men's power over women. I therefore welcome the fact that today the European Parliament is devoting a proper debate to this important issue, and I would like to congratulate the rapporteur, Mrs Eriksson, on her thorough report.
For a long time violence against women was looked on as something private. The general view was that women who were beaten and raped were themselves to blame. The situation has now changed. Now violence against women is internationally seen as a real problem. The Vienna Conference on Human Rights in 1993 established that human rights are also women's rights. This represented a real breakthrough and led, among other things, to a special rapporteur being appointed on the issue of violence against women.
The United Nations Conference in Beijing also took up the question of violence against women. The Beijing Platform maintains that violence against women is an obstacle to achieving the goals of equality, development and peace. In 1993 the UN General Assembly adopted a declaration on the abolition of violence against women. In the resolution, the General Assembly stresses that violence against women means that women are being forced into a subordinate position relative to men.
The issue has also been raised in other international contexts. In this regard I would like to praise the European Parliament for the work it has done in this area. As early as 1986 Parliament took up the question of women and violence in a special report. This has been followed up by several resolutions and now we have the Eriksson report on a campaign against violence against women. It is an important report. I would particularly like to emphasize the excellent proposal that 1999 be designated European Year Against Violence Against Women. Mrs Eriksson, I sincerely hope that the Committee on Women's Rights takes the initiative for a special budget item next time so that we also get the resources to be able to finance and jointly implement that year.
The problem needs to be highlighted and explained before progress can be made. A campaign is one way to get public opinion behind action against violence. Action against violence against women must take place simultaneously in different areas and on different levels. We must ensure that we help women who have been subjected to violence and support the voluntary organizations working in this area. Everywhere, women's organizations have been the first to have set up homes for battered wives and support them and their children.
When we discuss violence against women we should not forget the role which men have. We concentrate on the women because they are the victims. But women are not the source of the actual problem. When I was the Minister for Equal Opportunities in the Swedish government, I realised that we would make no further progress on equality if we did not involve men too. I therefore set up a men's group which used seminars and studies to encourage men themselves to start discussing the role of men. It turned out very well and led to increased interest among men in discussing their own role in relation to women and children.
Of course, this is also important at European level. We need more research into men and violence. We also need men's groups which themselves tackle the question of their own male role. Let me stress that the Commission will continue to do what it can within its powers to combat violence against women.
The modern slave trade in women is one form of violence I have done a lot of work on in recent years. Increasing numbers of young women are being brought from the countries in central and eastern Europe to western Europe to be forced into prostitution. It is a serious problem involving large sums of money. Trafficking in women has clearly become a lucrative business for international organized crime. Since I presented the action plan against the slave trade, we have been working on a broad front. We are making efforts under the third pillar, but also in other areas. The slave trade in women, like all violence against women, is a problem we must tackle from several directions at once.
We now have a number of projects under way in the Stop Programme. These are aimed at judges, lawyers and others who, in their work, come into contact with women who are victims of the slave trade and sexual exploitation. The aim is to increase awareness and knowledge of the problem and to learn from each other. We have ECU 6.5 million for the programme which runs from 1996 to the year 2000. Also in the European Drug Unit, the basis for Europol, which has not yet been ratified by the Member States, a project is under way to prevent trafficking in women. This year, thanks to the initiative of this Parliament, we have also been able to set up the Daphne programme. As you know, this is intended for voluntary organizations working with issues of violence against children, adolescents and women. All of us who have worked on these issues for many years know that women who are victims of violence often prefer to turn to a voluntary organization than to the authorities. We have had a good response, and the day before yesterday I received a summary of all the projects which are now ready to be implemented. A second round of applications is also taking place out in the community.
We will soon be able to start projects to support women and children who have become victims of violence. We have projects for immigrant women, for cooperation between the police and women's organizations with regard to female rape victims, for the setting up networks and exchanging experiences and models of good practice. Men's groups are also included in the latter project. I hope that the pilot project within Daphne will provide useful experience for everyone working against violence against women and children to build on. I hope Parliament will continue to support this initiative so that we can continue the practical and concrete work on a broad front. Obviously, the need is great. If we have the money, we can also make important contributions of this kind.
Many of the recommendations in Mrs Eriksson's report are directed at the Member States. It is important that continuous work takes place both locally and nationally. At the same time we are studying with interest the recommendations directed at the Commission. It is important for the Commission to work actively against violence against women and for this to be done in a way which complements the work of the Member States. As I said earlier, I think that the proposal for a European Year Against Violence Against Women is an idea which deserves full support. It would focus attention on the issue of violence against women and also provide real support for all those within authorities and voluntary organizations who work against violence.
Mr President, now that the debate is over, I have a small request. It is freezing in this Chamber and I hope this is not part of some strategy to keep the women super-cool during this debate on women, and stop them getting too heated. But could you please do something about the temperature?
Mrs Larive, the services responsible have heard what you said and I trust they will act as soon as possible.
The debate is closed.
The vote will take place at 12.00 noon.
Discrimination against women in advertising
The next item is the report by Mrs Lenz (A4-0258/97), on behalf of the Committee on Women's Rights, on discrimination against women in advertising.
Mr President, to return once more to women. This, too, is a question of discrimination: this time it is discrimination against women in advertising. Take the example of a distiller's advertisement: a picture of a woman - and a black one, at that - caught in a net, with the caption: ' Wouldn't you like to open it right now? Which one, the bottle?'.
The European Parliament's Committee on Women's' Rights has opened the bottle labelled 'Discrimination against Women in Advertising' . There have been a number of articles on just how close the report has come to striking at the sensitivities of the advertising profession. Actually, this has always happened, even when we presented a report about women and the media ten years ago and it contained a section called 'Women and Advertising' .
Surprisingly, the first words of criticism came from the ranks of the German Advertising Council, even though it was itself responsible for control. Compared with international standards these instances were not bad, as is shown by the examples it quoted for criticism or condemnation. Are these cracks in expensive monoliths? I think the question is justified.
Over the years, advertising has become both more strident and more earthy. The examples make that clear. The depiction of women - and of men too, as I have seen - which many women perceive as debasing, and which frequently bears no relation to the product being advertised, or is punctuated by more or less offensive remarks, is simply hurtful to women. It encourages either discrimination against women as available sex objects or, in less harmful cliché situations, a role for women which is unacceptable in the modern world. The majority of protests to advertising standards bodies concern pictures of women, and the fact that only few official reprimands have been issued is not significant: 90 % of the pictures criticized were previously withdrawn.
In recent weeks we have learned just how the media push ahead, and no end is in sight. We cannot act as if there were always a clear division between such things. Women's rights are human rights. Both the Beijing Women's World Conference and, in particular, the Vienna Human Rights Conference have shown that. National advertising laws and advertising control organizations in individual Member States are very different. National and EU legislation does not protect against unworthy depiction of women in media content. Television guidelines, for instance, give no definition of gender discrimination. The increase in cross-border broadcasting of commercials and the depiction of violence raise new challenges to for traditional advertising control mechanisms. The report calls for greater clarity and recommends closing gaps in national advertising control, convergence in advertising controls across the European Union, and long term evolution of the existing amalgamation of European advertising control bodies into a genuine European control organization.
The report also recommends the creation of an advisory European Media Council consisting of representatives from the European Commission and the European advertising industry, which could draft a code against discrimination in advertising. Incidentally, that is something which has certainly been raised before in this House. The proposal for an ethics committee under each national television council also falls within this context.
We should also like to urge, as we have done before, the establishment of a prize for the best European advertisement meeting our standards, in order to develop a realistic image of women. Women in advertising should also make an effort to gain greater influence over the production and decision-making processes, and establish alternative agencies producing innovative advertising. They would thus contribute to a gradual transformation of the image of women in advertising along the lines of the variety, originality and creativity of modern woman, and to a final goodbye to the myth that naked flesh makes the best salesman.
We are aware that this report will not please everyone, and I also know that this is a sensitive area. But we on the Committee on Women's Rights - and we have also heard from many others this morning - should take up these themes and make people aware that these things must no longer happen. There are so many ways of depicting women - their variety, their abilities. The advertising profession, with its budgets of millions and billions, should also give that a thought.
Mr President, women are not goods for anyone to buy, although that is sometimes the impression given. It is not the product, but naked flesh that is displayed for advertising purposes. As long ago as 1995 I tabled an amendment calling for a report investigating discrimination against women in advertising.
The Committee on Women's Rights has taken steps to achieve this in its Lenz Report. We are not concerned with morals, I want to make that quite clear, and certainly not with censorship; we do not wish to censor the advertising profession, but to ensure that certain minimum standards for the protection of women's dignity are maintained.
We are concerned with the implementation of the UN agreement banning all discrimination against women. We need a code of conduct - Mrs Lenz described it - that goes further than self-regulation within the advertising profession. In a market of over ECU 250 billion worldwide, the danger is it will exceed all bounds, disgusting pictures and naked flesh will be shown, and anything will be justified as long as it brings in a slice of the cake.
However, we saw the power of women consumers In the case of a worldwide mineral water producer in Belgium. The company had displayed three bare-breasted women on huge billboards, with just their nipples covered by the firm's bottletops.
As a result of protests from the Committee on Women's Rights and a threatened boycott by European women's associations the advertisement was withdrawn by the firm. As I said, women consumers have considerable power. But we in Parliament also have considerable responsibility. The non-discrimination clause in the Amsterdam Treaty will present us with a further need to act. We have the opportunity of intervening - and the Lenz Report is only one element here - and of achieving equality of opportunity in the general concept. We must also extend our activities into other areas of the new media. It is not just advertising that must observe the basic law against discrimination, but the other areas as well.
Mr President, ladies and gentlemen, advertising that misuses sexist stereotypes and women's bodies to market products is discriminatory, because it debases the dignity of women. The pointed double meanings of offensive texts and the provocative display of the naked female form cannot be tolerated, although the boundary between eroticism, with aesthetic photographs, and pornography cannot always be clearly defined. Amongst Member States of the European Union there are varying standards for what may be said, printed, or shown, based on varying cultural views. But that cannot absolve us from finding common European rules, even if our efforts are denounced as prudish, unenlightened or perhaps outmoded.
I think reducing women to the role of an object in advertising is outmoded. Women have long fulfilled a variety of functions with great competence, from psychology in everyday life, through leadership qualities in the professions, to engagement in politics, culture and society. It would be an exciting task for advertising to prepare this reality in an interesting way, and it would underline the message more convincingly.
There are regulations at national level for those involved in advertising and communication. Although not always voluntary, they still incorporate guidance and monitoring functions. The German Advertising Council, for instance, which has just celebrated its 25th birthday, has made effective contributions to self-regulation, including measures for public condemnation and warnings against repetition. Further legal regulation can be dispensed with if control is effective. There is no European code of ethics, however, and there are no agreements at national level.
Advertising that discriminates against women must be stopped before it is broadcast or printed. For this reason those who create advertising must be sensitized. I was in creative advertising for more than 20 years. We tried to give a positive impression, design product concepts and communication content appropriate to the target audience, achieve identification with and acceptance of the products, clarify, and initiate a buying response, but without using clichés, without causing embarrassment or offence, and without being defamatory. That was, and is, the intellectual challenge of creative contact with customers.
The excellent and detailed report by Marlene Lenz, and the hearing initiated by her in the Committee on Women's Rights, have clearly shown that we must keep up the fight against discrimination. That is particularly true after the adoption of important passages in the Amsterdam Draft Treaty.
Mr President, I will say right away that I am going to rock the boat. But before I get my eyes torn out, I want to make one conciliatory remark. I am of course lined up with the majority, I support all action to promote equal opportunities and I oppose any instrument or act of violence that harms women. I think it is even more important to make that statement as a man, to avoid any suspicion of corporatism in these matters, as other speakers have observed.
But I am also against any escalation of the problem and it seems to me that this report runs that risk: in the title itself, for example, by mentioning discrimination, but especially in the tone and in some of the arguments. I would say that such muddled and violent shooting goes way beyond the target. This is violence against violence and that seems paradoxical.
This is a case and an area where the word discrimination can be interpreted from at least two points of view: first, women are discriminated against as the active subjects of certain advertising, it is said. That may be true, in fact it undoubtedly is true. But at the same time this action discriminates against men as passive subjects, stupid subjects, of this discrimination against women.
The second point of view is this: men are increasingly players in identical active messages. Think of those androgynous beauties, think of the hairy chests, think of the well-muscled, increasingly ostentatious monsters. So the premise in the report, stating - and I quote - ' The clichéd view of men as bread-winners, business-like and productive, whereas women are portrayed as domestic, dependent and passive, does not reflect the social reality in Europe' is at least dated.
But it does not reflect advertising reality either. Do look at some modern commercials and let us get away from the Middle Ages of advertising!
So, even in this case, equal opportunities are defended to the end. Where vigilance is actually needed, obviously, is where certain messages offend good taste and cross the boundary to pornography. But this applies equally to everyone, women, men, and children.
Nor does the presence of the female shape in advertising always involve violence, because women are, after all, free to accept or reject roles offered to them. Instead, there is a queue - look outside any advertising agency - of women seeking to engage in this profession. So, I repeat, it is up to them to decide how to do so and with how much good taste. In addition to these reasons, in the end, where women know how to combine beauty with intelligence they emerge victorious.
If you notice, both in the distance relationship between message and television viewer and especially in the division of roles in the commercials, it is always the man who comes across as incompetent, represented as letting himself be ensnared in the dazzling trap of some portion of the female epidermis, always shown artfully, true, but also sometimes with grace, and that needs to be stated calmly.
The idea that men can only make a choice because a woman discloses a bit of epidermis does, I think, make the male the ridiculous figure. So, Mr President, if I may close with a hint of irony on an issue which, I recognize, is actually very serious, I call for a report on discrimination against men as involuntary victims of discrimination against women in advertising.
I hardly think Parliament will agree to that request, but there is nothing wrong with proposing it.
Mr President, the rather heated atmosphere of the original Lenz report has largely disappeared and that is a good thing. I can hardly imagine advertisements for lingerie, for example, without women in them and as Mrs Ewing said to me just now, the fact is women look nicer than men.
However, I find a great deal of advertising, soap powder for instance, pretty tedious and many people agree with me. But is it the task of the advertising sector to undertake pioneering work to break down stereotypes? I think each country gets the advertising it deserves. And if that advertising does not keep up with new developments or behaves unworthily, then the consumer is woman enough to give it the brush-off, because more than half of all consumers are women. For liberals, the boundary between press freedom, and freedom of speech, and discrimination is violation of human dignity and the unnecessary exploitation of the human body.
These are moral limits, but there is also a plethora of legal limits. National legislation, self-regulation, European legislation, the code of the International Chamber of Commerce, EASA, Article 19 of the UN Convention on Civil and Political Rights. These meant that the infamous Perrier advertisement was rightly banned.
So is the Lenz report dealing with a non-issue? Partly, but it is nevertheless a good thing for the European Parliament to draw attention to the question. However I do not think we need new legislation or harmonization of national legislation. I do not think we need a European Media Council dealing specifically with discrimination, or ethics committees, so my group is voting against paragraphs 15, 20 and 23 and we have submitted amendments to them.
The appeal made by Mrs Lenz to the advertising sector is right: more women in decision-making, greater accessibility in national rules, improved complaints procedures and the EASA must as a real European selfregulating body, drawing up European minimum standards for non-discriminatory advertising and upholding them. Then we shall not need any extra legislation. If the advertising world really listened to the consumer, I mean, to all those women, then decent advertisements that meet the requirements of responsible modern men and women would be produced as a matter of course without legislation and all kinds of rules.
Mr President, first of all I should like to say that I consider it an initial sign of mainstreaming that the debates on women are being followed not only by one Commissioner but by several Commissioners and that we are also getting responses from other Commissioners. As far as women in advertising are concerned, I must nevertheless say that it is a great virtue of the women's movement that in the last few years sexy men have also appeared. Chippendale-type men have appeared in advertisements. It is extremely doubtful whether that is a true image of men, because you do not come across Chippendales every day. There are plenty of men in this Parliament, but you have to look pretty hard to find a Chippendale!
To put it briefly, advertising gives a very distorted picture of reality and of course that is also the aim of advertising. I must honestly say that I do not think censorship of advertising would be appropriate. It is true that stereotypes of women are still shown a great deal, but some improvement has occurred. Perhaps those stereotypes have receded a little, but it would be going too far to say that the advertising world does not have trail-blazing work to do. Of course the advertising world can undertake pioneering work and it would also be a good thing if women were actually a lot more involved in advertising and themselves made a contribution to changing the image of women in advertisements. So I am not in favour of censorship but of self-regulation, and codes of conduct. I think we can continue to make progress in that way. And progress really is necessary because the situation in advertising is still not good enough.
Mr President, at the threshold of the Twenty-first Century women's bodies are used, often gratuitously, to sell goods in order to make money for other people. Ask yourself exactly why Diana, Princess of Wales, was pursued everywhere she went: to make money for others. Women are still portrayed stereotypically even if a few new stereotypes have been added. This is a European matter. Satellite and cable television have ensured that. Most European countries are bad and some are appalling. We heard from a citizen of one of them earlier on. Much advertising goes well beyond the erotic to the pornographic with overtones of violence and sadism. This advertising cheapens all women. It cheapens every one of us and our daughters. It takes away our individuality and our humanity. Stereotyping of women is much more dangerous than stereotyping of men. It incites women to a pursuit of perfection with consequences like eating disorders. We know of a recent victim. The current legislation and self-regulation are inadequate. All the various pacts and conventions are inadequate. Mrs Lenz's proposals will do something to improve that situation.
Colleagues, when you introduce moral issues into the process of money-making, it is never welcomed by those making money. They do not want to hear about moral issues. But moral issues matter to those people that we represent. I hope, therefore, that this will be taken seriously and Mrs Lenz's report will be supported by all groups.
Mr President, this report affects freedom of expression. Indeed, it advocates not only professional self-regulation, which has been in existence for a long time incidentally, but goes further by stating that freedom of expression might have to be limited to protect public morality.
What is this notion which, to boot, does not appear in the European Convention of Human Rights? What is this willingness to punish, not clearly identified violations of decent behaviour, but the breaking of a mere social convention, supposedly forbidden according to the definition of some political body or other at European level, whereas sensitivity on these matters differs from north to south. In the past in Europe, and now today in many countries, this is how the intolerance associated with fundamentalist thinking both arose and continues to arise.
Finally, this report seems to me to have been somewhat overtaken by events. Women are not the only ones whose image is used. So is men's. The latest Daewoo advertisement showed a man and a woman in exactly the same position and the same state of near-nakedness. Today, even in Belgium, Crédit Lyonnais has advertisements showing the naked body of a man in the newspapers. Here too, we need to adopt a more relative or qualified approach. It may be irritating for women, all women, not to be Botticelli's Venus, but it is just as irritating for men not to be Michelangelo's David, or the Apollo of Praxiteles. The illegitimate use of outward beauty, when abused, is criticized, sometimes to a ludicrous extent. But outward beauty has and always will be a motive for action in many circumstances..
I would like to end by referring to a passage from Amélie Nothomb's book 'Attentat ' . She writes that when Quasimodo falls in love with Esmeralda, he longs to cry out to the beautiful lady: look beyond my outward appearance! But what has Quasimodo himself done except go no further than the outward appearance of this beautiful creature. He should have fallen in love with a toothless old woman. Then Quasimodo would have been credible. But his heart has been stopped by the splendid appearance of a beautiful gypsy girl who is only too easy to fall in love with.
Fortunately this report will not change the face of things.
Mr President, I would also like to add to the appreciation already expressed by other Members of the President's decision to debate all four reports from the Committee on Women's Rights together on Tuesday morning, thus giving the issues dealt with a very high profile. That sends a very positive signal: it certainly means that the work so many of us have done for so long, undervalued and opposed, is beginning to bear fruit and these issues are attracting more attention, in fact the feminist position is becoming common sense and received opinion.
This is not yet the case when it comes to images of women - as we have heard - in advertising and the mass media in general. Despite the recommendations of the Council of Europe, the resolutions of the European Council and the European Parliament, all based on fundamental principles affirmed in international documents and agreements, despite the militant commitment of women's associations, and the decisions taken on equality mechanisms by our countries, ministries and committees, the use of the female body to sell consumer goods, that stereotype of the presumed traditional role of women, continues to infest the walls of our cities, television broadcasts at every hour of the day, and the pages of newspapers and magazines. In Italy, two intellectual weeklies and a left-wing periodical have both persisted for years in the bad habit of chasing high circulation by showing naked women on their covers. In fact, recently, an editor controversially explained that trying a naked man had caused a drop in sales.
Meanwhile - and this is the other side of the coin as regards the women/mass media report - it continues to be difficult if not impossible for the associations and even ministries working to affirm women's rights to raise awareness of what they are trying to do. Even here, today, in spite of the politically correct timing of this debate, as we can see, some of the broadcasters who cover important debates are not present. The rights of half of all Europeans are not important enough for the European communications media. Perhaps if some of us, young and beautiful of course, had spoken in the nude....! Perhaps!
So Mrs Gröner has made a very timely effort to draw the attention of the European Union to this wholly unresolved problem, and in her scholarly report, Mrs Lenz, whom I congratulate, quite rightly calls for legislative initiatives by Member States and codes of conduct on the part of advertisers, and presents a series of important proposals to the Commission which I trust Commissioner Flynn will wish to respond to promptly.
Mr President, from a scientific point of view, semantics today accepts that the language of advertising constitutes an extremely effective message. Today more than ever, we have to realise that this advertising message is planned, conceived and broadcast to seduce, to be assimilated, to make millions of people react in a specific way. We must bear in mind that these images and slogans are carefully thought out and planned to have an effect, to make a psychological attack, to have an impact, and when confronted with them we human beings tend to be passive, defenceless subjects. So in one sense, they could be described as an imposition using the wonders of images, sounds, colours and stimulation of the senses. Today, in an era ruled by the media, advertising is all of this. Advertising today can do wonders, but it can also commit atrocities. It is a very powerful instrument, as we know, and the important thing is that this powerful instrument should not contravene certain principles. In fact, this instrument should also be used to further the worthy aims of the human race and - why not? - to counter discrimination against women.
Beware, ladies and gentlemen of the Commission, because it is incomprehensible that we should spend so much time perfecting legal documents and guideline texts, and yet allow a poisonous, discriminatory message to be conveyed by attractive advertising and injected into the veins of thousands and millions of Europeans. Also, we must remember that the repetition of discriminatory messages effectively perpetuates discrimination. Therefore, this is a good moment to progress beyond unwanted moralizing and criticism, and say that when it comes to things that affect people, not everything is acceptable in this Europe ruled by merchandise, where some people try to turn women into a commodity. We have political mechanisms to enable us to say no! So this report is a magnificent initiative by the European Parliament to set up a policy which should be active, non-discriminatory and in favour of equal treatment.
Mr President, I should like to take the opportunity to thank the European Parliament for this initiative and Mrs Lenz in particular for the excellent work she has done. The Commission is fully aware of the importance of protecting women against discrimination in advertising and of the need to strike the right balance between respect for the fundamental right of freedom of expression and respect for human dignity.
The report highlights a number of important issues, which I welcome. It makes very constructive proposals, most of which are in line with the development of the Commission's policies and activities in this particular field. Parliament, along with the Commission, insisted on the need for a non-discrimination clause to be inserted in the new treaty and called in particular for discrimination against women to be included in the categories of discrimination.
Article 6(a) of the draft Amsterdam Treaty responds to this request and provides for possibilities of appropriate action in the afore-mentioned field. I should also like to remind the House of Council and Parliament Directive 97/31 adopted in June on coordination of television broadcasting activities, which represents the most important European instrument for television advertising. This directive provides that advertising shall not include any discrimination on grounds of sex. The integration of a gender perspective in media policy is one of the Commission's priorities within its gender mainstreaming policy. Concrete measures are laid down in the fourth equal opportunities programme.
The Commission encourages the exchange of information and experience between the Member States and between relevant national bodies. It also encourages a balanced participation by women and men at decision-taking levels of the advertising industry and the media, in order to strengthen the influence of women in this field. A meeting has been planned for later on this year, bringing together major participants, experts and NGOs in the media sector in order to build on good experience.
Mrs Lenz's proposal to include advertising in our studies is noted. The Commission supports an overview study of the image of women in advertising and the media and the encouragement of cooperation between professional associations, women's organizations and project leaders active at Community level. We cannot reply positively to the request for a European advertising prize but the NIKI Prize supported by the Commission, which aims to improve the portrayal of women on television, will be awarded again this year for good practice in the advertising sector.
Finally, the Commission will examine carefully the proposal to set up an advisory committee for all media with the aim of drawing up a code for the advertising industry to stamp out all forms of discrimination. In this respect, I should like to remind the House that the recent TV directive provides for the creation of a contact committee chaired by the Commission and composed of representatives of the competent authorities in the Member States with the task of facilitating the implementation of the directive. The Commission could examine the possibility of creating a subgroup within the committee to prepare such a code and this would be a good example of gender mainstreaming.
We all know that equality in practice will not become reality until there has been profound change in many areas, not least those of ideas, attitudes and images in the media. So, the Commission will continue and strengthen its action in this direction, taking into account your suggestions. I thank all those who have contributed to the debate.
The debate is closed.
The vote will take place at 12.00 noon.
(The sitting was suspended at 11.55 a.m. and resumed at 12.00 noon)
VOTES
In order to explain why I am putting forward an oral amendment, I said in the debate that this is due to an administrative misfortune. That is why I sincerely hope you are now listening very carefully, and will support my proposed amendment. I would also like to point out that both proposed amendments are controversial, and not just in this House; they are also being followed with great interest by our electorates outside the House in all Member States.
With my proposed amendment, paragraph 14 would read as follows: ' Calls for the programmes planned by the Commission with the aim of combatting trafficking in women for purposes of sexual exploitation and combatting violence against women not to be confined to campaigns to provide information about and to prevent prostitution, but also to include support for projects to rehabilitate victims and action against pornography and prostitution ' . This adds the words 'and action against pornography and prostitution' which is my oral amendment.
Mr President, there was detailed discussion within the Committee on Women's Rights, and I do not feel that we can accept any oral amendment in the part-session.
If Parliament has no objection, I will put the rapporteur's oral amendment to paragraph 14 to a vote.
(The President established that more than 13 members opposed the oral amendment which was therefore not put to the vote, under Rule 124(6) )
Paragraph 17
With my proposed amendment, paragraph 17 would therefore read as follows: ' welcomes initiatives in some Member States to develop, in addition to effective sanctions, programmes for perpetrators which result in men taking responsibility for their actions, and calls for greater commitment from all Member States to adopt such initiatives' , and then my addition, ' for example, criminalization of the customers of prostitutes ' .
If Parliament has no objection, I will put the rapporteur's oral amendment to paragraph 17 to a vote.
(The President established that more than 13 members opposed the oral amendment which was therefore not put to the vote, under Rule 124(6) )
(Parliament adopted the resolution)
This proposal to modify the directive on to misleading advertising so as to include comparative advertising, satisfies me in more than one respect.
This proposal for codecision is the result of fruitful work between the Commission and Parliament. The text aims at a necessary harmonization in the field of advertising, and the final result of this decision appears to me to be balanced.
The introduction of comparative advertising should make it possible to give better information to consumers, and this is the reason why I have always fought for it. The amendments proposed by Parliament and accepted by the Commission will limit abuses, and be reinforced in this respect by the provisions on misleading advertising already in existence.
As the Commission has refused to include the establishment of a European control body in the directive, it is important for consumer protection organizations to be involved in checking up on tests at the Community level. Political leaders in the various Member States have a responsibility to encourage independent approaches along these lines.
In the near future, the issue of the European control body will need to be raised again.
Commission proposal on the wine market
I am going to vote against this document. I believe a support system for the wine market is fundamentally flawed in any case.
Our group has submitted two amendments to the Commission's proposal. The Commission wanted to eliminate assistance for production of rectified concentrated musts in wine-growing zones C III. The Languedoc-Roussillon, Provence-Alpes-Côte d'Azur and Midi-Pyrénées production regions were directly concerned.
Our group is delighted at the vote on these two amendments, which were adopted virtually unanimously by the Members of the European Parliament, and regrets that the Commission wishes to make fundamental amendments through an apparently anodyne regulation. Does the Commission need reminding that we are still awaiting to a new text for the proposed reform of the COM in wine from the Commission? In the spring of 1995, the European Parliament debated, voted on and amended the Commission's original proposal.
In its proposal, the Commission has sought to reopen the debate on chaptalization and the enrichment of rectified concentrated musts. At the time this was first discussed, the Commission replied to the Council that it was awaiting the opinion of the European Parliament before amending its proposal. The European Parliament as a whole has been vigilant and has rejected this proposal from the Commission.
The Europe of Nations Group can only rejoice at the outcome, and we thank the Members of the European Parliament for supporting these amendments.
Simpson recommendation (Á4-0271/97)
The European Parliament has come out in favour of a key text on the future of public services in Europe.
The development of the European Union makes it inevitable that the major commercial public services in the fields of telecommunications, postal services, and air or rail transport will be opened up. This is a desirable and useful development, in an increasingly competitive global context, a development toward services which are ever better suited to the requirements of users and customers.
The postal service is a major activity sector in Europe. Postal traffic in the Union totals some 80 billion items annually, of which 3 billion represents traffic between Member States, generating revenues amounting to 1.3 % of Community GDP, and 1.5 million jobs.
Community trade is currently hampered by the very major disparities between national postal services, in terms of both delivery times and pricing. So Community regulations need to be urgently drawn up, opening up this market and giving it the necessary flexibility for its development.
However, we also have an immense obligation to preserve the spirit and practice of public service, which is an integral and specific part of the lifestyle of European citizens. We even have a new opportunity, thanks to our discussion of texts which are so broad in their scope, to devise a definition for European public service. By this is meant an economically high-performance public service, which is both a key factor in land-use planning, and provides a minimum level of service quality to our citizens.
France is the example I am familiar with. The French post office handles 73, 000 delivery rounds daily, 38, 000 of them in communes with less than 10, 000 inhabitants. It provides 17, 000 public access points, and a counter for every 800 inhabitants in rural areas. In some sectors, the postal service is the last remaining public service, and this must be of concern to a good number of other Member States of the Union.
I believe that today we have the opportunity to make a strong statement on the future of postal services in Europe. For my part, this is the vision which I wish to see prevailing, a vision which is broadly shared by the common position of the Council, and I am naturally delighted at that.
The draft recommendation for second reading by Brian Simpson takes up and reinforces the compromise position unanimously adopted by the Council last April, after long negotiations. The rapporteur himself states that the common position 'largely reflects the EP orientations.'
Furthermore, the amendments proposed by the rapporteur on this draft recommendation are aimed at more effective preservation of public service. They encourage the Council to adopt a balanced position.
A number of points of this common position appear to be worth emphasizing. In the first instance, this is a matter of a gradual and controlled approach towards the liberalization of postal services.
Subsequently, rules for minimum levels of public service are confirmed, out of concern for equality of access by all users of postal services. The universal service is therefore well-defined and accessible to all, in all places and at an affordable price. This service also guarantees neutrality, confidentiality, and the inviolability and secrecy of correspondence.
Finally, a reserved service has been organized. The existence of a sector not subject to competition is, in effect, indispensable to the economic viability of the universal service.
By adopting this text, we will be empowered to defend the interests of the public service, while also giving it the resources to adapt, and open it up to market conditions.
The common position we are preparing to adopt is acceptable for the public service. It opens up the way to a degree of liberalization in the field of postal services, and hence enables some opening up to competition, which the consumers and companies wish for.
It nevertheless sets aside important domains, such as cross-border mail and advertising mail, which are left to monopoly public postal services. In its deliberations, Parliament has respected the delicate balance achieved at the Council. Indeed, the majority of the post office ministers have been more favourable to the public service than the Commission. Hopefully the Luxembourg Presidency - in the person of Mrs Mady Delvaux, to whom I pay tribute for her clear and frank attitude in support of the public service in the postal field - will speedily wrap up this dossier, and conclude procedures in the Council.
Finally, it is worth raising the question why the all-powerful wave of liberalization championed by the Commission has slowed when confronted with the postal services.
I believe one of the essential reasons for this is the importance of the postal services in terms of social cohesion and land-use planning in national territory. In many cases the postman is still out there, whereas most public services have been withdrawn for reasons of cost and productivity.
It has to be hoped that this pause in liberalization and deregulation will give decision-makers time to reflect, and the postal services the ability to work ever harder to serve customers.
I have voted for the report. I think the rapporteur's amendments substantially improve the Commission's proposals, but I would like to clarify one point. The provision of postal services is a public service. Experience from other businesses shows that deregulation does not result in increased efficiency, but instead more often results in unemployment and increased regional inequality.
Scapagnini report (A4-0268/97)
Nuclear energy is a non-renewable source of energy. Serious nuclear power accidents have occurred at Three Mile Island and Chernobyl. The problem of waste from nuclear power has not been solved. Following a referendum, Sweden has decided to phase out nuclear power. A reactor in Barsebäck is going to be shut down before the general election in Sweden in September 1998. The Centre Party has been a driving force for phasing out nuclear power in Sweden.
The decision to shut down the nuclear power station at Chernobyl will be carried out. In our opinion, the EU should not subsidize the construction of other reactors as compensation for this. We therefore oppose EU aid for the Khmelnitsky 2 and Rovno 4 reactors in the Ukraine and that is why we have voted against the resolution. On the other hand we support efforts at national and EU level which improve the safety of existing reactors. The energy system must switch as soon as possible to renewable and sustainable sources of energy.
Azzolini report (A4-0252/97)
I should like to express our group's support for the Azzolini report, since the cultural field encourages direct and indirect employment, promoting the survival and creation of small and medium-sized enterprises connected with the cultural sector, and offering prospects for the creation of employment.
I should also emphasize that tourism and culture reinforce each other and, with our help, can increase the effects of structural funds intervention on employment.
Regrettably, the cultural projects financed by Community structural policy only represent 3 %, which is too low if you consider the influence of culture on regional development and the achievement of economic and social cohesion. So the new Treaty on European Union should include a section to promote explicit support for cultural projects, and increase the number of Community regional development initiatives which have cultural aspects, with the aim of strengthening the link between the structural funds and cultural action itself.
Finally, I should like to stress that local and regional bodies should continue to play an important role, to ensure good results from the European Union's development strategy, based on culture and the creation of employment.
We are voting for the Azzolini report on the link between cohesion policy and culture and the promotion of employment for a number of reasons, and we highlight the following:
1.For the first time an effort is being made to have a more systematic and coherent approach to the enormous potential in conservation of cultural and natural heritage, whether rural or urban, national, regional or local, and cultural investments in general, for sustainable development, defence of identity, and to combat desertification and exclusion.2.The current foot-dragging over this approach and the inadequate funding - specifically funding of structural measures, still dogged by an inadequate and indeed restrictive regulation, moreover - are recognized and there needs to be a change as soon as possible, and preferably in the current financial framework. This must all be done without prejudice to the presentation of proposals and guidelines with a view to improving awareness and empowering synergies between cohesion policies, culture and employment.3.The importance of preventing excessive interpretation or identification between the tourist industry and the promotion of cultural policies is recognized, but we would like to stress this to make it even clearer. Without prejudice to a desirable and useful link between tourism and culture, it would certainly be perverse and profoundly limiting if support for cultural promotion were to be conditioned by and/or subordinated to the strategies of the tourist industry.4.Attention is drawn to the consequences that the budget cuts required for fulfilment of the nominal convergence criteria are likely to have by weakening or reversing the growth trend in employment in cultural activities, as these depend, at least in part, on government finance, whether national or regional.- Kestelijn-Sierens report (A4-0257/97)
I am not particularly impressed by this report which is full of clichés. It goes without saying that no sensible person would oppose equal rights for men and women.
But just as obviously I am not in favour of all kinds of quota regulations that all in all are rather degrading to women. When, for example, I hear several speakers in the debate this morning complaining about the fact that there are still far fewer girls than boys in technical education - and that something must be done about it - then I do wonder whether we actually know the difference between 'equal opportunities' and 'equal treatment' .
With regard to combining family and working life, my party in Flanders has for many years been arguing in favour of a proper carer's wage that would give one of the two parents the opportunity to bring up and take care of the children at home. It should be a real choice, based on real free will and no longer on financial necessities. Mrs Kestelijn-Sierens report goes a long way in many respects, but as far as parental leave is concerned, it gets stuck in the well-worn paths. That of course has everything to do with the fact that bringing up children in the family may nowadays no longer be considered as valuable and socially essential work and that women who - voluntarily - choose this path are actually regarded with some pity.
Essentially, I regret that the very important section on work and family life has got bogged down in political correctness.
Kokkola report (A4-0251/97)
On the Kokkola report (A4-0251/97) on the Commission communication on incorporating equal opportunities for women and men into all Community policies and activities and on the KestelijnSierens report on the Commission's annual report on equal opportunities for women and men in the EU 1996 (A40257/97).
I and many British Conservative Members of the European Parliament wholeheartedly support the principle of equal opportunities for women and men and agree that mainstreaming is a valuable tool in helping to put that principle into practice. We welcome the increasing recognition of the problems experienced by women in particular and the increasing efforts being made at all levels to remedy the situation. We are not convinced, however, that the best way to achieve an equal representation of women in decision-making, for example, is through artificial discrimination of the sort proposed in both the Kokkola and Kestelijn-Sierens reports. The fixing of temporary quotas, though perhaps attractive in the short-term, is not the answer. We consider the suggestion in the Kokkola report that Commission working groups and expert committees should be made up of equal numbers of men and women to be particularly impractical and unhelpful. We firmly believe that appointments to such positions should be made on merit and qualification. To impose so-called positive discrimination in the way suggested may have the short-term benefit of increasing the figures of female representation in decision-making bodies. In the long-term, however, it could only be detrimental to the position of women in general.
The proposal in the Kestelijn-Sierens report that the Commission should include a gender-impact assessment in its proposals for legislation is equally impractical. What is needed is practical concrete measures to give women the opportunities to achieve the qualifications and freedoms which will allow them to compete on a fair and equal footing with men on the jobs market and in the decision-making arena - not airy statements of the likely implications of proposed legislation, which in most cases are impossible to define or quantify with any degree of accuracy.
Improvements are needed in many areas, not least with regard to the difficult task of combining work outside the home with family responsibilities. However, to suggest, as Mrs Kokkola's report does, that social services, such as care for children and the elderly, school meals and public transport, should be financed by the structural funds, is nothing short of ludicrous. I am glad that Parliament as a whole voted against this proposal, although I note that British Labour MEPs voted for it.
We also do not believe that it is the Commission's role to decide how fiscal measures and social security benefit can be used to help bring work in the family into the official economy. These are all matters which should be dealt with at national, regional and local level in accordance with the principle of subsidiarity.
The Kokkola and Kestelijn-Sierens reports rightly highlight the difficulties involved in achieving equal opportunities for men and women today and contain some very salient points. I and my colleagues will vote for these reports because their ultimate aim and motivation is to the benefit of women in Europe. We nevertheless wish to place on record our regret that they contain some suggestions which are unlikely to help women, and risk bringing the EP's work for women into disrepute.
Eriksson report (A4-0201/97)
Mr President, I speak from local experience of the zero-tolerance campaign run in Thurrock in my constituency. Colleagues from the South Essex Rape and Incest Crisis Line tell me that posters in shops, public houses and at bus-stops enabled the issue of violence against women to be discussed in the open and validated the private experiences of many women for the very first time. This local project fully supports the extension of zerotolerance campaigns to other European countries, backed up by rape crisis telephone helplines, also absent in many of our countries.
Another local women's project in my constituency - the Southend Women's Refuge - also supports this initiative. I helped them recently to open their new 'dove' project - an open drop-in counselling centre for women who are victims of domestic violence. In just a few weeks five new women a day came forward for counselling.
These two local examples show how far sexual violence is a reality for women today. They fully justify today's parliamentary decision to respond with a European-wide campaign.
In the multicultural and pluralistic European Union, people clearly find it difficult to show respect for different opinions. With laughter and scorn, Parliament rejected the opportunity to vote on Mrs Eriksson's two oral amendments to support active work against pornography and prostitution and to welcome initiatives from Member States concerning the criminalization of the customers of prostitutes. These are amendments which we would naturally have supported.
That prostitution and pornography are the reason for the misconceptions about women which often lead to rape and beating etc., is something we are convinced of, and we regret that Parliament did not have the courage to reach a decision on the proposed amendment.
We would also like to stress how important it is that society gives vulnerable women and children help in the form of national legislation, and also in the form of help to take on a new identity, a new area to live in and a new job, and thereby the opportunity to escape their tormentor. We also call on Member States to give financial support for women's refuges and for legal aid.
Violence against women is basically a matter of human rights, something which most people claim to defend. In spite of this, violence against women takes place all over the world and in all social classes. Making 1999 an EU campaign year against violence against women should focus attention on the problem and help make the issue a topical one in the Member States. However, this requires sufficient funding to be allocated in the EU's next budget, and we hope that will happen.
Lenz report (A4-0258/97)
Mr President, I congratulate Mrs Lenz on her report calling for an end to discrimination against women in advertising. It is a call that is ignored, derided and considered old-fashioned by the advertising industry.
The advertising industry believes that as long as a sardonic quote or a look can be incorporated into the advert, it is open season for portraying women's bodies in any derogatory way, to sell anything from cars to underwear.
In my local paper, the Birmingham Mail, I am told that an advertisement is going to be unveiled in Birmingham this week in the form of an electronic, 20-foot-high billboard showing a woman taking off her clothes continuously. The AA, the Automobile Association, is warning that it could be a source of distraction and could lead to accidents. I quote this as an example of the lengths to which the advertising industry in Britain is going at present in order to sell products: women in chains to sell cosmetics, women who are overweight portrayed in the most derogatory terms.
Mrs Lenz's call for self-regulation is a laudable one but I fear that the industry will ignore it. The European Union institutions must use their combined forces and recognize this as a growing problem in the 1990s. They must act to provide a Europe-wide code of conduct for the advertising industry in order for this discrimination to be stopped.
Mrs Crawley, I happily allowed you to exceed your time because your previous experience over a number of years as chairman of the Committee on Women's Rights and your activity in this Parliament give you the right to justify exceeding your speaking time, when the Chair can allow it, and I was very pleased that you were able to complete your remarks.
The Danish Social Democrats are voting for the Lenz report on their own initiative. Because the media operate across borders, it is necessary to take up this issue at EU level. It would be desirable for the advertising sector to exercise more self-regulation and to recognize that it is discriminatory to show naked or semi-naked women in advertisements. If the sector itself is incapable of setting and maintaining certain guidelines for good marketing, it could become necessary to regulate this area at EU level.
That completes voting time.
(The sitting was suspended at 1.05 p.m. and resumed at 3.00 p.m.)
Draft budget for 1998
The next item is the presentation by the Council of the draft budget for 1998.
Mr President, ladies and gentlemen, Mr Commissioner, as required by tradition and by the budget procedure, it is my responsibility to present to this House the draft budget for financial 1998, as drawn up by the Council on 24 July last.
Mr President, I would like to emphasize that, from the start, this budget procedure has - and I am delighted about that - been marked by excellent and open cooperation between the three institutions. Before the Council drew up the draft budget, the three institutions undertook to enter into a real and open exchange. Each wished to show its willingness to listen to the other, and even to go some way down the other's path, on every occasion possible.
The budgetary procedure laid down by the treaty is a highly significant moment in the collaboration between the three institutions. The 1993 interinstitutional agreement established the framework. Since then, the interest in and the need for such cooperation have become clearer from one year to the next.
The launch of the budgetary procedure in 1998 has been, in our view, exemplary in this respect. Hence, the trialogue on the likely priorities for the forthcoming financial year gave rise on 21 April to in-depth exchanges of views between the Presidency of the Council, the Parliament and the Commission with, as a corollary, the introduction of milestones leading to a number of points of convergence of views. Subsequently, the trialogue of 26 June last ensured that the Council was in a position to understand Parliament's principal wishes better. This further exchange was extremely valuable for the concertation meeting of 24 July, the very day of the Budget Council. This meeting enabled the parties to set out the points they considered essential, and grapple with the specific difficulties they regarded as inescapably important for this particularly difficult and tough financial year.
Your representatives, Mr President, drew our attention to their priorities for strengthening the measures aimed at encouraging job creation, research and development, preparation of candidate countries for membership and programmes intended for youth and culture, the environmentalization of the budget and the ongoing restructuring of Community administration, in order to ensure greater efficiency and more flexibility in the allocation of resources.
On behalf of the Council, I had the opportunity to emphasize that the institution which I represent was preparing, in the 1998 draft budget, to adhere to the same principles of budgetary rigour as those imposed on themselves and their citizens by the Member States in pursuit of the effort already broadly undertaken in 1997. This ad hoc concertation made it possible, in my view, to bring about a significant if not complete convergence of views between the two branches of the budgetary authority, with the help of the Commission, particularly as regards agriculture and fisheries expenditure. In a word, in my view, these contacts were extremely useful.
As regards the CFSP, and over and above the consensus on the total amount of funding recorded in the 1998 budget, we agreed to continue the consultation which was provided for under the institutional agreement signed on 15 July last. In the light of the results of this meeting, the Council, as required by its obligations, drew up its draft budget for 1998.
In order to meet the inescapable requirement for rigour and budgetary discipline, the Council believed that a number of fundamental measures were indispensable. These were: maintaining the funds in the preliminary draft of the budget under Category 1 of the financial perspectives; taking into account the current agricultural legislation regarding arable crops and the price package for the 1997-1998 financial year; a reduction of ECU 1 billion in payment appropriations, as compared with the preliminary draft budget, under Category 2, ' Structural Action' ; significant reduction in the payment appropriations for the whole of headings 3, ' Internal Policy, ' and 4, ' External Actions, ' with a consistent expression of these in terms of commitment appropriations. Finally, a very rigorous approach towards administrative expenditure.
Mr President, in the Council's opinion, all these measures add up to an indissociable whole. And by the words 'indissociable whole' , I mean the symmetrical handling of both agricultural expenditure and structural expenditure which, taking into consideration the priorities and concerns of the Council, is and will remain essential. The Council fundamentally expects and relies on Parliament's adherence to this strategy.
In this context, the Council noted with satisfaction that, in its orientations regarding budget procedures for 1998, Parliament recognized and underwrote the need for budget headings to be made in a spirit of maximum realism. The measures proposed by the Council in its draft budget tend towards that very thing: restricting budgetary allocations to what is strictly necessary, taking account of the realities, but without interfering with the essential policies of the Community, all the while respecting commitments, and in particular those of the Edinburgh European Council.
Mr President, I shall now deal briefly with the essential components of the draft budget drawn up by the Council at first reading. I shall begin with agricultural expenditure. In this field, the Council made major changes to the Commission's preliminary draft. First, under the overall strategy of making savings which I have just outlined, the Council has decided to maintain the spending envelope planned for the 1998 budget, at the level proposed by the Commission in its preliminary draft budget, that is, ECU 40, 987 million, an amount which is some ECU 2, 276 million below the guideline, including the monetary reserve. Agricultural expenditure is set at ECU 41, 487 million, a very limited increase of some 0.44 % over the current financial year.
Mr President, ladies and gentlemen, this decision implies a certain number of deeply incisive measures. To take into account the agricultural regulations in force, the chapter relating to arable crops has been increased by ECU 1, 353 million, the increase of ECU 55 million arising from the decisions on the price package for the 1997-1998 financial year. In order to comply with the overall spending envelope, the Council then decided on an across-theboard reduction of some ECU 1, 408 million on all lines of agricultural expenditure. It was also decided to place ECU 329 million in the B 040 reserve for additional savings identified by the Commission within the framework of a first updating of forecast expenditure for 1998. The Council has thus implemented the provisions discussed at the meeting of 24 July.
The Council most earnestly urges the European Parliament to underwrite this approach. I say this with all the more conviction as these measures have been taken while awaiting the presentation by the Commission of a rectificatory letter in the autumn, taking into account the updated forecasts of requirements.
I now come to the field of structural actions. The Council has recorded all the commitment appropriations proposed by the Commission under the structural funds, that is, ECU 3, 482 million, in line with the final decisions of the Edinburgh Council. This amount implies substantial growth of 6.14 %.
On the other hand, this is a point which has been widely discussed and debated with representatives of your Committee on Budgets during the ad hoc concertation. The payment appropriations for this Category have been reduced by ECU 1 billion, a Council decision introducing the second part of its overall savings strategy. In so doing, the Council wishes to state that such a measure - due to the major difficulties with which we are familiar - should in no way call into question the proper operation of the essential policy financed by such funding. All the more so as the payment appropriations recently made in various sectors.
This is the reason why the Council decided not to entertain the slightest reduction in regard to objectives 1 and 6 of the structural funds and the disadvantaged regions. The countries which have joined the European Union most recently will therefore not be affected. The funding decision represents growth of 2.95 % compared to 1997.
If this is not enough to de-escalate the debate, I would add that the Council has agreed not to touch the cohesion fund. The cohesion fund was not involved in the across-the-board reduction. Indeed, the Council accepted all provisions in the preliminary draft budget for the cohesion fund, that is, ECU 2, 871 million in commitment appropriations, and ECU 2, 649 million in payment appropriations, hence an increase, as compared with 1997, of 4.40 % in commitment appropriations, and 13.88 % in payment appropriations.
As regards Community initiatives, the Council decided that the additional allocation of ECU 100 million in commitment appropriations, proposed under the Peace initiative, that is, for the Northern Ireland peace process, would be covered by the envelope of commitment appropriations intended for Community initiatives.
Consequently, the Council deleted the negative reserves written into the preliminary draft budget. This issue, whose political impact requires no further emphasis, was also the subject of a considerable degree of mutual understanding at our meeting on 24 July. For all these structural actions, the amounts entered into the draft budget were ECU 33, 461 million in commitment appropriations and ECU 27, 400 million in payment appropriations, which have increased by ECU 1, 980 million or 6.3 %, and ECU 1, 100 million or 4.18 %, respectively.
In conclusion, Mr President, on structural policy, I invite the European Parliament to adopt an approach directly in line with that of the Council.
As regards internal policies, this year the Council has once again placed the emphasis on the two priority policies of the Community, research and the transeuropean networks. Hence, the Council accepts all of the commitment appropriations proposed by the Commission for sub-section B6, i.e. ECU 3, 476 million, virtually equivalent to the status quo in 1997. As regards payment appropriations, the Council decided, in the light of budget constraints, to reduce the proposed amount from ECU 3, 216 million to ECU 3, 066 million, an overall reduction of ECU 150 million distributed between the Common Research Centre, in an amount of ECU 5.6 million, and the fourth framework program, in an amount of ECU 144 million.
As regards the transeuropean networks, within the framework of chapter B5-7, the Council accepted the preliminary draft budget allocations of commitment appropriations for the financial support of transport networks, in an amount of ECU 475 million, a considerable increase over 1997 of ECU 123 million or 35 % for recorded payment appropriations. Although ECU 27 million below the amount proposed in the preliminary draft budget, the appropriations increased by 56 %.
As regards energy networks, the draft budget is ECU 2 million below the preliminary draft budget for payment appropriations. In the telecommunications field, the draft budget is slightly down, in both commitment and payment appropriations.
For amounts under this Category as a whole, the Council has recorded substantial amounts, ECU 560 million in commitments, and ECU 413 million in payments, a rise of ECU 95 million in commitment appropriations or more than 20 %, and of ECU 86 million in payment appropriations, or 26 %.
In so doing, Mr President, ladies and gentlemen, the Council very clearly expressed its determination to give preference to these two major policies, and to these two major lines of Community action directly influencing growth and hence employment.
Consequently, as regards other internal policies, the Council has been faced with the need - and this you will understand - to make extremely hard choices. Hence emphasis has been placed on only those policies which are truly important, such as education, vocational training, and youth, which have been granted ECU 325 million in commitment appropriations, and other social actions, which have been allocated ECU 118 million in commitment appropriations.
Priority was also given to policies which are now well established, such as the environment, with ECU 135 million in commitment funds, a rise of 2.45 %; consumer protection, with ECU 18 million and ECU 16 million, and the internal market, with ECU 207 million and ECU 188 million. The margin, and this will certainly be of interest to you - as the Parliament from the outset made a tight connection between the margin under Category 15, for agricultural expenditure, and the expenditures under headings 3 and 4 - the margin left by the Council under this financial prospects Category amounts to a substantial ECU 619 million.
The Council earnestly hopes that the other branch of the budget authority will approve similar measures, and hence adopt the Council's approach, which restricts itself to realistic budget spending headings, and devoting European taxpayers' funds solely to those policies which hold out the promise of concrete results.
I now come quickly to the last of the major Community policies financed by the budget, i.e. external actions. For the whole of sub-section B7, the Council, aside from its reserve for emergency assistance, has allocated ECU 5, 476 million in commitment appropriations, and ECU 4 billion 207 million in payment appropriations, a reduction of ECU 145 million in commitment appropriations and of ECU 341 million in payment appropriations.
These overall figures include different special provisions. In effect, in this field, the Council believes that the budget authority cannot escape its responsibility for restricting the use of the Union's financial resources strictly to genuine priorities. So the Council has accepted all the commitment appropriations set out in the preliminary draft budget for the central and eastern European countries, and for third party Mediterranean countries, namely ECU 1, 125 million and ECU 1, 142 million respectively, an increase of 15 %, in accordance with the conclusions of the Cannes European Council.
In relation to international fisheries agreements, and in the light of the further information supplied by the Commission in the course of the concertation procedure on obligatory expenditure, the Council accepted a reduction in the amount planned for commitment appropriations of ECU 5 million, the justification for which was exclusively an overestimate in the forecast. For fisheries and for obligatory payments, the amounts agreed are ECU 292 and ECU 297 million, a payment appropriations increase of 5.7 % and 20.6 %.
Spending in the field of cooperation with Latin America, Asia, and Southern Africa, including South Africa itself, amounted to ECU 730 million in commitments, and ECU 334 million in payment appropriations.
As another essential arm of the policy of cooperation with the independent states of the CIS, these countries were granted ECU 510 million in commitment appropriations, in line with the preliminary draft budget, and ECU 460 million in payment appropriations. The share for Tacis amounts to ECU 480 million in commitment appropriations, as provided for in the preliminary draft budget, and ECU 445 million in payment appropriations.
Cooperation with former Yugoslavia has been allocated ECU 259 million in commitment appropriations, in accordance with the preliminary draft budget, and ECU 180 million in payment appropriations.
Furthermore, and once again, the draft budget largely accords with the request of the Commission regarding other cooperation actions, ECU 315 million being allocated to commitment appropriations, particularly for actions for the defence of democracy and human rights, both in central and eastern Europe, and more particularly in Yugoslavia, or in the newly independent states, as well as in Mongolia, Latin America, and the Meda zone.
So while on the one hand the Council has been determined to preserve the fundamental policies under Category 4, by voting for considerable commitment appropriations, it has believed it to be both necessary and its duty to call for further contributions in respect of the payment appropriations required for 1998, while ensuring respect for the requirements of the financial settlement and the interinstitutional agreement, particularly as regards the costefficiency ratio, the possible payment of the funds voted, and, of course, the existence of the appropriate legal arrangements.
As regards foreign and security policy, the Council has adopted a new nomenclature, using six headings in chapter B 8.O1, following the interinstitutional agreement between the European Parliament, the Council, and the European Commission, relating to provisions for the finance of the common foreign and security policy, signed on 16 July.
The Council has accepted the funds proposed in the preliminary draft budget, namely ECU 30 million in commitment appropriations, and ECU 20.25 million in payment appropriations, which were the subject of an exchange of views on 24 July last. The Council has transferred these funds from reserve B 0.40 to the budget lines of the new nomenclature, by application of the interinstitutional agreement. The remaining margin, under Category 4 of the financial perspectives, amounts to ECU 725 million in the draft budget.
Mr President, ladies and gentlemen, finally I come to Category 5 of the financial perspectives, that is, expenditure relating to the administrative operation of the Union institutions. The Council's decisions in this field are based on the following principles. Firstly, zero growth for all expenditure relating to Category 5 of the financial perspectives, although this does not necessarily exclude quite unavoidable exceptions to the principle; there is also a refusal in principle to create new jobs, except when required for enlarging the Union, while functional requirements must be met by the redeployment of existing resources. The Council has set total administrative appropriations for all institutions, European Parliament and mediators included, at ECU 4, 301 million, an increase of ECU 18 million, or 0.42 % above the funding agreed in 1997. Excluding Parliament's budget, the overall amount is ECU 3, 386 million, a reduction of ECU 9.7 million, or 0.29 % compared to the 1997 budget.
Mr President, the Council has held an exchange of views on the impact of funding relating to pensions within the Commission's operating funds. The Council is of the opinion that, with the support of the two branches of the budget authority, pensions expenditure should be appropriately shared between the institutions. Indeed, it is not equitable to abide by the negative growth of 2.4 % for the administrative expenses of the Commission alone, as this is the result of rising expenditure due to the redemption of pension rights accruing under institutional arrangements, but charged to Commission services.
With the delegation led by Mr Detlev Samland, we held in-depth exchanges on this question which, if it were to lead to an agreement between the Council and the European Parliament, would in fact restore to the Commission an amount of some ECU 20 million for the 1998 financial year, on the understanding that the principle of zero growth, as decided by the Council for the other institutions would not be called into question. Following on from the work of the Council, the margin below the ceiling of Category 5 amounts to ECU 239.7 million.
Here I would like to recall the Council's wish, already expressed at the time of the budget meeting of 24 July last, to see Parliament become broadly convinced of the need for the rigour which has guided the Council, and to see the administrative expenditures adopted, if possible, at a single reading.
So, Mr President, ladies and gentlemen, those are the main elements of the draft budget drawn up by the Council for 1998. There is no need to remind you that this final draft, as presented, is shaped by the rigorous measures that the Council has decided upon. This draft, ladies and gentlemen, is the very opposite of an easy option. Sacrifices have had to be made by all the Member States, but it must be recognized that the sought-after balance has been achieved through measures which now appear best suited to that major objective, which the Member States are called on to pursue in the domestic field, with a view to the introduction of economic and monetary union.
Furthermore, the Council is perfectly aware of the fact that close collaboration and understanding with your Parliament is essential for the implementation of the balanced budget effort that the Council is proposing.
Mr President, the Presidency will make every effort, throughout the budgetary procedure, and alongside Parliament and the Commission, to finalize a budget which will best serve the interests of the Community.
In conclusion, let me thank all those who have worked in this direction and who will continue to do so in the months to come. By this, I mean those in the ranks of the Parliament, Mr President, and in particular members of the Committee on Budgets, notably the chairman, Mr Detlev Samland and the two rapporteurs, Mr Tillich and Mr Tomlinson. On the Commission side, I would also like to thank Mr Erkki Liikanen, in particular, and the departments with responsibility for the budgets, for their excellent collaboration, which the Presidency has been fortunate enough to enjoy throughout the last few weeks.
So, Mr President, that is the summary of the key points of the draft budget for 1998. The Council and above all the Presidency remain at the disposal of Parliament to reply to any questions that may be raised. For my part, Mr President, I thank you for giving me the floor, and for your attention.
Mr President, Mr Fischbach, just a few remarks with regard to the draft Community budget for 1998.
In general, the Dutch and Luxembourg Presidencies have been, and will certainly continue to be, serious in their efforts to contribute to a rigorous and solid Community budget for 1998. The draft budget, however, falls somewhat short in both respects. The most important sector - agriculture - looks rigorous but relies on changes in estimates. In other parts the provisions are not sufficient given the commitments of the Union. As far as agricultural spending is concerned, the key factor in strict budget discipline for the Commission was the proposed cut in per hectare aid for cereal producers.
I can only repeat my regret that the Council has been unable to agree on this or any equivalent real saving measure. Of course, the Council did not receive much encouragement from Parliament either.
Without any real savings, the efforts of the Council are reduced to cuts in estimates. At least there is the agreement between the institutions on a rectifying letter before the end of October. This will make it possible to improve the estimates on the basis of the most up-to-date information.
With regard to payment appropriations for structural funds, the most recent information available to the Commission confirms the amount entered in the preliminary draft budget. The implementation of the 1997 budget is very high and the available information from Member States indicates ambitious spending targets for 1998.
With regard to categories 3 and 4, Parliament will obviously express its own priorities. The Commission is ready to work with Parliament and the Presidency of the Council to find the most effective contribution the Community budget can make to the November jobs summit. Nevertheless, the overall outcome for the budget should leave no doubt that all Community institutions accept and support the budgetary rigour which is a prerequisite for the successful start of economic and monetary union.
Mr President, Mr Commissioner, ladies and gentlemen, the Commissioner's last remark prompts me to follow on straight away, although I actually intended to deal with this as my final point. So that the ladies and gentlemen present do not get lost in the Council's maze of budgetary items and gain the impression that we in the Community will be spending more money in 1998 than in 1997, I should like to make a few facts clear: the Commission's budget proposal is about 1.15 % of Community GNP! For 1992, six budget years ago, this figure was about 1.20 % as a maximum spending limit. And the Council has now managed to bring this down from 1.15 % to 1.12 %, thus making it clear that the challenges the Community will face as from the 1998 financial year are really not economic ones.
In the same breath the Commission lays before us Agenda 2000, in which it presents the introductory phase of the eastward enlargement beginning in 1998. The Council furthermore accepts additional cuts for that same financial year, and to top it all the Council tells us: Dear Commission, if you are very good and go along with a proposal to cut funding in Category 2 of the budget - structural policy - then we will give you back ECU 20 million for administrative costs. Now this is a game that goes beyond the mendacious, and has nothing, absolutely nothing whatever, to do with the challenges facing the Community.
Let me now come to the point I actually meant to start with. I wanted to praise the President-in-Office of the Council. The Luxemburg Presidency has been diligent and active. But it is clear from the results of the vote on the first reading of the budget that it does not matter how diligent and active anyone is: if there are some people sitting on the Council who will not agree - and the majority of them will not - then the result is what we have now, namely an inadequate response to the challenges facing the European Union, both from within and from outside the Union.
Mr President-in-Office, I should like to comment on some of the points you raised. First, agricultural policy. We made you a fair offer which did not come easily to us. That was not simple on our side of the House, because the budget and agriculture experts have different views. But we offered to make a cut in expenditure which was not just done with a lawnmower moving horizontally across the agricultural policy expenditure line, but was aimed at the resources that have always been underspent in recent years. What could be a better solution, than to examine recent years for evidence of where the budget has been consistently unrealistic in the past? You had neither the courage nor the willingness of your fellow opposition in the Council to undertake such a cut in expenditure. You agreed merely to do the simplest thing budget-makers can do, namely, make a horizontal cut across all budget items. I welcome the fact that you have created a reserve, and we invite you to continue to maintain that reserve, because we wanted it. We wanted a reserve and we should like it if the reserve were even to grow a little during the months leading up to the second reading of the budget in the European Parliament.
A third point. You have had a field day in that 20 % of the expenditure is where you wanted it, just as it is every year. That was no surprise to us; that was nothing new. We know the budget items after all, including those to be cut; when you cut Leonardo or Socrates, or when you cut the new voluntary service for young people, none of that is any surprise. The problem you present us with, however, is that you behave as though you were this European Union's radical savers. Where it hits the citizen hardest, that is where you are the radical savers of expenditure! But here, where the citizen is most indirectly affected, you show the courage to cut expenditure by a thousand million. When I compare agricultural expenditure and cuts, and compare that with expenditure on youth policy, then in youth policy you are showing 24 times the courage you are showing in agricultural policy!
Mr President, Parliament cannot take that line. Nor can we take it at the first reading of Parliament's budget. We realise that we shall have to apply corrective action to show those we represent that the European Parliament stands for the interests of people. For us, saving is not an end in itself, but is actually used to achieve the priorities this Parliament has established. That sentence bears repeating. Throughout the whole debate, whether in my homeland or in the other Member States, whether in relation to monetary union or regardless of monetary union - because we would still have to make savings if there were no monetary union - throughout this whole debate, discussion has only been about saving. I would like to see the savings discussion at last turn into a discussion of financial management. After all, saving, in itself, has absolutely no value, whereas there is a lack of an orderly management of the budget, a form to the presentation and implementation of the budget. You have made it very easy for yourselves by adjourning the debate until next year or the year after, just by drastically reducing the financial resources.
(Applause from the left)
Mr President, Mr President of the Council, Mr Commissioner, ladies and gentlemen. The Council passed its first resolution at its first reading on 24 July following our coordination meeting, and the Council Presidency has today tried to sell us its allegedly good product, as any good PR man should. But it is not a good product and the objectives of the Council, unlike those of the Commission and the European Parliament, are stamped with the aim of achieving zero growth at all costs. So far so good.
However, even the Council knows that this concept contains risks. No other interpretation can be placed on the formal declaration by the Council that, should the budget for 1998 be insufficient in certain policy areas, particularly payments, it would look favourably on a supplementary budget proposal from the Commission. I beg leave to say that that is very unusual and has nothing to do with serious budgeting.
The Council proposal differs from the Commission proposal for payments by minus ECU 1.8 billion. For this reason, the European Parliament has asked the Commission for a position statement to see if there is any legal way in which Parliament could accept the budget under these conditions, as in our view there is a real chance in some areas that budgetary provisions for policies arising from the relevant treaties could not be financed. The individual specialist committees must state their views, hence the reason for this appeal to colleagues in the House. In 1985 this was the reason for rejecting the budget, and the situation then was similar in every respect.
The Commission said yesterday at the meeting of the Committee on Budgets that there were no basic doubts from their point of view, but that in the area of Category 2 - structural policy - doubts certainly continued to be felt. On the subject of Category 1 - agricultural policy - Mr Samland, the committee chairman, has already made a firm statement, so I shall not comment on that again. Just one more thing for my colleagues on the Committee on Agriculture, and for you as President of the Council: in April we came to an agreement regarding agricultural expenditure, and we know that that ad hoc procedure has yet to be concluded. There is still a lot needing negotiation here, including the resources you have placed in the general reserve.
Now to Category 2. You spoke about it at length, Mr President-in-Office. We cannot and will not accept the cut of ECU 1 billion in structural funds payment appropriations. As long ago as April this year the Commission proved that the outflow of funds had long overtaken the arrears from previous years, and that we were now almost within the budget figures. The Commission made no secret of the fact that it doubted the legality of its measures regarding cuts in the payment appropriations.
In the tripartite talks on 6 October we expect from you, Mr Council President, and above all from the Commission, a binding proposal on how we should proceed with the peace initiative for Northern Ireland. Neither the Commission's proposal nor the proposal from the Presidency of the Council - is acceptable to Parliament. In the meantime the Commission has also adopted this view and is ready to issue a proposal whereby, regardless of existing initiatives and other programmes, that is, without offsetting against them, appropriations which have not been spent may be made available. We all want the same thing: to help the people of Northern Ireland in a normal way.
Turning to Category 3, Mr Samland said of the general situation that every year it is the same, but it is just a little worse this year. That puts it in a nutshell. At Amsterdam stress was laid on the need to inform citizens about the Euro and the Treaty of Amsterdam, but these funds appear in the budget marked "reminder' - which means, for the benefit of those in the public gallery, that the figure is zero. Had you used this "reminder' in general information policy, we might have been able to understand it, but you used these funds in the reserves for the Prince initiative, which is concerned with the campaign on the Euro and the Amsterdam Treaty, and thus reduced them by about half. That is incomprehensible. I would remind you of a decision you yourselves made in Amsterdam: the European Council emphasizes the paramount importance of providing citizens and business with unlimited information about the single market. You have cut funds for the single market by ECU 17 million and those for public information, section B-33, by 50 %.
The same goes for social actions. On the one hand the European Council stresses yet again the major importance of supporting employment and reducing the unacceptably high level of unemployment in Europe, particularly amongst young people, the long term unemployed and the less skilled. On the other, you promptly cut social action by 25 %!
As regards Category 4, one is left in principle with the impression that, here too, initiatives have been neglected in favour of zero growth, instead of having a balanced policy for the whole world. There is no other way of interpreting the fact that you limit your priorities solely to the Mediterranean countries and central and eastern Europe. In general one may say that the initial attempt, at the end of the debate on the 1998 budget, to target zero growth has become redundant. Despite the fact that your first reading took place after the Amsterdam Summit, I note that there is no reflection of the importance of employment policy in the premises of the draft budget.
I should like to invite you, as well as the Commission, to join us in searching for solutions. I know that the Luxemburg Presidency supports that. So I call on the other 14 Member States: this affects the credibility of us all, after the resolutions you made in Amsterdam.
(Applause from the right)
Mr President, I should first like to welcome Mr Fischbach. I am sure he will understand if I say to him that I welcome him more than I welcome his message. I learned at an early age that it may sometimes be necessary to kill the message without shooting the messenger. In the discussions we had at the trialogue I made one undertaking on behalf of Parliament, one that Parliament had already committed itself to. That was to honour the arrangements we had always informally agreed to, namely that Parliament would not take more than 20 % of Category 5 appropriations.
Last night I had a discussion with Parliament's Bureau and we concluded the modalities by which that will happen. There will be a cut of some ECU 4.5 million in the first reading of Parliament's budget that will secure the necessary cuts and will take Parliament, as we always said we would, below the 20 % of Category 5 appropriations. Those cuts will come principally in Chapter 11 of Parliament's budget and the principal contributory factor will be the beneficial impact of exchange rates between the ECU and the Belgian franc which makes substantial savings possible.
Having said that, the budgetary problems facing us as a Parliament are largely the consequence of decisions taken by the Council itself. If we look at Parliament's budget and why we ever had the problem about going above 20 % of Category 5 appropriations, we must look at those three places in Europe that have one thing in common - Edinburgh, Maastricht and Amsterdam. The rather ludicrous decision taken at one and reaffirmed at another are now encapsulated in a draft treaty at the third which says Parliament shall meet like gypsies round Europe and which forces us to create a surplus of hemicycles, an abundance of offices at public expense. These chaotic and expensive organizational surpluses are something the Council has to accept responsibility for.
Over and above that, when we sought to make the provision of those necessary buildings at the lowest possible cost, Council itself produced the obstructions to us doing so. The fact that Parliament will have to buy its D3 building in Brussels by using a special purpose vehicle might be to the advantage of the Luxembourg taxpayer who will receive certain benefits from the additional taxes we pay in Luxembourg, but it will cost the European taxpayer about ECU 1 million more in year one than if we had followed the Commission's proposal of direct Community financing of the acquisition of our buildings. So, the acquisition of buildings in consequence of those decisions has been one problem, but of course in our budget for next year the disposal of our surplus buildings is the other side of the same problem.
I suppose, as rapporteur on Parliament's budget, I have felt precious little like a budget rapporteur and rather more like a peripatetic estate agent, trying to dispose of our surplus physical assets on whoever might be interested in them. Certainly, as far as Parliament is concerned, next year's budget is seriously contingent upon our ability to dispose of the leases of Belliard I and II building and of the Van Maerlant buildings. Parliament will accept that challenge, will do those things, will produce its budget and will live within a 20 % of category 5 ceiling.
Having said that, I do not think there is anybody in Parliament, as we go through the necessary cuts to make that possible, who will weep crocodile tears for those who say that this is a necessary contribution towards those Member States who are having to curtail their expenditure in order to meet Maastricht convergence criteria: many of us see the generosity with which they can treat some of their domestic spending programmes and the rather parsimonious approach they adopt towards Europe's budget.
Parliament will play its part this year but we do it in the context of a rather boringly constrained budgetary ceiling which is unnecessary if we are going to meet the aspirations of the citizens of Europe.
(Applause from the left)
Mr President, I seek the floor very briefly, and do so first to thank Mr Samland and the two rapporteurs, Mr Tillich and Mr Tomlinson, who have spoken in this debate. Mr Liikanen has replied very concisely and I have nothing to add. I will just say that the message from the Members of Parliament, the chairman and the two rapporteurs, has come across loud and clear.
But I would like to qualify some of the comments that have just been made. Obviously I accept that we are arguing very openly, but it must be remembered that even the President of the Council, and all Presidents of the Council, who are either ministers of finance or budget ministers, know perfectly well that the art of budgeting is not to spend more, but to spend more wisely. I think that this is an exercise to which we are committed on a daily basis in our Member States. So I do assure you that we are extremely attentive to what you have said.
However I would say to Mr Samland - who is perfectly aware of this, moreover, but did not wish to say so here - that expenditure now amounts to some 1.15 % of Community GDP, whereas three or four years ago, it was around 1.20 %. It should not be forgotten that the basis of calculation has changed over the last three or four years, and that the GDP of Member States, at Community level, has increased by 2.5 %. So we must compare like with like, and it should not be insinuated that, in the final analysis, the Community is spending less than it was some four years ago. We all of us know that constraints have changed, and that in a certain number of fields, the urgent considerations are such, that we cannot indulge in the luxury of making savings to the detriment of the priority interests of the Community, and hence of the European Union itself.
I would also like to tell Mr Tillich that we are well aware of the fact that these deletions from the budget, and even these reductions of payment appropriations are a matter for discussion, but I do not accept that there should be any doubts cast on the determination of the Council to honour the obligations of the European Union. We made it crystal clear at the Budget Council - and I think Parliament knows this and appreciates it at its full value - that we were prepared to give favourable consideration to any proposal from the Commission, in the event that the payments were not enough to cover commitments entered into. I think that that is a very important point, and - although I risk the reproach that in the final analysis the Council has made a declaration which does not match its willingness and determination to achieve zero growth in the 1998 budget - I would say that the Council is sufficiently realistic and reasonable to share Parliament's view of all the legal obligations of the European Union.
I will end by saying that the Presidency of the Council is dependent on the Parliament. It is now up to the Parliament to shoulder its responsibilities. I await with impatience the discussions that will take place in this hall on 21 October. I shall certainly be here. I shall listen very carefully to Parliament's message, and we shall then see. But there is no need to feel sorry for the Luxembourg Presidency: we are very small, but we are quite strong enough to channel the Council's debate in the right direction.
The debate is closed.
Common organization of the market in bananas
The next item is the statement by the Commission on the position of the World Trade Organization panel on bananas.
- (DE) Mr President, ladies and gentlemen, the World Trade Organization's appeals panel recently presented its report on the common organization of the market for bananas. Following the negative decision of the panel which was set up by the WTO at the request of the USA, Ecuador, Guatemala, Honduras and Mexico, the European Community went to appeal. The report will be presented to the next meeting of the WTO committee for resolving disputes on 25 September. I cannot disguise the fact that the European Commission is very disappointed with this report, because in it the appeals panel reaches the conclusion that several aspects of the COM for bananas cannot be reconciled with WTO regulations.
Amongst the measures which cannot be reconciled with the WTO Treaty, according to the ruling, are those intended to meet our obligations to protect the less stable economies amongst ACP states.
Banana exports to the EC are an important pillar of the economy in these countries, and a guarantee of their political stability. The composition of the import rules, too, which were intended to further the marketing of banana products from the EC and ACP states, were not considered to be in accordance with WTO regulations, as were aspects of our agreement with the most important countries of origin which were part of the agriculture chapter in the Uruguay Round.
The European Commission fears that the appeal panel's ruling could have very wide repercussions on the interpretation not only of the banana regulation, but of a whole range of important WTO regulations affecting the obligations and policies of all WTO members going well beyond the banana regulation.
The Commission also wonders, with some concern, how the ruling could affect current banana regulations. The Commission is currently undertaking a careful assessment of the consequences of the WTO process. Having regard to the European Union's international obligations we shall then arrive at a balanced view of the content and effects of the ruling. In this the obligations of the EU towards our own banana producers, the ACP countries within the Lomé Agreement, and the effects of the Uruguay Round on our relations with Latin American exporting countries will have to be given equal consideration.
Mr President, the truth is that Mr Fischler's words are not very reassuring. If I have understood his speech correctly, he is disappointed with and concerned about the ruling on the common organization of the market, and he says the Commission is worried, but I think this was the right time for the Commissioner to have told us a little more. As he correctly reminded us, the appeal decision will probably be ratified on 25 September, and then the Commission has a month to decide what to do - whether to implement the decision or propose some type of compensation.
We would have liked the Commissioner to have given us a little more guidance today, because something he mentioned only briefly seems very important to us. Namely, that the banana regime is not just a deal for the Community and the ACP states. As he well knows, for many mountainous countries it is virtually the only export, and it has a decisive influence on their social, economic and political structure. So for many ACP states, raising questions about this regime can mean raising questions about their very economy and political life. That is why it is so important for us to emphasize this.
And we urge the Commission to do something more than worry about being disappointed. We want the Commission to tell us what solutions it is proposing in order to redress the situation, which is of vital importance for peripheral areas of the Community and for third countries with which we have long maintained relations.
I repeat, disappointment is not enough. We want the Commission, as the executive, to be able to offer positive responses for the future of something which is tremendously important for the economy and the social and political life of other countries. We want a little more effort from the Commission on this problem.
Mr President, Commissioner, just as in Chronicle of a Death Foretold by Gabriel García Márquez, we find that the omens which have been hanging over Community and ACP state banana production in recent years are being fulfilled almost inexorably.
It is my duty to report, on behalf of the Group of the European People's Party, that our group accepts (indeed, we could not do otherwise) the appeal panel's ruling on the common organization of the market for the Community's banana import regime. This report contains elements which are extremely negative for Community agricultural and commercial interests - not just for the banana sector - as Mr Fischler himself has admitted this afternoon.
I should also say that we welcome the Commission's stance, which was made known here at a part-session last May, and its subsequent actions. Unfortunately, these actions have not been successful in the way that was intended. And in this respect I must also express our regret that the Commission failed to adopt other initiatives earlier, to change tack in view of the events.
Nobody can deny that the panel of experts which produced the World Trade Organization's preliminary report last spring was highly qualified technically. But nor would anybody try to claim that those three experts, from Hong Kong, Switzerland and Australia, were previously pro-Community.
I wonder whether we should not have taken steps to prevent an American citizen very close to the Government of the United States, and previously linked with it, being appointed chairman of the appeal panel on the common organization of the market in bananas. I am not passing judgement on intentions, Commissioner, only drawing attention to certain facts.
It is only fair to acknowledge now that perhaps more could have been done. Some of us warned that that was the case, but obviously without success. However, we are not here today to feel sorry for ourselves. We must try to be constructive and look for solutions. We are aware that the common organization of the market in bananas is the result of a complex legislative procedure which seeks a balance between interests which do not always coincide.
We have many arguments in our favour, Mr Fischler. The current regime has meant that both producers and exporters, including important American distribution companies, benefit from the European market. The European banana market is the largest in the world, because of both its volume and its prices. Current guidelines guarantee access of the dollar-banana to markets which were previously closed to it, yielding prospects of considerable growth in the future.
Not only does the maintenance of Community and ACP state banana production guarantee the survival of a source of economic resources and employment for less privileged regions and nations, but any of the known alternatives is worse, and probably more expensive, for the Community budget.
The Commission now has some time - only a little - and several possible courses of action. It seems reasonable for it to have announced that it is important to have a technical report to assess the consequences of the Geneva ruling before taking any of these. But the time has come for negotiation. A way must be found for dialogue, to find a point of contact between the content of the COM decision (especially those parts relating to the licensing system), and the maintenance of the banana production and income levels of European and ACP farmers.
In seeking and achieving these aims, Commissioner, you and the Commission have the support of our group and probably of a large majority of this House.
Mr President, Mr Commissioner, like the earlier ones, this latest diktat from the World Trade Organization in this banana war is deeply disagreeable in tone, not to say unacceptable to the European Union. The Commissioner has informed us of the bureaucratic terms of the diatribe, which is his job. However, as rapporteur for this Parliament on the common organization of the banana market, it is up to me to mention another aspect of the problem, which cannot be reduced to mere economics and law.
Production of bananas in ACP countries, overseas territories and the Community represents more than an item in the trade balance; it is a crucial factor in general economic and social equilibrium. The banana is an endemic crop in these countries, it represents the history of the inhabitants but it may have no future if this absurd trade agreement continues to be escalated.
The high cost of production and marketing means ACP bananas are not competitive on the world market with dollar area bananas, predominantly produced in South America and marketed by United States multinationals. These bananas have a monopoly of the United States market and are also conquering the world market. In Europe they have 70 % of the market, compared with 30 % for Community and ACP bananas. At least this has been the case up to now as, with the contesting of the recent common organization of the market, the trend will be to remove even this small portion, which the poorest depended or depend on thanks to the compensation mechanism.
The World Trade Organization states that those who fail to be competitive must stop producing bananas, use them themselves and grow something else. It is difficult to imagine diversification with such traditional products, and it would also be like changing the cultural connotations, as well as the environmental and economic ones, of entire regions. In addition, it would legitimize a highly speculative system. In Ecuador the growers get $3-4 a box which is then resold at $22-23. An ACP box has a cost price of $8-9 and is sold for $16-18. Besides, dollar area bananas also rely on a heavy reduction in duties. The compensation to ACP countries serves to guarantee the survival of this crop. I am not even sure if the item involved merits a trade agreement. Try asking that in Guadeloupe, Martinique, the Dominican Republic or the Canaries.
Finally, Mr Commissioner, Somalia. Not one of the clauses contained in the COM document approved by this Parliament has yet been applied. The endemic state of civil war continues to prevent the export of Somalia's quota. And the absurd thing is that, on the one hand, we do not help them to be self-sufficient, but on the other we rush to help them with humanitarian aid and even then, Mr Commissioner, it is always the American multinationals who gain.
Mr President, when we endorsed the GATT Agreement it implied that we also agreed to an independent body to settle disputes. We also knew at that time that certain statements before this panel could turn out badly for us. That is now clearly the case, but I think there is no alternative but to respect it.
The first question that arises is what the Commission proposing to do. For my group, how banana producers in the European Union itself will be affected is important. We feel that these producers must be treated in the same way as other producers of agricultural products in Europe.
The second point, if I have understood correctly, is whether or not this decision adversely affects the Lomé Agreements. If that is the case, then it is important to know what reference quantity the Commission will use. The decision says we must use the pre-1991 quantities. What exactly are they? Before 1991 there was no common market in bananas. How will this quantity be accurate? With regard to the Lomé Agreement, it is also important to know what sort of compensation may be available for the ACP countries. Can they diversify their economies with European support?
And finally, Mr President, perhaps it is still possible to devote some attention in the Commission's statement to a point that I also mentioned in May and that is, is it possible to give rather more preference to 'fair-crate' bananas, bananas which have been produced in an ecologically sound way and in a socially acceptable manner?
Mr President, Mr Commissioner, the United States do not produce bananas, nor do they export them. So it is to defend the interests of the great banana companies that exploit Latin America and dominate the world market that they have made a complaint to the WTO against the Community banana imports system. The WTO appeal panel has just confirmed the initial conclusions, by rejecting the Commission's appeal. This decision is unacceptable. It proves once again that, as in the case of hormone meat, the WTO is solely guided by the blind pursuit of free trade, without any concern for the interests of the poorest, the developing countries and Community producers.
It must be accepted that the WTO ruling was favoured by divisions between the Member States, which weakened the Community position. From this point of view, the German leaders played a very harmful role by disputing the common organization of the banana market, even before the Court of Justice. Just like German livestock breeders or cereal growers, Community banana producers have a right to have their incomes protected and Community preference applied.
Commissioner Brittan has just called on the Member States to comply with WTO decisions, by accepting the good with the bad. This is not the position of our group. In agriculture, be it bananas or hormone meat, there is only the bad and the very bad. In its proposed resolution, our group insists anew that neither the European Union nor the Member States should give in to the dictates of the WTO, and that they should do all in their power in order to protect the vital interests of the Community producers and the ACP countries.
What do you intend to do, Mr Commissioner? For our part, we say we must refuse to change the banana COM, just as we must refuse to pay financial compensation. By resisting the WTO ruling, it will be possible to open the way to revising the mechanisms of that organization and its procedures for settling disputes so as to take more account of social, health, cultural and environmental concerns.
Mr President, even in 1994, following the decision of the GATT group of experts, it should have been clear that the common organization of the banana market did not conform to the rules of free international trade. The GATT and the WTO are blind to the requirements of consumer protection, environmental protection and social standards. The GATT agreement obeys only the logic of unfettered free trade. Even in December 1994, we Greens rejected the WTO Basic Agreement in this Parliament, and were half criticized for it. So it is nice to see that some of those in the grand coalition of uncritical WTO-sympathisers have in the meantime found their way to a somewhat more realistic assessment of the World Trade Organization. There are some here in Parliament, and - if Mr Fischler can be believed - there are apparently some in the Commission.
The WTO threatens the development policy aims of the Community. I am afraid the ruling against the common organization of the banana market will become a precedent for condemning all cooperation with ACP states. The Lomé Agreement is subject to a WTO exemption only until February 2000. Then the World Trade Organization regulations will force a basic modification to the development cooperation of states in the European Union. I do not mean by this that the banana COM was perfect in every way. Clearly it did not only serve development policy objectives, but because of the system of licensing allocations, it also fuelled competition for market share between the banana multinationals.
Quotas should be allocated to producing countries, not to importing companies. Small and medium businesses, and fair trade initiatives in particular, need appropriate access to the European market. An explicit fair trade quota, as has always been demanded by the European Parliament, must at long last be introduced. By just such a generously tailored quota for production resulting from social and environmental agreements, EU development policy objectives can be made more visible.
Mr President, Mr Commissioner, we were all really eager to see what was going to happen and, following your brief speech, we are all a bit disappointed. On behalf of our group, I want to express our definite support of any initiative the European Commission may take, whether legal or administrative, in order to be able to maintain and improve the Community banana regime and thereby guarantee the interests of our producers and those of the ACP states.
We must prevent the weight of the North American multinationals, whose only aim is to obtain high economic benefits, from weakening and destroying a sector with as many social repercussions as the banana sector. This is a sector whose importance for certain regions of the Union (such as the Canary Islands and the French overseas departments) and certain ACP countries goes beyond economics and simple profit, since it represents their system of survival. I sincerely believe, Commissioner, that this aspect should be kept very much in mind.
Mr President, Commissioner, it appears that the WTO panel is preparing to decide against Europe and its ACP partners on 25 September, as regards the Community regime for banana imports. Such a decision would be extremely serious. It would make perfectly clear, to those who wish to deny it, the scale of the perverse effects of the WTO, which operates as an exclusive club for the rich countries.
This decision would indeed call into question a unique form of cooperation, which is both original and effective, and based on a system of commercial preferences arising from the determination of the European Union to develop the economies of its partners in Africa, the Caribbean and the Pacific, by setting great store on high value-added sectors, such as bananas, the spin-off from which has a positive effect on their economies.
We know the conditions under which bananas from South America, which already represent 75 % of total exports, are produced. They bear no relation to the conditions which prevail in ACP areas. I am thinking in particular about the French Overseas Departments and Territories, where social standards are those of mainland France. How can they be compared to the huge South American plantations, which are regularly criticized by human rights associations for their coercive working methods.
The results of an award against the European Union would be disastrous in many respects. It would call into question the bonds of trust which those involved in cooperation between the ACP and the European Union have forged over long years, sweeping away the obligations that we had entered into as part of the banana COM. It would cause the greatest difficulty to the whole of the economy of several of these countries, where banana production can represent as much as 60 % of GDP, because the banana regime is a factor in political stability. The social consequences would be disastrous, both among our ACP partners and among the banana producing territories of the European Union.
So is the Commission going to allow the WTO to dismantle the cooperation that we have built up with the ACP countries? After hormones, veal and bananas, will the Commission allow a continuous and systematic undermining of our arrangements by the WTO, or will the Commission begin to ask serious questions about the way the WTO panels operate and the way they are made up?
I have received six motions for resolutions under Rule 37(2) of the Rules of Procedure.
Mr President, the banana story is drawing to a close. But this is not a happy ending. The story is an example. It is not just a matter of an import licence arrangement, a purely technical dossier, it is yet another stage in the great transatlantic war for the control of plant and animal proteins, for the control of the food weapon, with all the familiar stages in that war: wheat war, maize war, genetically modified organisms war, meat war.
Sometimes we win, or we gain a little time. For somatotropin, for hormone milk, the codex alimentarius has granted us one extra year. For non-pasteurized cheese, we have one extra year. For mineral water, we have been able to impose our definition, which is stricter than the wide definition in the United States. The water will really have to come out of the ground, and not be a sort of mineral Coca-Cola. But on hormone meat and on bananas, well, we are losing.
We know the story: Mexico, Ecuador, Honduras and Guatemala, four states enslaved to the United States, have decided to make a complaint - all the others have made an agreement with us - supported by the United States who have no direct interest in the business, except that these countries are where Chiquita, Delmonte and Dole have taken up residence. These banana-dollar billionaires say that they are the victims of discrimination. They dispute the preferential regime granted to the poor people of Africa, the Caribbean or the Pacific, and in so doing they are calling into question the policies of the European Union, and even the European Union itself, which might possibly be the least negative aspect of this whole affair.
So first our cooperation and development policy is called into question. Lomé IV is being disputed. This is the preferential regime granted to the Cameroons and the Ivory Coast, which goes back to General de Gaulle in 1960. It was also one of the conditions of the Common Market. All these small growers, who have a low level of technology, only account for 7 % of the Community market, some 850, 000 tonnes as against the 2, 500 million tonnes offered to the North American multinationals, and all of this is supposedly getting in the way of the giants. This is a perfect expression of economic imperialism, which has gone so far that compensation is being rejected. Even if we were prepared to pay compensation, the United States would not take it. They want crushing domination.
Our regional policy for the ultraperipheral regions is called into question because we produce at ECU 50 a day in the Canaries, Madeira, Guadeloupe and Martinique, whereas the multinationals produce at a cost of ECU 50 per month, with their slaves. With regard to Honduras, I would remind you that the Honduras army is in multinational hands, and that when the Honduras tax authorities wish to levy taxes on a crate of bananas, they are forbidden to do so.
Our budget policy is called into question. Indeed, at ECU 75 of customs duties per tonne, multiplied by 2, 500 million tonnes, under the pretext of the accession to EU membership of Austria, Sweden and Finland - this all adds up to a gift of ECU 2 billion in banana duties. I don't know where Mrs Gradin is, who shows such concern about the financial interests of the European Community and about fraud, but here is a wonderful case of fraud, fraud on the weight of the crates, not to mention the German political parties, who may not be lily-white with regard to Chiquita.
Finally, our sovereignty over standards is being called into question, our legal sovereignty. European law has had judgement made against it in the first instance, and in the second instance, in Geneva, by a small panel made up of Australians, Swiss and British. The superiority of Community law is called into question, by which I mean the law of the Court of Justice of the European Community, the Costa decision against ENEL in 1963, where Community law prevailed over national law. Now Community law is dominated by Geneva law.
This is the victory of globalization over regionalism. And the single currency, may I say with your permission, would not have changed things very much. We have been despoiled of our national sovereignty, in favour of Brussels. Brussels is abrogating its rights in favour of Geneva. What is left of the European Union sovereignty, before it has even been constituted?
Mr President, I thank the Commissioner for his comments and I especially welcome those comments which, in effect, suggested that the repercussions will go far beyond bananas. That is true. This ruling spells despair for many ACP countries. They now have a tremendous fear of future WTO rulings.
Unlike some of my colleagues I did not expect too much from the Commissioner's statement at this point. The reason I say that is because I hope he is still discussing with his colleagues what approach to take to arbitration on 25 September. What we need to know is whether the Commission is determined to get as good a result as it can. We now have to make the best of a bad job. The ruling has been made, whether we like it or not. What we now have to do is try to salvage something from it.
When Mrs Kinnock, Mr Thomas and I were in the Windward Islands in May it was quite obvious that the producers there were living in fear - and I mean fear - of the WTO ruling. Now that it has appeared, goodness knows what they feel like. They said to us that they accept that liberalization and globalization are inevitable in the future. But what they need more than anything is time - time to adjust to a very competitive market; in some cases it will take at least five years and in other cases it will take a far longer period until they can compete with dollar-banana producers.
I therefore ask the Commissioner to take that on board. It is essential. If he can get those types of concessions from the arbitration deal on 25 September he will have done the Windward Islands a tremendous favour. Parliament wants to help. We want to play our part. We will do so and we will support you; but we need a commitment from the Commission that this is a real attempt to salvage something from this deal. I am afraid that in this case free trade means that those countries are free to see their economies and their democracies actually collapse. This arbitration outcome is essential.
Mr President, Mr Commissioner, ladies and gentlemen, we have been discussing the banana regulations in this Parliament for a considerable time and many of the arguments that have been presented ever since I entered Parliament, rather more than three years ago, have been repeated today. The debate in this House has moved on a little, however, and I want to emphasize that for anyone who has not entirely grasped that fact.
In May we held a discussion about the first WTO ruling. Our debate at that time was very heated, and so was the discussion in our delegation; there were even some who felt that the ruling was unacceptable. The majority decided, however, not to support the wording that the ruling was unacceptable, and I made sure that the liberal group did not support that move either at that time. So some movement has entered into the debate.
If you now read the motion by the Group of the European People's Party, many of you may be surprised that the PPE of all groups is calling for the Commission to present a proposal to amendment the common organization of the market. Why has this happened? Obviously it is primarily due to the WTO. I believe we have no alternative but to initiate an amendment, because there is no further appeals procedure at the WTO. Many may perhaps think that we could now offer compensation, but that is certainly not correct. Those who have complained can make us a proposal for compensation. If they do not do so - and that appears to be the case - then debating compensation is not an alternative. The only alternative would be to call the whole WTO into question, but I do not think the majority of this House would want that. Although the WTO could be further developed, social and environmental standards could be more strongly represented, a majority of this House would not essentially question the existence of the WTO.
For my second point I should like to mention the reason why we should like to see the market regulation amended. But it is my personal opinion, and there is still heated debate in my parliamentary group about it. I believe it exhibits important weaknesses. This is not something I know nothing about: I have investigated the situation in Guadeloupe and St. Lucia, as well as in Latin America. This is in no way a case of the good guys being in the ACP and European producer states, and the baddies in Latin America. That is simply not so. In Ecuador there are more small producers than in the whole of the Windward Islands put together. In Ecuador 60 % of the bananas are marketed by small producers, and they particularly suffer from lack of access to the European market. They are coming under even more pressure from the multinationals. This cannot represent the intention of the initiator. I feel, therefore, that it is high time for the COM to be amended. The concept of fair trade as proposed by Mr Miller and Mr Kreissl-Dörfler should in my view receive greater emphasis, regardless of the origin of the bananas, as far as that is possible. In any case, we cannot avoid an amendment, and I am pleased that here, too, the debate is moving forward.
Mr President, ladies and gentlemen, I am sure I need not remind you that the Community regulation setting up the COM in bananas is the result of a compromise respecting a balance between the interests of the various sources of Community supply (ACP and dollar area), and takes into account earlier commitments of the European Union, namely Community preference, preferential access for ACP state bananas, and GATT rules with regard to third countries.
The facts available to us, and your speech, Commissioner, lead to the conclusion that the COM in bananas will disappear. If such is really the case, it is not just the banana marketing system that is under threat, but the entire Community banana policy.
Aside from the question of Community preference and privileged access for our traditional partners, there is a point that I, for my part, would wish to raise, and which, unless there is an agreement between ourselves and those who are attacking our production, would finally condemn European production. This is the question of the distribution of licences, as laid down in regulation 404/93.
The distribution of licences for imports of the allowable quota was set up to establish a balance, in the European Union market, between different types of operator. If the basic regulations of 404/93 had granted operators import certificates and customs quotas only on the basis of purchases of Latin American bananas made in the three years prior to the COM, B operators, who had never in the past purchased these bananas, would not, on the basis of that criterion, have had access to the import certificate.
By setting out a specific provision, namely the granting of 30 % of import licences for Latin American bananas to B operators, the basic regulations precisely avoided the maintenance in the EU single market of the de facto monopoly granted prior to the COM by operators who had always marketed exclusively Latin American bananas.
The maintenance of this monopoly would have been all the more unlawful as Latin American bananas are less costly and would furthermore have been the only ones under the regulations to benefit from the increase in consumption of bananas in the Community market, due to the restrictions on deliveries of Community and ACP bananas, while the customs quota is adaptable in the light of increase in consumption.
Also, everything must be done to maintain the banana COM in its current form. Banana producers have a right, under the same heading as other agricultural producers, to support from the Union and to the benefits of Community preference.
Production in the Caribbean, which is regularly hit by natural disasters, will not survive if the principle of distribution of licences is not protected.
I would like to remind you that in the ultraperipheral regions, the banana is the driving force in the economy.
Mr President, the President of the Commission has said that the European Commission was not prepared to start a trade war in defence of the Community banana. The truth is we did not ask it to go to that extreme. But we cannot talk about this in the same way as less important matters, because this problem goes beyond the banana. It goes beyond agriculture, beyond the regions at the extreme periphery of the Union, and beyond trade itself. It is a political problem; and the problem that now arises in the case of the banana is none other than the weakness of the European Union against the United States. This weakness is caused by the defeatist attitude of the Commission itself during negotiations in international fora, and its particular sensitivity to the approaches of the multinational companies.
Even before the Uruguay Round, the Commission anticipated the demands which the United States would present. Even so, the common organization of the market in bananas was ratified in the Marrakech agreement by 116 countries. It was not ratified by chance, but because it was the expression of a complex equilibrium between Community and non-Community producers and exporters. Everybody benefited.
Now is the time for the European Union to rise to the occasion and make the voice of reason be heard. The conclusions of the World Trade Organization go against the interests of European producers. They do not defend the interests of European consumers, nor of the ACP countries, nor even those of the small Latin American producers. They only correspond to the interests of a handful of companies. This is demonstrated by the fact that in the World Trade Organization, in addition to the banana, we have the question of hormone-treated meat, which we shall be dealing with tomorrow.
In short, this is a problem about the sovereignty of the European Union and its Institutions, and about whose interests the European Union should serve. Other values exist besides free trade. In any case, to conclude, the European Union is not an abstract organization; it is an organization which is determined by its internal policy, which has been adopted by the representatives of a sovereign people. Out of consideration for the democratic legitimacy of some of its Institutions, the European Union cannot renounce its Community policies.
Mr President, the rejection of the European Union's efforts to retain the banana regime spells utter disaster to small banana-growers in the Caribbean, in Europe and elsewhere.
This decision demonstrates how the world free trade system, which we are building, enables rich and powerful multinationals to destroy the livelihoods of poor but hard-working people. The producers who have been hit did not represent any threat to the principal banana-growers and suppliers on the Latin American continent. The plantation workers of Chiquita, Del Monte and the other multinationals will not receive much benefit. Their remuneration is poor, their conditions are bad and their rights to organize TUs are limited.
At this stage it is difficult to see what can be done to defend the victims of this situation. I had hoped that the Commission would spell out the options more carefully. Every possible effort must be made to provide help if the changes go through. But we should also consider all alternative means of supporting the banana industry in these circumstances. We should consult the governments and representatives of all those affected and go back to the World Trade Organization and say that this decision is totally unacceptable.
More must, however, be done if this results in the ruination of small economies, increased poverty, a boost to drug production and criminality. We must seek to put in hand measures to modify the system itself. The Commission, Parliament and the Council should come together to formulate a programme, perhaps convening a conference and conducting a campaign to safeguard the interests of all small producers at risk, of whom the small banana producers are typical. And, we must, of course, continue to the end to give every possible support to those people who are the victims of this decision.
(Applause )
Mr President, Mr Commissioner, the European Union has a priority obligation to defend, at all times and in all circumstances, the interests of the Member States and their regions, and also to honour the commitments it has made with third countries. This position is all the more compelling when it involves the defence of the interests of European regions which are heavily penalized by negative structural factors in their economies and limited development, aggravated by peripheral geography and territorial discontinuity.
Banana production in European regions like the Autonomous Region of Madeira constitutes the principal and sometimes the only source of income for many thousands of Madeiran families and makes a strong contribution to the environmental balance of the region. The economic and environmental damage, amongst other things, of having to reduce banana production in Madeira drastically, as a result of complete liberalization of trade in this product, is incalculable.
It will be unacceptable for the European Union not to maintain and defend a policy of quantitative management of the European market. Especially when - as is widely known - Community producers are not competing under the same conditions as others in a completely free market. We think it would be appropriate to affirm now that, along with this policy of quantitative management, the European Union must continue to have available a system of income support, already in existence moreover, and that it must not only be maintained but must be fundamentally strengthened.
The policy of cooperation and support to the development of ACP countries established for decades and enshrined in successive Lomé agreements and in the European development fund is a necessary and sufficient basis to make it unacceptable for the European Union not to be able to apply preferential treatment to these countries in the banana sector, when it maintains this same preferential treatment in many other sectors.
For all these reasons and many more, which fall outside these terms of reference, we would like to corroborate and strengthen here the motion for a resolution presented by the Group of the European People's Party. And, if possible, we would also like to know the Commissioner's views.
Mr President, Mr Commissioner, no-one would ever have thought, even me, who voted against the GATT agreement, that it would be transformed, in the name of 'free trade' , into an extremely protectionist organization. That is exactly the perverse effect that has been achieved. An oligarchy has been established, dominated by the United States, which is protecting itself. Increasingly fat, increasingly rich, bent on a trade war without quarter. This is what the free trade position actually means, and everyone here knew that. Only 80 or 90 Members voted against. But I cannot content myself with the disgrace of others and the blunders committed: the truth is this Parliament has no moral authority to criticize, at this time, the very monster that it allowed to be created at that time. It was this Parliament that gave it strength, it was this Parliament that fed it, and it is this Parliament which now bewails the destruction wrought by the monster it created!
What right do I have, coming from a small country which has an island where there are nine thousand banana producers, to protest here? 'Nine thousand banana producers? Let them do something else!' say the Americans. But what, when there is no alternative? 'Do something else, or ask the Japanese how to commit harakiri' . That is a solution because, in fact, there are no alternatives, there is no protection, no protectionism, at this time, only the free traders enjoy it, because they have judges who are, of course, biassed on issues of this kind.
Mr President, I realize that, because of the delicacy of the issue, Commissioner Fischler has been extremely cautious this afternoon. Next week the Commission will have to make an important decision, and I think it is a good thing that we have the opportunity to express our opinion to the Commissioner before the Commission makes that decision. I also hope that the Commissioner is taking note of what is being said in this Parliament which, as the Commissioner will see, is composed of a wide political and geographical spectrum, in which not only the banana-producing countries but also the majority of Parliament defend a stable regime.
I should like to draw the Commission's attention to a point which has perhaps not been sufficiently stressed this afternoon. What we have been dealing with is free trade. Has it occurred to the Commission or the World Trade Organization that the greatest attack on free trade at the moment is being perpetrated by the multinationals who have turned the world banana market into a cartel? The other day I travelled on a plane with some independent producers from Ecuador, who represent about 25 % of the banana production, and they assured me that they have no freedom - they have no choice but to hand over their fruit to the multinationals.
Besides having converted the world market into a cartel and having 100 % of the North American market, which is a very rich market, the multinationals at the moment have 65 % of the Community market. If current attempts to establish this regime in the name of free trade lead to the loss of the small 30 % of the Community market which is all that remains to Community producers and ACP countries which have traditionally exported to the Union, then we will have done away with free trade.
I believe, Mr Commissioner, that at this moment the Commission has some regulations about free competition under Community law which the World Trade Organization has failed to take into account; it must be remembered that the World Trade Organization also has powers relating to services. What is being attempted is precisely the destruction of free trade. Free trade is not being defended. It is we who must defend free trade against the cartelization of the banana market by the large multinationals.
Mr President, Mr Commissioner, ladies and gentlemen, it is important for the European Union to respect international agreements and, as part of this, the rulings of international courts. It is important for the very reasons that we want Member States of the EU to respect EU rules. We have entered into these agreements because in many respects nation states are too small and because it pays to cooperate within a common set of rules, even if in some cases we think the rules are against us.
Ladies and gentlemen, the European Union is founded on the realization that free trade benefits the world economy and our own economy. That is why we participate in the World Trade Organization. Within that organization we have, like other countries, made certain commitments which must be respected. If we break them because they do not suit us, other countries will break their commitments when it suits them but does not suit us.
The discriminatory import barriers which we are now discussing were introduced because, if they were given a free choice, consumers would to a large extent prefer to buy bananas from other sources. Imports should therefore be deregulated also out of consideration for consumers. Import barriers lead to bananas being more expensive than they would otherwise be. If this import system did not conflict with international agreements we have entered into, such a price increase might possibly be acceptable, but then only on condition that the import barrier really provided proper support for the development of the ACP countries. But it does not. The import regulations are very complicated and have given rise to a trade in licences as a result of the extra money consumers are forced to pay. To a considerable extent this money ends up in the hands of bureaucratic middlemen.
Therefore the EU must change its current rules on the banana trade for several reasons: because it is in accordance with our international commitments, because it would benefit consumers, and because there are more effective ways to support the developing countries within the ACP in their efforts to find forward-looking structures of production. If we do not follow the WTO's ruling we will be exposed to costly counter-measures. The EU's credibility, when we talk in the WTO and elsewhere about free trade and respect for agreements entered into, will be damaged.
Mr President, I thank Commissioner Fischler for affording us this opportunity to discuss a very important issue.
I am sure he would acknowledge, as I do, that the clear winner after this WTO ruling is Chiquita bananas. It is as a direct result of the improper influence which Chiquita exerted over the US Administration that the complaint was originally made to the WTO. As I am sure he is aware, a Senate committee is now looking at this influence and perhaps will shed some light on what was a rather sordid part of the US presidential election campaign.
The Caribbean producers have been somewhat perplexed at the ruling of the WTO. They were denied full participation in the WTO, their legal representatives were expelled from the WTO and then, to cap it all, an American chaired the appeal. If you can call this impartial or if you can acknowledge that this is completely insensitive to the needs of the Caribbean, then I am sure you would wish to do that.
Last week I visited the United States and I was astonished at the number of times I had to remind them that aid is no substitute for trade and that we have a very important development commitment here. It is one that they are completely ignorant of, and they are completely ignorant of the impact of this decision on the Caribbean.
I would like some clarification from the Commissioner on whether the precedent set by the Japanese agreement of 15 months ago on compliance is one which the Commission will be sticking to. I would also like to know whether the Commission is aware of the American amendments to our regime which have been drawn up at this moment and whether it intends to object to them, as I hope.
Finally, I would like to ask whether we might have some consistency from the Commission. Sir Leon Brittan says that we have other irons in the fire and that therefore we must accept the hormone/beef decision and the banana decision. Commissioner Pinheiro says that we must have very clear development objectives in our international economic relations.
Commissioner Fischler says that we should not implement the hormone panel findings but provide compensation. He is no doubt right. So why can we not consider a similar approach to the banana dispute as he has adopted to the hormone panel disputes?
Mr President, Mr Commissioner, it is well-known that the distribution of import licences is one of the bases of the COM in force since 1993, limiting entry of Central American bananas so as to guarantee the marketing of Community and ACP country production.
The conclusions of the WTO panel were firmly on the side of the countries which appealed against the current COM in bananas. Knowing that if we accept its decision the attraction for importers to buy Community bananas ceases to exist, and they will buy bananas from whoever gives them the most profit, that is, from the American multinationals, what measures does the Commission propose to take?
Will it guarantee the marketing of Community banana production without loss of income to the growers? Will it prevent this crop being abandoned so as to maintain the beneficial effects on the countryside and the environment, factors which have so much influence on the tourist industry, itself the generator of tens of thousands of jobs in the ultraperipheral regions, including the Autonomous Region of Madeira?
Mr President, it is hard to do justice to the extreme injustice of this decision in one minute but I will try to portray to Members the conversations Mrs Kinnock and I had in Washington last week. I have to say that the Caribbean ambassadors were utterly devastated by this decision. They feel they have nowhere to turn, that they have been heavily penalized and hammered by a large country and squeezed out by multinationals. We believe that this is unfair. They represent only 3 % of world trade. As European consumers it is our right to be able to buy bananas from those areas which represent good value for money and which reflect the democratic rights and good social standards that we expect and promote in those countries.
I believe that the Commission has a very firm obligation to help out those countries. It is no good saying, as the US has said to us, that diversification is the answer. They said very glibly 'textiles is the answer' , but it has to be pointed out that the US is one of the most protectionist countries in textiles in the world. That is not the answer for those countries. We want to exercise our right. We want to ensure that they do have a right to grow bananas, in particular in the interests of the many people involved in banana production in those countries.
The debate is closed.
The vote will take place on Thursday at 12.00 noon.
Chernobyl, Khmelnitsky and Rovno 4 nuclear reactors
The next item is the oral question by Mr Scapagnini (B4-0519/97 - O-0087/97), on behalf of the Committee on Research, Technological Development and Energy, to the Commission, on the closure of the Chernobyl nuclear reactor by 2000 and the completion of the Khmelnitsky 2 and Rovno 4 nuclear reactors in Ukraine.
Mr President, today our committee would like to put on record that eleven years after the Chernobyl disaster, the problem is still unresolved. The solution is linked to the will to affirm the role of the European Union in the recovery and development of countries like Ukraine where distortions linked to the move from a state economy to a market economy persist, distortions which are a burden on daily life. We have heard and you will hear from Mr Adam how this state of affairs continues to weigh down everyday life in those countries.
The European Union has an instrument - pretty limited, true - in the Euratom loans to improve the safety and efficiency of reactors in third countries. It is also true that we, as a Community, are the principal contributors to what is called 'nuclear safety' at the EBRD, created to manage G-24 aid to the eastern countries. The Memorandum of Understanding signed in Ottawa in December 1995, provided for the closure of the Chernobyl reactor in the year 2000, completed by a long term energy strategy including, as a least cost investment plan, the completion of reactors K2 and R4 which you, Mr President, have mentioned.
The report, chaired by Professor Surrey of Sussex University, was followed, as we know, by an avalanche of documents, including the Lahmeyer and Stone & Webster report, the subject of analysis by our parliamentary committee. All this has done no more than create further confusion on the matter and has not indicated a clear route for taking a decision at Community level. We recall that we have held specific hearings on this issue, we have listened to the experts, we have also analysed the positions of those countries, of the energy committees and agencies, but the plain fact is that nothing has changed. The EBRD itself has established a series of working groups in order to clarify to what point the conditions of economic viability, environmental viability and nuclear safety are respected in the chosen option - least cost investment - to complete the Russian-designed WWER 1000 megawatt electrical power Khmelnitsky 2 and Rovno 4 reactors, to meet the safety standards approved by whoever originally conceived of these nuclear reactors.
Time is passing and the decision of the EBRD is still awaited. That is why we strongly urge the European Commission to let us know its own position on this matter and to make it very clear whether we should await the position of the EBRD or not; otherwise - clearly - we have to assess whether the European Union should dissociate its actions as regards Euratom loans from the activities of the EBRD, whose logic could diverge from the Community's modus operandi on this particular dossier.
Mr President, despite the multiple difficulties we have faced in getting to the truth of the matter, we are now aware of a range of different interpretations of the facts themselves and we have succeeded in getting a general picture of the situation thanks to the excellent work of Mr Gordon Adam. As you know, the vice-chairman of our committee has been to Ukraine several times, he has kept us up-to-date on what is going on and will be in a position to summarize it to the House with full knowledge of the facts. In May he returned with extremely important news, backed up by the interparliamentary delegation chaired by Mrs Erika Mann. Mr Adam's excellent report in fact ends with a disturbing analysis of the need for Ukraine to be independent in present and future energy resources.
Mr President, we anxiously await the Commission's response to this question. The importance of this issue and the tragedy of a situation, unchanged for eleven years, and capable of having dramatic repercussions on us all at any time, escapes no-one.
Mr President, I am sorry to interrupt this debate, but I am somewhat confused. I understood that we were to have a response from the Commissioner to the previous debate and that we would not just move on to the next debate. Do we have to wait until the end of this debate to give Commissioner Fischler the chance to respond? What exactly is happening?
Mrs Kinnock, the Commission did not ask to reply on the last item and that is why I closed the debate, precisely because there was no request to speak. We are now on another item.
Mr President, first of all I want to apologize for being late. I would like to go into Mr Scapagnini's question about Chernobyl and I will begin by giving a brief general picture concerning Chernobyl before dealing with specific questions in more detail.
In December 1995 the G7 decided on a comprehensive programme to support the decision by President Kuchma to proceed with the closure of Chernobyl in the year 2000. In 1995 the Memorandum of Understanding was drawn up, containing various measures for the reform of the energy sector in Ukraine with the aim of establishing an energy sector that conforms with the market. The emphasis is on the implementation of measures to achieve energy saving and greater energy efficiency. Furthermore, there are also measures to modernize non-nuclear generation and to increase the safety of the existing nuclear reactors.
The G7 has now made considerable progress in the implementation of this programme. Some US$ 1 billion in the form of loans have been made available for investments in non-nuclear projects and some $ 500 million have been raised for the purchase of equipment, the subsidizing of technical studies and projects relating to the closure of the Chernobyl power plant. The $ 100 million recently made available by the Commission for the renewal of the sarcophagus also forms part of the sum of $ 500 million.
Important aspects of the G7 policy for Ukraine are therefore the modernization of thermal and hydro-electric power stations, the promotion of energy saving, but also, as rightly stated by the European Parliament, the financing of the dismantling of two nuclear power stations, Rovno 4 and Khmelnitsky 2, still under construction. As is well-known, the financing of this project has been the subject of frequent consultation within the G7. A number of important points are at issue here. The agreements in force as laid down in the Memorandum of Understanding must be observed in full. Because the objective of closing Chernobyl in the year 2000 can in no way be jeopardized. Particularly as the only reactor still in operation, unit 3, is in poor condition as was recently confirmed again in a report by independent experts.
Moreover, financing by us offers the only guarantee that the dismantling of the uncompleted plants will take place in accordance with international nuclear safety standards. As stated in the MOU, the financing of the reactor must take place on the basis of the least cost principle; however, in practice it has transpired that it is difficult to come to unambiguous conclusions on this point. Renowned international organizations and experts differ in their opinions on the parameters to be taken as the starting point for studies of least cost. Future economic developments in Ukraine and the resulting demand for energy, for example, are difficult to determine and estimate.
Taking all this into consideration, after serious and in-depth deliberation with the other G7 partners, the Commission has come to the conclusion that a phased implementation of the Rovno 4 and Khmelnitsky 2 project offers the best guarantee for the implementation of the Memorandum of Understanding. This implies that after the completion of the preparatory work in the first half of next year, the financing of the first unfinished reactor can be set in motion by Euratom.
The Commission is, however, of the opinion that this can only happen if at that time the other international financial institutions, in the first place, and particularly the EBRD, have also played their part and made a loan available; if, furthermore, the Ukraine authorities have again confirmed that Chernobyl will be closed in the year 2000 and also if sufficient guarantees are obtained for the dismantling of the reactors on the basis of international nuclear safety standards; and if, finally, a number of other technical and financial conditions have been met satisfactorily. That brings me to the more specific questions.
Mr President, I have sensed a certain dissatisfaction in Parliament about the provision of information on this complicated but at the same time politically sensitive subject. As a result of this I have instructed the Commission departments to send you immediately, Mr President, copies of studies, reports and other relevant material. I have also in the last few months personally had detailed discussions on a number of occasions with individual members of Parliament concerned about these problems.
With the aid of our Tacis technical assistance programme a safety programme for the two uncompleted reactors concerned has been developed. Guidelines from the International Atomic Energy Agency underlie this programme. Independent experts have also carried out a study of the current state of the two reactors. As you know, they are 70 % completed but the work has been stopped for some years. The condition of the reactors has therefore deteriorated to a certain degree and some additional work will probably be necessary. There is close collaboration between the EBRD and the Commission with regard to the preparation of the loan applications, although the criteria and procedures for the EBRD on the one hand and Euratom on the other hand do differ from each other. The EBRD in particular has not yet prepared a final judgment on the loan application submitted to it. We are also awaiting, I believe, a final study by the European Investment Bank before the Euratom loan can be finalized.
The Commission recently responded to the report by the European Court of Auditors on activities of Tacis in the field of nuclear energy in Ukraine. On the basis of this report, a number of mainly administrative measures have been taken. The report, however, did not contain any explicit reference to the two unfinished nuclear reactors.
Finally, I would point out that there is no direct involvement of the EBRD nuclear safety account in the implementation of the R4/K2 project. As far as I know, this programme is being implemented with due regard to the content of the relevant Council decision.
Mr President, few countries in the world have more difficulty producing, importing and using energy than Ukraine. I quote from the International Energy Agency's report on energy in Ukraine which was published very recently. We are faced with a mix of economic and political issues on a grand scale. First of all, the Ukrainians are very concerned about their energy dependence. They are very dependent on Russia for oil and gas and they do not want to become any more dependent than they are at present.
The prospects in their own coal industry are not good so it is not surprising that they have decided to carry on with their nuclear industry. I have to say that I do not think there is any likelihood of the country giving up its nuclear option. That is something we have to come to terms with. It becomes a question of what sort of safety culture is going to operate. Is it going to be the old Russian standards, or is it going to be the safety culture we have developed here in Western Europe?
The other problem they are facing is the question of introducing a free market, in particular in electricity. Private customers are not doing badly in paying their bills but the large industrial consumers are still trying to barter. There is not an electricity market in anything like the sense that we would understand it. We cannot expect it be done in five minutes. After all, it took our own European Council six years to work out how it would have an internal electricity market here.
Energoatom, the company which is managing a privatized nuclear industry with considerable funding from the European countries is now operating under a new chairman and under a new energy minister but it has a long way to go to fulfil anything like the conditions that are set down. This is the sticking point. We have not been able to make the financial provision. Study after study tells us what has to be done on both the thermal and nuclear side but we seem to be incapable of making the financial arrangements.
If I understand the Commissioner correctly, what has now been decided is that the two reactors are going to be completed with funds from Euratom and the EIB and that the EBRD is going to have no part of that. I find that a bit surprising because the whole tenor of my argument was going to be that the EBRD had to make its mind up as quickly as possible. That is where we need clear-cut decisions so that we can see where we are going. The Ukrainians want to have us as their friends. We have to show greater willingness than we have in the last two years.
Commissioner, as Mr Adam said, we would like to have firm information and not just guesses about whether the EBRD is going to respond or not - you still don't know - and whether Euratom and the EBRD will finance these two reactors if Ukraine makes certain promises. We are always talking and doing studies, yet the question is so simple. We are not talking about whether there should or should not be nuclear power, nor are we deciding the energy policy of Ukraine (which only the Ukrainians have the right to do). We are saying that the whole of Europe, and the Ukrainians most of all, want all the Chernobyl units to be shut down, especially unit 3, which is currently operation, the sarcophagus to be repaired, and the necessary efforts made.
As Mr Adams rightly said, the economic situation in Ukraine is still extremely difficult. The regime and situation are still the same as when they were under socialist control. Either we give them real technological assistance or help them economically, or it will all continue to be just empty words.
In truth, as Mr Adam also explained to us so well, they do not want to depend any longer on Russian gas. They find it very difficult to pay for, because many customers also do not pay for it. Also, many people do not receive their pay, and the economic and social chaos in the countries of the former Soviet Union makes life very difficult. That is the reality, but that is not what we are talking about.
So, Chernobyl must be shut down. But they have to produce electricity somehow, until they can use less. It should be very easy to save electricity in Ukraine, because they waste it. But, Mr Commissioner, you know better than I that it is very expensive. Saving energy requires enormous investment, starting with the introduction of metres to measure electricity, then creating a market, renewing equipment, replacing power stations and doing all sorts of things. Surely nothing requires more investment than saving energy, even when it is absolutely necessary.
Therefore, since we all want Chernobyl to be shut down, the Ukrainian Parliament has said that if the Khmelnitsky 2 group and Rovno 4 are not completed - and soon, I should imagine - they will start up another of the inactive Chernobyl units. Do the Ukrainians want to take risks? Well, of course not, but we all know - at least those of us who understand the sector - that they need electricity to get out of the extremely difficult situation they are in.
All in all, it seems to me that the Union's support is essential for really working out how to save energy. It may perhaps be as simple as installing electricity and gas metres in homes so that people can pay for it, even if it is at a very low price. There is no better way of persuading people to save energy than giving it a reasonably appropriate price. It is also true that for that method to work, people will need to be paid, which in many cases does not happen.
But this programme to re-equip new power stations, which I think is excellent, should deliver more. $ 1, 000 million have been given. It is true that much more is needed. It is also true that the Chernobyl sarcophagus needs $ 700 million - it has been an effort for the Tacis programme to contribute $ 100 million. But something else will have to be done, Mr Commissioner, because the whole of Europe, not just this Parliament, not just the Members, not just the representatives of the people, but the people themselves, think the Chernobyl problem must be solved once and for all, and this involves measures from energy-saving and safety to the remodelling of the sarcophagus. And, above all, the Ukrainians are tired of our criticisms; they beg us to criticize them less and help them more. Unfortunately, that is the situation.
Mr President, first of all I would like to congratulate, Mr Scapagnini, whose question has given the European Parliament the opportunity to discuss a very important issue. Also, for the first time in the three years that I have been a Member of the European Parliament, I would also like to congratulate the Commissioner, Mr Van den Broek, because I have to say that, on a similar issue concerning Kozlondoui, about which I had asked various questions, he answered them honestly and objectively. I will not repeat things that my colleagues have said and which cover what I have to say, but I do insist on asking certain questions.
First, is the nuclear programme of the European Union, as it has been repeatedly described here in various resolutions, in harmony with the nuclear programme of these countries?
Secondly, have the Commission's own experts ever gone to investigate which reactors should close and which should remain in operation, and what the damage is? Have its own experts, or experts from the Committee on Nuclear Energy, investigated what repairs need to be made, what they will cost, and, most importantly, as this was also a question I had put to the Committee on Kozlondoui, in the case of these particular reactors, have we investigated if the money that has been given so far, or that will be given, is being or will be used for the purpose it is intended for? Because, Mr Commissioner, the answer you gave me on Kozlondoui, even though - I repeat - it was not only honest, but also very elegant, raised many questions as to whether the money for Kozlondoui was in fact used for the purpose for which you gave it.
I would now like to ask the same question about Chernobyl, that is, will the money we approve and donate be used this purpose? Is there a monitoring committee to go and investigate at some point whether the money has in fact gone there and whether the reactors are ready to be put into operation? Is there a programme within the framework of Tacis, from which money is also taken, to say that some things must be replaced by other forms of energy? Or are we simply pointing out here the dangers not only for those who live there but also for the whole of Europe? Let us not bury our heads in the sand: some countries may be further away, but there are others that are very close to Ukraine or to Bulgaria, where Kozlondoui is situated. In the event of an accident we are all in danger. So is there a programme along these lines? Because if not, I fear that here we will discuss, we will make some very important points, just as all our colleagues have done, and the Commission will give us a few answers. On another occasion we will adopt a resolution, and when the accident happens - because we will not have investigated everything involved in my questions and the Commissioner has still to answer them - we will cry like the foolish virgins in the Gospel on the rubble of another nuclear accident.
Mr President, we are all agreed, Chernobyl must close in the year 2000. But that was clearly linked to taking the least cost principle as the starting point for dismantling the two nuclear power plants. That was agreed in December 1995 between the G7 and Ukraine. And that principle has now been abandoned, by the Commission as well. The EBRD panel is well aware that dismantling the two existing nuclear power plants is a poor use of funds. So the principle has been abandoned. I do not think that the phased implementation of the two nuclear plants under construction to be the best way. We disapprove of this and we understand from the Commissioner that next year the Euratom financing for the two existing nuclear plants will commence. That means that $ 410 million will be provided by Euratom, $ 340 million by the EBRD and $ 200 million by the G7. That is money badly spent, not accounted for to the voters. I should like to ask the Commissioner if the Commission can still turn the tide to some extent by only supporting either K2 or R4 financially, and I hope it can.
Mr President, Mr Commissioner, I will not repeat what my colleagues have said because I think we concur. We are naturally in agreement on closing Chernobyl, and we agree on increasing safety generally.
However, Mr Commissioner, please allow me to widen the issue a little. What are we planning for beyond the millennium? The year 2000 is very close. How many nuclear power stations are there in existence or still being built in Eastern Europe, installations using old technology, dangerous nuclear technology, and to what extent will we be committed to them? For how many years will we be committed to them and to their poor safety conditions? That, I think, is the big problem.
The second problem, and I agree entirely with Mr Eisma, who emphasized it, is the cost. As we ask economics students at university, is there an alternative to this very high cost? Is it possible for us to accept such a high cost, which will, in my opinion, have controversial results, and not examine alternative uses for these funds for future energy solutions that will be safer and, in the long term, possibly more productive? That is the essential point, Mr Commissioner. I know that I am moving away a little from the specific question about Chernobyl, but I believe we need to think again about the whole issue.
Thank you very much, Mr Papayannakis.
The debate is adjourned.
Question Time (Commission)
The next item is question time (B4-0520/97). We will take questions to the Commission.
Question No 22 by José Escudero (H-0593/97)
Subject: Kaleidoscope programme selection committee
During the budget debate held by the Committee on Culture, Youth, Education and the Media, in connection with the issue of the transparency of the various budget headings dealing with cultural matters DG X gave the assurance that the aid available under the Kaleidoscope programme was granted on the basis of objective, entirely transparent criteria.
Can the Commission furnish the names of the members of the selection committee, made up of external experts, which is responsible for granting such aid?
Furthermore, what are the criteria for selection of such members and who is responsible for appointing them?
The Commission has examined Mr Escudero's question very carefully. It is a question which obviously has implications which go beyond the Kaleidoscope programme, since it indirectly affects all the cultural programmes which have just come into force.
These programmes provide for projects involving all the various activities to be presented at periodic meetings, and for these to be made public. As a result of these meetings, the Commission receives many projects from the cultural organizers - projects which need to be evaluated throughout the selection process. For this process, the Commission can seek the opinion of competent individuals within the cultural sectors. These experts have a purely consultative role and take no decisions about the finance awarded to each project. It is the Commission's responsibility, in accordance with what has been agreed with Parliament and the Council, to finalize the list of those projects which it considers should receive Community support.
In appointing these experts, the Commission can accept names proposed by the appropriate national authorities. But it can also, when appropriate, call directly upon acknowledged experts in the various cultural sectors.
The Commission is careful to rotate the experts, so that opinions are not always sought from the same people. It tries to bring in new experts, and ensures that their report is arrived at completely independently and in accordance with objective criteria.
On behalf of the Commission, I should like to inform Mr Escudero that the names and professional qualifications of the experts consulted in this way are available to Parliament and the Council. I therefore place the names of these experts at his disposal, and that of Parliament. As I said, they rotate over time, because we believe that they should not always be the same, in accordance with the two criteria I mentioned a moment ago.
Mr President, I should just like to thank the Commissioner for his reply, which has clarified things greatly for me. The fact that the experts are changed periodically seems to me a very important point. When it is convenient, I should like to avail myself of the Commissioner's kind offer to let me see the names of the experts who have taken part.
I just want to say I can give Mr Escudero the list of these people immediately, in the form he has mentioned, so that he can make use of it as he sees fit.
Mr Commissioner, I have two questions: first, the extent to which the advancement of minority groups and/or minority languages, perhaps better called 'languages less often used in the European Union' , play a part in Kaleidoscope; and secondly, what role is played in Kaleidoscope by the eastward enlargement and the preparatory process for the candidate states.
First, I want to tell you that I have an enormous respect for all languages. Obviously, some are less used than others because of the number of people who speak them, but the Commission clearly demonstrates the importance of every language, and not just the official languages but also those other languages which, while they may not be the official language of any State, are used in a certain community or region. The Commission bears all these aspects specifically in mind.
As regards your other question, I should particularly like to thank you for having raised it because, on various occasions during the structured discussions which we hold with countries which have applied to join the Community, the question has been raised as to what extent they can participate in the cultural sphere. As you know, in many of the proposals this is covered by some existing Community programme which can allocate resources, such as the Phare programme itself, but the choice is theirs.
Something I try to encourage in my discussions with these countries is that they should not just use the aid for strictly economic purposes, but should also use it for cultural matters. I believe that is very important. Although these countries can still have problems with the development of a market economy or the application of Community patrimony, nevertheless there is no doubt that they can contribute to the final composition of the cultural sphere.
Question No 23 by Birgitta Ahlqvist (H-0596/97)
Subject: The 'Television without frontiers' directive
Following the Commission's rejection on 14 February 1996 of the amendment to Directive 89/552/EEC (Television without frontiers), the purpose of which was to prohibit advertising directed at under-twelves, Commissioner Oreja promised that the Commission would conduct a wide-ranging study of the effects of advertising on children.
On Wednesday, 9 July 1997, the Court of Justice ruled in the De Agostini case that Sweden could not ban advertising aimed at children carried by TV channels broadcasting from other countries, such as TV3 or Kanal 5. Sweden does, however, have the right to take action against misleading advertising broadcast by the same TV companies. The Court's judgement could be contradictory because, as pointed out in the Swedish National Board for Consumer Policies' study of children and advertising, " younger children in particular often take literally what is said about various products' . If that is true, then advertising aimed at children must be deemed to be misleading.
What progress has the Commission made with the study it promised, and when is it planning to brief Parliament on its findings?
The 'Television without frontiers' directive was approved in 1989, as Mrs Ahlqvist well knows. We are now in the process of revising the directive and hope that it will soon be able to come into effect as a result of its transfer to the various Member States. It has taken us nearly two years to make the leap from the previous to the current directive.
Well, that 'Television without frontiers' directive, as approved in 1989, contained two articles about the protection of children. Article 16 established effective, concrete, specific resources designed to prevent advertising from harming children morally or physically. Article 22 of this same directive established general resources designed to prevent television broadcasts from damaging children's physical, mental or moral development.
The Court of Justice, in its rulings on these measures and certain well-known cases (the Agostini affair and TV Shop) describes them as a complete set of measures specifically designed for the protection of children from television programmes in general and television advertising in particular. Also, the Court of Justice makes a clear distinction between misleading advertising and television advertising designed to attract children's attention. So these are two clearly separate questions. Therefore, the Commission is not worried about the possible contradictory effects to which the honourable Member refers.
We have carefully examined the honourable Member's question, but we do not believe these contradictory effects occur. In fact, by modifying the 1989 directive with the adoption of this new directive, the measures in question are strengthened, but without going as far as prohibiting television advertising directed at children. In fact, neither Parliament, the Council nor the Commission felt that such a prohibition was necessary or justified. The three institutions actually reached agreement on that in the end.
Nevertheless, taking account of a petition from a delegation to the Council, the Commission did promise to carry out a study into the repercussions of television advertising and telesales on children, with a view to re-examining this question when the directive underwent its first revision. As you know, the directive has several years of life, so to speak, before being revised again. When I took up this portfolio in 1994 I found that the time-limit had expired, and that is why we carried out that revision, and there will be another one soon. We are certainly going to pay particular attention to this matter.
I should like to tell the honourable Member that I am extremely aware of the matter she has raised, and I share her concerns. But I believe that we have found an answer in the directive itself, and we will continue to be very vigilant. It is for precisely that reason that we want to carry out the study on the effects of television advertising and telesales on children.
As I say, the Commission is going to carry out that study in plenty of time, bearing in mind that Article 26 of the directive states that the Commission has to present the report on its application by 31 December 2000 at the latest, with proposals for its alteration, if necessary. And of course, the European Parliament will receive a special briefing on the report.
I would like to thank Commissioner Oreja for this answer. I am very pleased that you are positive about carrying out a study on children and how they react to children's advertisements. However, I also received the same promise from the Commissioner in the Committee on Culture in February. I was under the impression, in fact, that the Commission had started this study. I therefore hope that a start will be made as soon as possible, since this is a major problem, not only in our country, Sweden, but throughout Europe. Children should not be a means of making profits. Nor should they be exposed to these sales messages which they cannot properly interpret because of their lack of experience. I shall keep coming back with this question until this study is started, which I hope will be very soon. Consumers in Sweden have, by the way, reacted very strongly against the unrestricted children's advertising found in Europe.
Mr President, I should like to inform Mrs Ahlqvist that the study has already started and there is no reason why it should not be discussed even before it is finished, probably within the framework of the Committee on Culture rather than the part-session. And it will be very valuable for the Commission to follow up the various viewpoints which may be expressed, so that in the end we can present a text which I hope may be acceptable to everybody.
I come from the same country as Mrs Ahlqvist and I am not particularly happy with this answer. As I understand it, you expect to have an answer by 31 December 2000 at the latest. That is a very long way off. At least, that is the impression you gave me just now.
The choice of media is growing very fast. There are more and more TV channels, and advertising is taking greater and greater liberties. I think it would not be out of place perhaps if we received a somewhat more definite answer about when this study will be completed since it has been one and a half years since the issue was first raised in this Parliament. The answer which was then given was that a study was under way. I think that the answer could be made more precise than simply giving a date in the Twenty-first Century.
Mr Lindqvist, I should like to point out that Parliament has already expressed its opinion on this matter, because there was an amendment, and that amendment did not receive sufficient votes when the 'Television without frontiers' directive was debated. So the current position has had the backing of Parliament, the Council and the Commission. I put it to you that you are now trying to alter something which was approved by Parliament only a few months ago, when the transfer of the current directive has not yet come into force in any country.
We are therefore talking about the future, about what the law ought to be. This is a subject to which the Commission is particularly sensitive. As you well know, we have not been content with just a directive but we have also brought out a Green Paper in which we tried to respond to the important problem of the protection of children. Thus we do not believe that the existing legislation is enough, but rather we want to investigate what can be done in the future.
I want to show you that there is no lack of interest on the part of the Commission. Parliament made its decision, and there was an amendment along the lines of what has been suggested by the two Swedish representatives here. That amendment did not get enough votes and that is why it has not been included in the directive. That, therefore, is the situation currently in force - the law as it stands.
What I can assure you of is that the Commission is keen, and that is why we are carrying out a study. There is no need to wait for the study to be finished before it is made known to Parliament. Instead, we can exchange our views within the framework of the Committee on Culture. It will be very valuable for us to hear your ideas, the experiences you have had, and the examples you can give us. We have not finished the study; we have hardly started it. Your contributions will therefore be very useful to us.
At the moment I cannot tell you what the outcome of the study will be. I understand the honourable Member's impatience, because he wants a quick answer and I can not give him the final answer at this moment. We will know it at the end of the study. What I can tell him is that we are not going to carry out this study in isolation, but in collaboration with you. And not only with you, but also with those members of the European public who have something to say to us on this matter. It is a matter which interests and concerns us, and which we want to get right. So I can assure you that we will act together, we will listen to your ideas, we will make progress within a few months. I hope to be able to go to the Committee on Culture and tell you how far we have progressed in our deliberations and, finally, on the agreed date, the Commission will formally present the document.
Question No 24 by Mr James Fitzsimons (H-0676/97) will not be taken because it is on the agenda for the current part-session.
Question No 25 by Irini Lambraki (H-0563/97)
Subject: Agreements between airlines
What action does the Commission intend to take to protect the European public against agreements between airlines which infringe IATA safety rules and EU competition rules, as in the case of the agreement between Sabena and Virgin?
The Commission is satisfied that agreements between airlines have not resulted in violations of existing safety rules. All Community carriers possess the appropriate licences and operator certificates under the terms of the 1992 Council regulation on the licensing of carriers.
If an agreement between air carriers results in substantial change in their activities, the air carriers concerned must notify those changes to the national licensing authorities. Those licensing authorities are therefore in a position to monitor the possible consequences for air safety of any agreement entered into between Community carriers and, of course, they fulfil that duty.
As far as competition is concerned, air transport within the Community is subject to the competition rules of the Treaty on the basis of the 1987 Council regulation. Under Article 85 of the Treaty any agreement between air carriers which may affect trade between Member States and which results in the restriction and distortion of competition within the common market is incompatible with the common market and is therefore prohibited.
The exception to that rule, as provided for in both the 1987 and the 1993 regulations, is those agreements which may ultimately result in better services for consumers when such agreements have as their purpose the joint planning and coordination of schedules, the joint operation of services on new or low-density routes, the holding of tariff consultations and slot-allocation and airport scheduling.
Mr President, I am sorry but I do not entirely agree with the Commissioner because, as a passenger, I have experienced distortion of the regulation. As a passenger travelling from Rome, I felt I was being exploited, first because half the people on the same flight had paid a reduced charter rate, while I had paid the normal price because of my Sabena ticket. Secondly, my ticket was issued by Sabena, a company which is a member of IATA, while I was travelling, without my knowledge, with a company which was not a member of IATA.
I think it would be worthwhile for the Commission to investigate these matters seriously because, in my opinion, this represents clear violation of the competition rules. Secondly, I feel even more strongly that it is a question of passenger safety and, at least now that so much is heard about airline companies, we must bear in mind the safety of thousands of people who travel both in Europe and elsewhere.
For my part, I will study the regulations that you mentioned, Mr Commissioner, and I will come back, but I think it would be a good idea for you to investigate the particular case that I referred to in the question.
I should like briefly to respond to what is obviously a genuine concern of the honourable Member.
Firstly, unless the airlines involved, like all other air carriers in the European Union, satisfied the safety rules, they simply would not have licences. Consequently, if the honourable Member has identified what she believes to be unsafe practices, then I hope that she will be able to provide evidence of that, which I am certain both the airlines concerned and the regulatory authorities would want to assess.
Secondly, the honourable lady is obviously entitled to her view as a consumer and passenger and entitled to make complaint. That is her right. But what is not appropriate is to make an allegation about distortion of competition when, basically, her complaint appears to be about the quality of the flight that she is offered in return for the price she has paid. I would invite her to take that matter up specifically with the airlines concerned - as I am sure she will - and, if she wants to convey their response to me I will be happy to reflect upon that. What I hope that she is not going to do - and I know that she does not have any lack of responsibility in this matter - is to confuse her complaint and allegations of discomfort experienced as an air traveller with the possibility that either there are severely uncompetitive practices or that safety is somehow compromised; clearly, neither I in the Commission nor the national regulatory authorities would accept that for one moment.
Question No 26 by Felipe Camisón Asensio (H-0598/97)
Subject: Competition policy and cartels
The Commission has been championing a competition policy which seeks to ensure maximum transparency while combatting cartels and dominant positions. The Commission has claimed that this year 14 cartels are being investigated.
Which are they?
It is certainly true that the Commission always has a whole series of investigations in progress regarding cartels, agreements and possible abuses of dominant positions. I gave a figure about this the last time, if I remember well, when we had a debate in the Committee on Economic and Monetary Affairs. But I hope that honourable Members will understand that when we are dealing with such investigations, we must comply with the rules and the procedures that naturally prescribe that such investigations be conducted discreetly. For example, when an investigation is started up when inquiries may be made on the spot, it would be completely irresponsible for statements about it, on our part, to be circulated or indiscretions to be organized with regard to the material that is found. That is simply necessary because the Commission really fulfils a kind of judicial function here. It is only at a later stage that the Commission can come outside when the investigation has been completed, when the conclusions must be drawn and where appropriate sanctions must even be imposed and the Members of Parliament know that when that time has come, I am always the first to inform Parliament about it.
So in conclusion, ladies and gentlemen, I would like to ask you to take account of the fact that the basic rule is that such investigations must take place discreetly, also with regard to company and business secrets and so on, because if the Commission does not do that, then the companies concerned can of course take us to court and rightly so because we do not respect their rights as affected parties. That is how it should be in a democracy and therefore I would once again call on your understanding that we cannot provide more information until the time when the investigation is completed, the necessary conclusions can be drawn and I am very willing to keep the respective parliamentary committees or Members of Parliament informed on this subject.
Commissioner, I was not asking for details of the cartels. I was simply asking which they were - nothing more.
I notice that this matter is still approached with care, since the 26th report on competition policy also said that the Commission will continue the task of modernizing its legislation and increasing the transparency of its policy. It also added that it was actively investigating 14 cartels - I only wanted to know which ones, not the details - and that the Commission receives an increasing number of complaints about attempts by companies in dominant positions to prevent new operators from entering their market.
In your introduction, Mr Commissioner, you emphatically said that the fight against these secret cartels continued to be at the forefront, and that you hoped to step up the fight even more in the future. We realized that this was a very good aim, and therefore we tried to encourage you in this action, although we asked that it might be done in a transparent manner.
Very briefly, first of all, sometimes the companies where on-the-spot visits take place make them public, and by making them public indicate that something is going on. We do not do that ourselves, for the very good reasons I have just explained. From time to time it is known that we are investigating cases and that the Commission is pursuing a case from the point of view of cartels or dominant positions. It would be improper for us to reveal cases which we are looking into on our own initiative and there are very good reasons therefore to stick to our policy.
I can mention one case which has been made public by the companies concerned. We heard complaints from publishers of newspapers that the price of newsprint was going up very rapidly and they suspected some kind of cartel. So then we started investigations, which were made public by some of the companies where on-the-spot visits took place. So it is well known that we are looking into this case. But if the companies concerned do not reveal that, we do not do so on our own initiative.
Question No 27 by Ludivina García Arias (H-0605/97)
Subject: The privatization of the Spanish Steel Corporation (CSI)
Does the Commission consider that, as part of the process of privatizing the Spanish Steel Corporation (CSI, S.A.), the acquisition of a third of its share capital by a major European enterprise, and its business management, constitutes a European merger as well as a transfer of the decision-making centre to another enterprise in which institutional and public investors of another Member State have a majority shareholding? In accordance with the relevant articles of the ECSC Treaty, has the Commission looked at the effects of this operation on the European market? Has it ensured that the shares that were sold off were properly valued, in accordance with the European Union's competition policy?
On the basis of the information currently available to the Commission services, I believe that the acquisition of 35 % of the shares of CSI by the ARBED group will give rise to a concentration that will have to be examined under both the merger regulation and the relevant provisions of the ECSC Treaty. As the details of the operation and in particular the relationship between ARBED and the Spanish companies which are negotiating for up to 50 % of the capital of CSI, have yet to be finalized, no notification has been made to date and no investigations have been carried out in relation to the concentration. So, we are still waiting for the relevant documents to be tabled. Only then can we start investigations.
As far as the proper valuation of the company is concerned, prior to its sale, it appears that ARBED paid the full market price for its shareholding, as its offer was made in competition with other steel producers. I am sure you are very well aware of the fact that a lot of people were expecting that some other European company would win the contest. But, at the end of the day it was ARBED. So, this proves that there has been normal competition for participation in CSI. The concentration cannot be completed until it has been authorized under the two regulations I just mentioned. So, in any case, we will have to wait for the investigation and the final findings.
Having said this, as you know there is a lot of movement in the steel sector and we will probably end up with four or five big European steel companies. By the way, by the time the European Coal and Steel Community Treaty expires in 2002 we are likely to have a kind of European common market for steel. Up to now we have had an addition of national markets, usually with publicly-owned steel companies. So, finally we are close to a European steel market. This is enhanced by the fact that more and more alliances are being concluded, our concentrations are happening, our acquisitions are taking place across borders. This is in line with Community policy but it has to be looked into properly from the point of view of competition rules and state rules. This was done a few years ago when we discussed difficult cases in Spain, Italy, Germany and so on.
Mr Commissioner, what is being presented to the public and the European Commission as a strategic alliance between ARBED and CSI is really a strange privatization operation, or absorption. We Spanish socialists think it is a present from the Spanish Government to a company, strangely enough, with public participation. As you know, following the major restructuring authorized by the European Union, CSI is a completely reorganized company with no debts, with 10, 000 million in the bank. It was restructured socially (at Spanish taxpayers' expense, by the way) and at the moment it is in a privileged position compared with other large companies such as USINOR, ARBED, Thyssen or British Steel. It is a beauty, Commissioner.
According to the share-transfer formula, the implied holdings of CSI in ARBED are greater than the estimated cash outlay by ARBED for the acquisition, and ARBED's holding is valued at a level way above the market price. This is based on a report by Salomon Brothers, who were previously advising against buying ARBED shares.
You are right. It is not that there was no competition from other companies. But the problem lies in the offer, in the gift which the Spanish Government was making right from the start. This may have been for dogmatic reasons, to get rid of a company which has cost much human sacrifice, and economic effort from Spanish taxpayers too.
I think, Commissioner, that you really ought to study this right from first principles and perhaps see, with the advice of independent companies, what the true valuation of this Spanish company is, and whether or not it has been bought at below market price.
It was not the Commission which took the decision to privatise the company. That was a decision made by the government. We did not impose it. Secondly, since there was a transparent procedure under which a lot of other companies were asked to bid for CSI, we must assume that the winner offered the best terms. It was up to the government of Spain to make up its mind and that is apparently what it did. As far as I know, we certainly did not receive a complaint that the procedure was not transparent or was not a fair one.
Question No 28 by Niels Sindal (H-0617/97)
Subject: Government aid
It is deplorable that, while opposed in principle to national government aid, the Commission and the Council continue to give the go-ahead for packages of massive national aid, particularly to ailing shipyards, most recently in Germany, Spain and Greece.
This double entry book-keeping obviously goes some way towards undermining confidence in a consistent and credible effort to reduce government aid which distorts competition. More resources must be set aside to monitor government aid. This issue is currently relevant to the shipbuilding industry but also to other sectors.
What steps will the Commission take to set aside more resources to monitor government aid in order to obtain an up-to-date and comprehensive picture of the scope and nature of such aid?
Mr President, I shall also be brief, as these decisions were taken some time ago already, and as the honourable member knows, these are cases that have been with us for years.
In the case of Greece, the delay in the payment of subsidies which had been authorized some years earlier, prompted the Council to accept the Commission's proposal, under which interest relating to late payments could be added, but nothing more.
In the case of Spain, things were a little more complicated. I remind you that Spain had, as part of the OECD negotiations, obtained a number of concessions relating to investment grants and for social and labour difficulties associated with restructuring, in the shipyard sector.
Here too, there was late payment, and hence extra interest, for which compensation had to be made. Then, as a result of late payment, a certain extra amount was granted for investment. The Council considered that this was a matter of settling a case from the past, and that consequently, there was in reality nothing new. It was a matter of closing the dossier. I draw your attention to fact that at the same time, the Spanish authorities made the following commitment: if at the end of next year the shipyards in question were still loss-making, were not viable, they would draw the necessary conclusions, and would not come knocking on the door of the Commission for still further requests for assistance.
Firm commitments of this kind have been made both to the Commission and to the Council of Ministers. This was what made it possible for a large majority of the Council of Ministers to accept these commitments.
Finally, capacity must be reduced. As you know, we entered into a commitment to inspect this four times a year. The Spanish authorities produce reports on the state of the progress in the commitments, four times annually, and we send teams on site to check, in the shipyards, that commitments have effectively been met.
The last case involves Germany. Here too, this was the consequence of a drama that had involved Bremen Vulkan. It was finally agreed to allow the two East German shipyards to continue to work under the conditions which had been previously determined. But as the money had been taken out by Bremen Vulkan, compensation had to be made. Here too, a commitment was entered into for the last time. If the shipyards are privatized in the future, there will be no question of anyone coming back to knock on the door and ask for more public money. Furthermore, as you know, a very considerable reduction in capacity will take place in Bremen, in Germany.
This is the context in which things are done, and done in a manner which can be defended.
Now I come to my conclusion, and to two points. We are still not certain that the United States will ratify the OECD agreement. The solution and way out is there, but the United States is not budging. We have, however, ratified the agreement. As soon as they ratify it, it will immediately come into force. If that is not the case, we must prepare for the future. The Commission, Before the end of this month, the Commission will put a proposal on the Council table, given that the seventh directive will come to an end at the end of next year, a proposal relating to the future of the shipyards in this sector. I can tell you already, that the Commission will take a fairly strict attitude with regard to assistance in this sector.
Of course, I am sure we shall have the opportunity to come back on this, once I have presented this proposal to my colleagues, and the college has accepted it. I am naturally perfectly ready to stand before you and discuss this in Parliament.
First I would like to thank the Commissioner for a very satisfactory answer and generally to say thank you for the Commissioner's work in connection with state aid. My question was equally concerned with what will happen in future generally, that is, in other areas as well, with regard to state aid. Since I put this question, fate has decreed that a Kellogg's breakfast cereal plant, which stands beside a shipyard which has been closed in my hometown, is now going to close to as it is being moved to Spain and Manchester. They are objective areas - objective 1 and objective 2 - where subsidies are also provided in a different way. My question therefore equally concerns what the Commission is going to do to ensure that there is capacity in the Commission to monitor how aid is provided from both Community and state funds in future. We have had the case of Boston Scientific in Denmark, we have had Renault, and now we have Kellogg's: businesses which move around in Europe, all depending on where conditions are most favourable with regard to capital.
I wish to suggest to the honourable Member that we continue this discussion later because in the coming weeks and months there will be several initiatives by the Commission, including some by Monika WulfMathies in the field of the structural funds. As far as national regional aid is concerned, I will be trying to reduce the eligible regions - at least to some proportion - and also to reduce the levels of aid intensity linked to a whole series of other initiatives to tighten the rules and try to develop a stricter public aid policy. So there will be plenty of opportunities to come back to that issue, and I will be readily available to Parliament to discuss it in depth.
Mr Commissioner, I should like to inform my colleague that I don't know what he means by 'ailing shipyards' . I think he should visit some of those 'ailing shipyards' , and he will realize that they are competing with shipyards in other countries such as Korea.
The Commissioner has mentioned the OECD agreement and the renewal of the next directive on state aid. If the United States does not ratify what has been agreed, and if other countries such as Korea continue with discussions about shipyard aid, then we will commit suicide by not compensating for a control of subsidies which we cannot exercise in other countries.
I should also like to remind my colleague that it is companies in the richest countries which receive most government aid. The Commissioner will correct me if I am wrong.
I would just suggest to the honourable Members that they wait a few weeks and then there will be a proposal from us on the future of shipbuilding in Europe and what we think might be envisaged from the point of view of state aid. So there will be many opportunities to discuss it further, and I reiterate our willingness to discuss it fully with Parliament.
Since the time allocated to questions to Mr van Miert has now run out, Question No 29 will be dealt with in writing.
The protocol to the Amsterdam Treaty establishes a general principle. It means that all Member States in the European Union shall be considered to be safe countries of origin. The protocol's single article is formulated so as to limit the ability of EU citizens to seek asylum in another Member State to four specific situations. These are found in four separate paragraphs of exceptions.
Mr Sjöstedt's question concerns the protocol's fourth paragraph in particular. This stipulates that a Member State, regardless of the protocol's basic principle, always has the right ultimately to decide for itself whether or not an asylum application shall be examined. If a Member State chooses to examine such an application for asylum, the Council of Ministers must be informed, and the application shall always be assumed to be manifestly unfounded. However, the protocol expressly states that this in no way affects the Member State's right of self-determination. It could therefore be said that what is new is that the Member States are put under an obligation to inform the Council of Ministers if and when an application for asylum from an EU citizen is being examined.
Although I personally regret that this protocol has been included in the new treaty, I welcome the fact that in the preamble to the protocol it is expressly established that the spirit and letter of the Geneva Convention shall be respected with regard to the granting of refugee status. Member States have the right to take the administrative measures considered necessary to fulfil the requirements of the Geneva Convention. A special declaration which was attached to the protocol also expresses clearly and unambiguously that agreements in no way have a prejudicial effect in this regard.
A further declaration is directly linked to the fourth exception paragraph. It premises an examination of how one can best speed up the procedures for examining manifestly unfounded asylum applications from EU citizens.
Let me summarize my answer in three points. My understanding is that the Amsterdam Treaty's Asylum Protocol means the following: Firstly, that the obligations Member States have under the Geneva Convention remain unchanged. Secondly, that an application for asylum made by an EU citizen shall not normally be seen as valid, since the Member States are to be regarded as safe countries of origin. Thirdly, that all Member States retain their right to make decisions and can therefore always examine applications for asylum from EU citizens on condition that the Council of Ministers is informed and the examination is done on the basis that the application is manifestly unfounded.
I would like to thank the Commissioner warmly for her answer, in particular for her personal observation on her view of this protocol, which I fully share, and her opinion that what has happened in the Amsterdam Treaty is unfortunate. I also think it is important to establish that each Member State has a perfect right to examine each asylum application itself. At the same time, it is impossible to get away from the fact that an attempt is being made here to put pressure on the Member States to apply a partly different practice. Strong criticism has also been directed by, for example, the UN High Commission for Refugees, against these formulations and also by organizations which work with refugee cases. It would be best if this could be reconsidered, since it is in fact a dangerous example; if, for example, it is followed by other areas of the world, which could use it as justification for them to restrict in various ways the right to seek asylum and to have one's asylum application heard.
Remember that this proposal was not put forward by the Commission. This is what the Member States have agreed. Therefore the question should perhaps have been put to the Council of Ministers.
I feel that I must speak now that the whole debate is in the beautiful Swedish language.
I would just like to put the following question to Commissioner Gradin. When you say that an application for asylum in a Member State shall not normally be seen as valid and that the examination shall be done on the basis that the application is unfounded, exactly how do people think this will be implemented as far as the law is concerned? We have a legally independent judiciary. Shall it in some way start saying that the score is 1-0 against asylum being granted? I do not know whether the Council has considered this, but to me it appears to be a totally impossible juridical problem.
I do not think people will turn this into legal red tape. What is important is that under these provisions each country has the right to examine an application in accordance with the Geneva Convention. Secondly, I would like to say that I cannot answer for the Council of Ministers. It is the Council of Ministers which is responsible for this. It was in the Council of Ministers that this was adopted, and it was not at the Commission's request.
Firstly, I should like to thank Mrs Gradin for her very full and thorough explanation of the Commission's interpretation of the protocol to the Treaty of Amsterdam.
Mrs Gradin, you have confirmed firstly the independence of the courts; secondly, the sovereignty of Member States to examine any application for asylum; and thirdly, that these applications will be considered unfounded from the outset if they originate from citizens of a State which guarantees all the basic rights and is therefore considered a safe place to live. These are the normal conditions.
Is it not also true, Mrs Gradin, that the extent of political integration currently enjoyed by the Member States of the European Union does not exist in any other part of the world at the moment?
Let me once again sum up the Amsterdam Treaty's Asylum Protocol. It means, firstly, that the obligations Member States have under the Geneva Convention remain unchanged.
Secondly, an application for asylum made by an EU citizen shall not normally be seen as valid since the Member States shall be regarded, as the protocol states, as 'safe countries of origin' .
Thirdly, all Member States retain their right to make decisions and can therefore always examine applications for asylum from EU citizens on condition that the Council of Ministers is informed and that the examination is done on the basis that the application should be manifestly unfounded.
Question No 31 by Jan Andersson (H-0616/97)
Subject: Measures to combat trafficking in synthetic drugs
Trafficking in synthetic drugs is on the increase in Europe. Much of the production and distribution is based in countries applying for membership of the European Union.
How will the Commission, in membership negotiations, attempt to persuade those countries in which production and distribution takes place to tackle the problem of synthetic drugs?
The Commission shares Mr Andersson's concern over the spread of the new synthetic drugs in Europe. Until a few years ago amphetamines and ecstasy were produced mainly in the Netherlands and Belgium. Today production is increasingly taking place in some of the central and eastern European or Baltic countries. I understand, for example, that around half of the amphetamines which are seized in Stockholm now come from Poland.
In May this year the Commission issued at my suggestion a communication with a thorough analysis of this development. We also proposed a number of measures, including increased co-operation with central and eastern European and Baltic countries on this issue.
The battle against narcotics was also a major issue in the structural dialogue during the Irish Presidency in spring 1996. At that time I took up in particular the question of the spread of synthetic drugs. None of the Ministers from the applicant countries who were present can have any doubt that this is a high priority question in the European Union. This is something I have also taken up during all my visits to the applicant countries.
The Commission has explained very clearly that this is an area which will attract a great deal of attention during membership negotiations. The applicant countries are expected to adopt our acquis communautaire . This also includes the battle against narcotics in general and chemical drugs in particular. It is important therefore to be able to live up to the rules we have with regard to the control of precursors, money laundering and the like.
On 16 June the Council of Ministers passed a resolution to set up what we call an early warning system. This means that in future the Member States will get information much faster than today when a new type of chemical drug appears on the market. This will be very useful.
For the applicant countries all this is, of course, a delicate problem. From the Commission's point of view we shall therefore provide as much help as we can. Moreover, since 1993 we have provided technical assistance through Phare, not least for the control of chemical precursors. A lot remains to be done, of course, and I am working intensively to ensure that this issue will continue to be prioritized in future in our cooperation with the new democracies in the east.
I thank the Commissioner for her answer, which was quite excellent. In connection with the eastern enlargement, we often discuss questions which concern economics, and on the Committee on Social Affairs and Employment, on which I sit, we also about social rights, etcetera. That is extremely important, but the cross-border trade in drugs is also a major issue.
I am very pleased with the answer and with the work which the Commissioner presented, but I have two questions in connection with this. Firstly, I wonder what reaction the Commissioner received from Poland and the Baltic States when all these measures were presented. Did the countries take it seriously, were they positive and do they intend to do anything about it?
Secondly, in spite of everything there is also production in our own countries. I therefore wonder whether you have ever been asked this question: ' Shouldn't you put your own house in order?'
The applicant countries covered by structured dialogue and with which we have had talks on visits have understood very clearly that we consider it very important that they make sure they get to work on issues such as synthetic drugs. There is no doubt that the majority of these countries do not currently have an adequate legal basis to do this. They still need to get laws and regulations which provide them with better tools - that is one thing. The other is that they get to grips with corruption, not least on borders, etcetera, in order to further intensify their activities.
On the question of our own countries: when we proposed the communication in the spring the idea was that we should put our own European house in order, that is, we in the fifteen Member States should also recognize that we are producers too and make sure that we find solutions. That is why this early warning system has been put on the agenda.
Question No 32 by Richard Howitt (H-0647/97)
Subject: Harmonization of immigration policy - discrimination against a constituent
An immigration case involving the Russian spouse of Mr Clark of Leigh-on-Sea, one of my constituents, whereby a settlement visa has been awarded by German immigration authorities but not by UK immigration authorities, highlights the fact that harmonization of EU immigration law, as provided for in the European Treaty, does not yet exist in the European Union. What action can the Commission take to help Mr Clark return his wife to the United Kingdom and what further action to ensure that greater harmony of immigration policy exists throughout the EU so that cases such as this do not recur in the future?
The question from Mr Howitt concerns the fact that immigration rules are part of Community law in certain cases and are governed by national legislation in others. This sometimes creates a certain amount of confusion. The situation is currently as follows: It is only when an EU citizen exercises his or her right to freedom of movement and takes up residence in another Member State that the members of his or her family are covered by Community law. In such cases a family member can assert his or her right to family reunion. For citizens of third countries who need visas, Community law requires that a visa shall be issued at no cost and without burdensome procedures. However, if it is a citizen who lives in the country where he or she is a citizen, the family members are covered by the national rules and laws applicable in that country. According to rulings by the European Court of Justice, a person can assert his or her right to freedom of movement and right of residence against their own Member State. This applies when he or she returns to their homeland after having resided in another Member State. It is quite clear that the decisive factor with regard to the rights of family members to immigration and residence under Community law is that the EU citizen is exercising or has exercised the right to freedom of movement. It is therefore difficult for the Commission to judge in what category Mr Clark or his wife belong. The Commission would obviously prefer to see common immigration rules for the whole Union.
On 30 June the Commission adopted a draft convention on rules for immigration throughout the European Union. The proposal is an important first step in the work of creating a more homogenous immigration policy in our Member States. One paragraph in the proposal covers precisely the problems raised by the honourable Member. It means that the same rules on family reunion would apply everywhere within the European Union. I hope, of course, that the European Parliament will give the Commission all possible support to the proposal which will begin to be discussed in the Council of Ministers in the autumn.
Thank you, Commissioner for taking this question. I accept, as you said, that the role of Member States in this matter is crucial. Indeed I welcome the abolition of the primary purpose rule by the UK's new Labour Government, which will very much assist in cases such as this. However, what I would like to press the Commissioner on is the fact that Community law is being discredited. We cannot continue with a situation whereby citizens of a Member State enjoy rights under their own national law which are less favourable than those they enjoy as EU citizens in other European countries. Mr Clark, a British national, found that he could bring his Russian wife into Germany but not Britain - unless he lived for six months in Germany first. If he found that he had a Greek grandfather he could claim Greek citizenship and again have no problem. If he was Italian there would be no dispute at all. Such anomalies generate a sense of grievance amongst Europe's citizens, not least my own constituents.
I call on the Commissioner to argue with some force in favour of the proposals to which she has referred to support the right of genuine family reunion in all European countries.
I agree with the honourable Member that it is very confusing that we have these contradictory rules and regulations in the Union. The reason behind the Convention that I have now presented to the Commission and that has been accepted, and that will be discussed by Parliament and the Council of Ministers, is that we will get common rules for all our citizens concerning migration and admittance to our countries. Nobody can understand what is going on sometimes. This is very confusing.
I am very concerned that Commissioner Fischler should have been here at 6.40 p.m. to take the questions. I think, out of all courtesy to this House, he should be here promptly and I would like an explanation as to why he is not here.
Mrs McIntosh, I share your concern entirely. I am very surprised, because I insisted that the parliamentary services should call upon the Commissioner to be here. In fact, Mrs Gradin has been kind enough to overrun by 6 minutes the length of time she had promised to spend with us. I do not know why the Commissioner is still not here, but I imagine there must be a good reason.
But, with Mrs Gradin's help, we will continue our work.
Question No 33 by Bernd Posselt (H-0649/97)
Subject: Sharing the burden of refugees and asylum applicants
What is the current situation as regards burden-sharing among the Member States where asylum applicants and sudden movements of refugees are concerned, and when will the Commission submit to the European Parliament an overview of the rights and material benefits that these two groups of people enjoy in the various Member States?
Against the background of the Bosnian refugee crisis, the Council of Ministers initiated a debate on how the division of responsibility for asylum seekers shall take place in mass refugee situations, that is, burden-sharing. This initial debate resulted in the Council Resolution of 25 September 1995 on the division of responsibility with regard to a temporary solution for the admission and residence of people in need of asylum. This was followed by the Council of Ministers' Decision of 4 March 1996 on an early warning and contingency system.
The Commission has tried to take the question one step further with its proposal in April this year for joint action on temporary asylum for refugees. The proposal requires a joint decision-making mechanism for the introduction, review and phasing out of temporary asylum. It also establishes certain minimum rights and conditions for the reception of refugees. The idea is that this joint decision-making process will form the framework for a real division of the burden of responsibility with regard to the mass immigration of people who are refugees and in need of asylum.
The European Parliament has also contributed to stimulating concrete efforts for a division of the burden of responsibility by introducing two new budgetary lines. Line B5-803 is intended to cover the costs of carrying out pilot projects with regard to the reception of refugees. It is based on the idea of shared responsibility between the Member States. The other line, B7-6008, covers the Community's financing of pilot projects which aim to facilitate the voluntary return of people who have received temporary asylum in the Member States.
The Commission has already successfully got the necessary legal instrument through the Council of Ministers, based on Article K 3(2 b), for the implementation of these two budgetary lines. The Council decision was taken on 22 July. It has made it possible for the Commission to start pilot projects in these areas in accordance with the budget notes. The Commission will evaluate the results of the pilot projects financed during the year and intends to return with a proposal for a programme lasting several years in 1998.
As far as the other part of the question is concerned, I would like to refer the honourable Member to the document which the Commission produced in connection with the joint action on temporary asylum. It is a summary of the central points of the Member States' policies in this area, in particular the rights and obligations which each Member State gives people who are granted temporary asylum. According to the proposed joint action, the Commission should report annually to the European Parliament and the Council of Ministers on how the rules on temporary asylum are being implemented in the Member States as well as the financial effects.
Thank you, Mrs Gradin, and may I say how grateful we are to you for having patiently remained here way beyond the call of duty. You have covered for an absence that would certainly have hindered the work of this House.
Questions Nos 34 and 35 will be dealt with in writing.
. (DE) Mr President, ladies and gentlemen, as stated in the question, Directive 93/119 on the protection of animals at the time of slaughter or killing provides that this directive is not applicable in the case of the killing of animals at cultural or sporting events. The Commission is of the opinion that in these cases national authorities are responsible for the welfare of the animals in question. This approach is in accordance with the Protocol on Animal Protection to the Amsterdam Treaty agreed in June 1997. As animal protection is not an express part of the Treaty of Rome or other agreements, the Commission can only repeat its earlier advice to the governments of Member States to do all in their power to bring to an end all unacceptable practices where animals are killed during cultural and sporting events.
It is always a pleasure to see the Commissioner albeit, on this occasion, quite late. How would the Commissioner satisfy my constituents, and I am very happy to copy every single letter I have had from them on this point - particularly in relation to killings in cultural and sports events?
Is it not the Commissioner's duty, under the Protocol to the original Maastricht Treaty, to ensure that every piece of legislation and every act does comply with the animal welfare provisions which were agreed on in that Protocol?
While I have already stated in my question the fact that I realise that Directive 93/119 applies, constituents still have substantial misgivings about the unnecessary and needless suffering of those animals which are killed in cultural and sporting events. They are not satisfied - not in my own country but in other Member States - that the Protocol is being adhered to or that the directive is being complied with. If the directive is being breached, do they have an action which can be taken before the Court of Justice?
Mr President, Mrs McIntosh, as I said earlier, one must first bear in mind that the question of animal protection is not solely the task of, or not solely regulated by, Community law, but that merely specific aspects of animal protection are regulated at Community level. Anything more than that comes within the authority of Member States and their legislation. Member States must also be responsible to this authority. Where regulations under Community law are concerned, in this case Guideline 119/93, Member States are also charged with the execution and application of these Guidelines. Where it is discovered during an inspection that a Member State is paying insufficient attention to the regulations, or has undertaken unsatisfactory measures for the execution of the guidelines, it has to be decided if a charge of contravention should be initiated against such a member state. I should be pleased to send my colleague, Mrs Bonino, information on this, as the subject of inspection of animal protection measures, according to the new distribution of responsibilities within the Commission that was mainly demanded by Parliament, now falls within her province.
Mr Commissioner, you have said that even though this may not be within the jurisdiction of Community law, you hope that Member States will soon cease these practices, which you consider cruel. Is it not rather the case, Mr Fischler, that this is one of the basic legal precepts of Article 128, that is, subsidiarity applies fully because it is a cultural matter. Is it not also true that there is still no unifying view of what constitutes animal welfare when cultural interests are involved?
Mr President, ladies and gentlemen, I think I have made it quite clear that there are separate responsibilities here, if you want to call them that, in accordance with subsidiarity. We as a Commission have to obey the requirements of the treaty, but I should like to stress that we also have to ensure that the treaty is complied with. If there are any transgressions to these guidelines, then we are obliged to correct those transgressions.
Question No 37 by John Iversen (H-0550/97)
Subject: Pesticides
One of the results of the new Treaty of Amsterdam will be that a number of directives now based on Article 43 such as the Pesticides Directive, 91/414 will instead be based on Article 129. This will give the European Parliament greater influence over the criteria used in the approval of pesticides in the EU as the matter will fall under codecision.
Will the Commission therefore temporarily refrain from approving active substances on the positive list of pesticides, as it is now said to have begun doing? Is the Commission prepared instead to review the directive now so that any requirements the European Parliament may put forward may be taken into account before the new substances are approved?
Mr President, ladies and gentlemen, Guideline 91/414 concerning the dissemination of plant pesticides has been in effect since 1993. The first testing stage for previous active agents and the testing of certain new agents has just started. The Commission does not, therefore, yet have sufficient evidence at the present stage of guideline implementation to make it imperative for the basic criteria concerning approval of chemical synthetic agents to be modified, or for the testing programme to be stopped.
Any future Commission proposals concerning modification to the criteria that were made subsequent to ratification would, of course, be binding on the corresponding new regulations.
Thank you for your answer Mr Commissioner. I understand the answer to mean that there could be a situation where there is a period of overlap because there is insufficient information. That is at least how I understood your answer. As such, I think it is quite excellent and I would just like to urge you, if the new treaty is very close to coming into force, not to hurry some things through on the basis of the old standards if new information is needed. As such, it is a kind of suggestion or request to you, Mr Commissioner, to delay looking at these new chemicals until the treaty has entered into force, even if it appears, as I understood you, that there will be a certain period of overlap.
Question No 38 by Raul Rosado Fernandes (H-0554/97)
Subject: Vine growing - Directive 193/68/EEC
In order to survive, the EU's vine growing sector needs to be constantly renewed with selected vegetative material which will enable it to achieve optimum productivity or quality based on market requirements. Vine growing is still governed by Directive 193/68/EEC , which was an excellent piece of legislation for its time, but now growers in Greece, Spain and Portugal are in practice unable meet the health standards, which are interpreted differently nowadays. Since vine cultivation in these three countries has not been subject to selection over a period of decades as in the 'founding' vine growing countries, it is important that the above directive be interpreted in a way which meets their needs, so that strains which can never be imported from the more advanced Member States can be preserved.
Why does DG VI not explain objectively the criteria to be met when applying the directive in accordance with the historical situation of each country? Why does the Standing Committee referred to in Article 17 of Directive 193/68/EEC not include representatives of the private sector?
Mr President, ladies and gentlemen, this question concerns the bringing into circulation of so-called vegetative propagation material from grapes. Unified quality standards were introduced for this, which the Member States have to meet on circulating such material. The aim has been to increase productivity in the wine industry. Relevant offices of the Commission are currently preparing a revision of these guidelines, not only in order to simplify them in view of relevant legal and technical developments and to update them, but also to remove existing trade barriers and ensure conformity with the internal market. The Commission will probably lay the proposal before Council, and hence Parliament, towards the end of this year.
The various plant health regulations referred to by the honourable Member in his question have their origin in the requirements of the guideline itself. For in this guideline Member States are expressly given the freedom, under certain circumstances, to apply additional requirements for their own products. They are also permitted to apply certain other requirements according to various circumstances in individual wine-growing regions.
Legal developments and likely problems in applying the regulations were mentioned by experts from Member States in the Standing Committee on Seed and Plant Material. During this the situation in each individual country was carefully investigated.
As for the participation of representatives of the private sector in meetings of the Standing Committee, the relevant Council decision establishing the Committee only permits representatives of Member States. Representatives of the private sector may, however, present their points to those consultative meetings of the Commission in which important new developments in legal regulations may be mentioned. The relevant offices of the Commission have held direct consultations for this revision work with professional associations having relevant knowledge on the subject of propagation material for vines, and specialize in it.
Mr Commissioner, there is a degree of tolerance for the commercialization of Portuguese grape varieties that are grown from unclassified cultivated rice material. That can only be explained by the fact that the Portuguese authorities are fairly strict - it is an old tradition since our Inquisition, if not a very wise one!
For this reason some are grown in France, then loaded and sold again to Portugal. There have already been complaints about it. For instance, Mr Legras received a complaint on 1 September this year, which can be easily established. That is just for your information.
I would just like to respond quickly to that. I have, of course, little influence on the wisdom of the Portuguese authorities. But I can assure you of one thing: if there are definite complaints, then we shall investigate them. I f complaints stem from the private sector, that is, from businesses or plant propagation cooperatives, then these may be made in addition within the framework of consultative committees and discussed at specialist level.
Question No 39 by Arlindo Cunha (H-0595/97)
Subject: The Commission's strategy for CAP reform
The next CAP reform must provide the EU's farmers with the resources and conditions they need to adapt to the increasing external competition caused by eastward enlargement and GATT.
This means that the reform cannot be carried out on a purely sectoral basis, since, over and above alterations to certain common organizations of the market, the emphasis of the policy needs to be shifted towards boosting rural development and establishing a minimum level of income support for all farmers. Only in this way can unacceptable social and political discrimination be avoided.
How does the Commission plan to reconcile all these aspects of the problem? Does it intend, as in 1991, to submit a general discussion and strategy paper to facilitate debate with technical, professional and political circles?
As everyone in this House knows, the President of the Commission presented Agenda 2000 on 16 July this year. In this the Commission gave a wide overview of the development of the European Union and its policies from the millennium into the middle of the following decade. The effects of expansion and the budget framework after the year 2000 were discussed.
For agriculture, the Commission proposed a further expansion of the reform introduced in 1992 - which was established under Mr Cunha when he was a minister and President-in-Office of the Council - and the development of a coherent policy for rural areas in support of this process. By changing from price subsidy to direct payment the European Union can greatly improve its competitiveness through lowering the price of grain, beef and milk. This will also help producers in the European Union to have access in full measure to positive developments on the international market. At the same time, food hygiene and food quality, as well as food safety, will be improved. The proposals for development of a coherent policy supporting rural areas have as their objective, on the one hand, to secure a suitable income for the rural population. They should also play a part in creating stability of agricultural incomes and new sources of employment and income for farmers and their families. The Commission intends to present to the Council, after consultation with the European Parliament, a first report on the Agenda 2000 package of measures, and then to suggest relevant legal texts and distribute concrete proposals for individual areas following the Luxembourg Summit.
Mr President, I am grateful for the Commissioner's reply, but the fact is that the Agenda 2000 proposal will continue to exclude the producers of certain Mediterranean products, like wine, fruit and even rice, from direct aid. This will lead to more than half of agricultural production in certain countries of southern Europe being excluded from the premiums of direct aid to income, creating discrimination difficult to sustain at the political level. The Commissioner knows that. We cannot explain to Portuguese, Spanish or Italian farmers why half of their agricultural production is not entitled to premiums, when in other countries, which have other production, almost all of agricultural production gets premiums.
I would like to ask the Commissioner what the Commission intends to do to prevent this discrimination between countries, as this is a difficult political issue which we, the politicians, must try to resolve.
Ladies and gentlemen, I should like to make a very clear distinction here. First, as far as Mediterranean or southern products are concerned, Agenda 2000 says that the Commission intends to make firm proposals for the tobacco and olive oil sectors. I should like to remind you that here in Parliament it has been repeatedly urged that the Commission should only make such proposals when reports on these two sectors are being discussed in the European Parliament, and when a view has been expressed on them. We are complying with that.
Concerning the wine sector, there is a proposal here for reform which we believe, however, should not be processed in its existing state. I see here the necessity of presenting to the Commission a new proposal. You may rest assured that these concrete proposals will be made available just as punctually - at the end of the year, or the beginning of next year - as the firm proposals for the areas grain, milk and beef, so that these southern products can be discussed within the framework of more general discussion. A situation like that of Reform 92 should not arise, therefore, whereby it is really only possible to deliver a Council declaration at that time, work on reforming southern products having to be dealt with afterwards.
I should also like to draw attention to the fact that there is naturally a fundamental difference between grain, milk and beef products - although I must add in parenthesis that these products are also of the greatest importance in southern countries - and that is, that we are recommending here a marked reduction in price guarantees which will result in prices falling in these areas. In the other sectors we are making no recommendations that would result in a fall in market prices for olive oil or tobacco grown by tobacco farmers within the European Union. This aspect, that of the target income for agriculture, we must regard in future along with many others as one of the primary objectives.
Mr Commissioner, can we deduce from what you have said that there will be guarantees and prospects for the future of Mediterranean agriculture? Please be more specific, because the last Council of Ministers caused a lot of anxiety. In what you have said so far I have not heard any details. Mediterranean farmers need you to give them these guarantees of future prospects, as you do for other parts of Europe. Please be more specific.
Mrs Izquierdo Rojo, I agree with you that farmers throughout the European Union need a plan for the future. That is precisely the purpose of Agenda 2000: to offer the farmers of Europe a vision for the future. We want to make no differentiation between farmers from the south and those from the north. The future of agriculture must be secured throughout Europe, and the reform proposals should, amongst other things, help to clarify what we can secure this future with.
Mr President, what I really want to ask the Commissioner is that, since it is quite clear that we are not going to reach the large number of questions on BSE, could he please ensure that the written answers which Members will receive go to everyone who has tabled those questions, because all of us would be interested in the answers to the other questions.
Thank you very much, Mrs Hardstaff. Honourable Members, this is a question for the Presidency, and my answer to Mrs Hardstaff is that this Presidency will see to it that Questions Nos 40 to 85, which have not been answered directly, will receive written answers as soon as possible.
Since the allotted time for questions to the Commission is now up, Questions Nos 40 to 85 will be dealt with in writing .
That concludes Question Time.
Since it is now significantly later than the timetable envisaged, I should like to thank the parliamentary services for their patient assistance. May I remind you all that the work of the part-session will resume tonight at 9.00 p.m.
The sitting is suspended.
(The sitting was suspended at 7.15 p.m. and resumed at 9.00 p.m.)
Chernobyl, Khmelnitsky and Rovno 4 nuclear reactors
(continuation)
The next item is the continuation of the debate on the oral question by Mr Scapagnini (B4-0519/97 - O-0087/97), on behalf of the Committee on Research, Technological Development and Energy, to the Commission, on the closure of the Chernobyl nuclear reactor by 2000 and the completion of the Khmelnitsky 2 and Rovno 4 nuclear reactors in Ukraine.
Mr President, the sarcophagus at Chernobyl is in a worsening condition and new risks are emerging, including the plutonium dust cloud release, so that securing it and closing the remaining unit are more urgent than ever. The completion of K2 and R4 nuclear reactors is part of an agreement between the G7 and Ukraine on the closure of Chernobyl. The agreement stipulates that the nuclear option must, however, be least-cost and the independent least-cost study commissioned by the EBRD makes clear that the nuclear option is far from least-cost. Other least-cost studies were unofficially undertaken later, but these were not done by an independent panel of experts. Any other report is unofficial and suspect under the EBRD's own operating principles for investment.
I must labour this point. The official economic due diligence, I must emphasize, was done by an independent panel of experts and it follows that in the absence of a weighty published critique of the panel's work, any work, such as that being done by Stone and Webster, is unofficial and its basis must therefore be suspect under the EBRD operating principles for investment in the energy sector.
Indeed the Stone and Webster study has changed the assumptions to try to make K2 and R4 economic, and the model produced a long list of other projects which became economic before K2 and R4. If they tried to make K2 or R4 economic, the investment bill for the bank would be astronomic. A computer model cannot, without human intervention, make one reactor least-cost and the other uneconomic, so I was actually quite shocked at your own reaction today, Mr Commissioner.
ECU 30m nuclear-safety funds have already been committed to the K2 and R4 reactors through taxes. Despite EP budget responsibility, decisions are being taken in a secretive manner without any consultation or proper information being given to Parliament or any clarity on the decision-making procedure. Parliament is, along with the Council, the budgetary authority. The budget for 1997 includes a stipulation that requires that Parliament be consulted in advance about individual Community loans. To date this has not happened. This lack of consultation is inconsistent with current proposals from the Commission to increase the level of the Guarantee Fund.
I am also alarmed at the Court of Auditors' report. If we want to close Chernobyl we need to look carefully at what is actually being done in that particular area. Mr Commissioner, you did not and cannot answer the question on consistent safety standards tonight. The truth is that these reactors cannot be completed to Western safety standards. You are planning to spend upwards of ECU 800m on unsafe reactors. We will not be forgiven if we fail to close Chernobyl and create another accident zone.
Mr President, the more we hear about this whole project the more alarmed I have become. I have the feeling that this Parliament could become embroiled in a cause célèbre with the Commission. If it is the case that the EBRD is evading its own requirements to go for the lowest cost option, this is a serious matter which could have serious repercussions.
The European public also will fail to understand why Ukraine is being encouraged to rely on the nuclear option instead of going for what would appear to be a very fruitful alternative, i.e. energy saving, energy efficiency, and renewables. A big push in that direction would be signalled by not replacing the Chernobyl-era plants. That is the direction in which the European Union's policy should be pointing.
It would be very strange indeed if Chernobyl, which to the West stands as a terrible warning of the dangers of nuclear power, and should therefore lead to the phasing out of nuclear power, was instead to become the symbol of its replacement by a new generation of nuclear power.
This is - or could be - a historic turning-point. Instead of propping up the Western European desire to renew the nuclear energy of Ukraine, we should be looking to alternatives. This would be in the best interests of the European Union and of the people of Ukraine who have suffered long enough from nuclear contamination.
Mr President, Mr Commissioner, ladies and gentlemen, the closure of the nuclear power station at Chernobyl is an extremely sensitive subject, in the light of the dramatic accident which occurred, and which we naturally all remember.
In the light of the dangers of this type of power station, it is in the interests of all that the closure of Chernobyl should occur as soon as possible. However, the Ukrainian government has put a prior condition on the closure of the unit still operating at Chernobyl, namely finance for the completion of the replacement nuclear power stations at Khmelnitzky 2 and Rovno 4. This position is understandable, if Ukraine's requirements in energy are taken into account. However, it appears that loans from the EBRD intended to finance the replacement power stations may be rejected, under the criterion of least cost.
It appears to us completely unacceptable that the achieving of a goal as essential as that of the closure of a supremely hazardous power station should be deferred for purely technocratic and budgetary reasons. If the EBRD is to be managed as a private bank under common law, one cannot really see why there is any need for its existence. It is clear that, if the logic of the least cost were to carry the day, the closure of Chernobyl would be indefinitely postponed. After all, it was also for reasons of cost reduction that power stations such as Chernobyl were built in the past. The adoption of stricter safety standards would have increased costs and led to the construction of more technologically sophisticated power stations. Here it is quite apparent that the European Commission's logic is a budgetary logic. Of course, that has its merits for day-to-day administration, but in our opinion, this should not win out over the need to insure oneself against major nuclear risks.
Furthermore, it appears to us regrettable that the European authorities which, in general, and fairly systematically, it must be said, push for the integration of European states, even when this goes against the wish of the population, as can be seen in Bosnia, does not recommend Ukraine at any time to intensify its energy cooperation with the Russian Federation. However, the interests of the two countries are indissociable one from the other, by reason of a long common history, and it is absurd not to take into consideration such a historical heritage.
If ever Ukraine were to be short of nuclear-powered electricity following the closure of Chernobyl, why not envisage supplying energy from Russia and Central Asia - which is already being done - but on a much greater scale, as the oil and gas resources of these regions are considerable. Here of course this is really a question of politics, and not a matter of mere experts. We believe, indeed, that this possibility has only been excluded in order to marginalize the Russian Federation and deliver up Ukraine to the economic appetites of the west. Such an attitude does not appear to us to be reasonable in the long term, and it is essential in our opinion to breach the law of silence which benefits western policy, and founded on the determined pursuit of limitless profit.
The wish increasingly to dissociate members of the CIS one from another, and so make them into Western economic colonies, in a manner of speaking, may well be profitable in the very short term, but probably not in the longer term. To isolate Ukraine, to impose upon it ever more rigorous financial standards, appears not to be the best way to render it service. This logic is tantamount to doing nothing about the hazards of Chernobyl, which is perfectly scandalous in human terms. It is therefore, we believe, necessary to grant the priority loans which Ukraine needs, or alternatively - and this is not incompatible - to prompt Ukraine to draw closer to Russia, and finalize a common energy policy with Russia.
Why would any form of rapprochement between the Russian Federation and Ukraine be taboo, whereas everywhere else, there is a push to closer links between states?
In our view, only such a political line of rapprochement could provide some safe outcome, first for the urgent needs of short term nuclear safety, and secondly, for the need to create a climate of peaceful cooperation in Europe, reminding ourselves of this obvious truth, which is apparently too often forgotten: the Russian Federation is also in Europe, and no-one has the power to expel it.
Thank you Mr President, and thank you too, Mr Commissioner, for your attendance and for your answers this afternoon. Perhaps they were not all quite as detailed as we had hoped but perhaps you will get another chance to comment.
We would be particularly interested in any fall-back plans you might have should things not go according to our expectations. Clearly we need a solution to Chernobyl. I am sure there is complete unanimity on that.
Also, it is quite obvious that you, Mr Commissioner, will be safeguarding the European Union by not simply accepting the wishes of Ukraine without imposing certain conditions. We are indebted to our colleague, Gordon Adam, for his extremely thorough report - quite characteristic of that very diligent person - on the situation in Ukraine, which is clearly terrifying.
This is not the time for a debate on whether or not nuclear power is a good idea and I urge colleagues not to misuse this debate for that reason. We are looking at a specific case. We are asked, and indeed President Larosière of the EBRD did raise the four safeguards that we would all want, whether, as a result of the EBRD loan we will have the highest possible existing standard of safety. Are we doing something which is sound in financial terms? What is the bankability of Ukraine? Are we putting money at risk? Are we doing what is the least costly solution?
Other aspects also arise. Clearly, in western Europe, constructing nuclear power stations in our market and in our conditions is not always the least-cost at the moment. This worries me a lot: will the long term operational management be satisfactory? If we have any doubts can we ensure through specific help, through a long term programme, that there will be backing for these people who are living through very traumatic times, so that whatever solution is chosen they will not be abandoned in a period of difficulties? We know that it would not be acceptable to you, and certainly not to us, to have lower standards, money at risk, public money wasted, and we want the assurance from you that this is not contemplated.
The energy situation in Ukraine raises much wider questions than those we have posed this evening and we have alluded to some other aspects and, indeed, other possibilities. They include the geo-political situation of Ukraine and its relationship with its neighbours and former masters, which we have to take into account. We have to look at the need to use the available western expertise in nuclear power. What we want more than anything else, though, is to know that no rules are being broken, that they are being kept and that what we are doing is sensible and can be justified in the eyes of the public.
Mr President, safety aspects also militate against completion of the two nuclear power stations. Neither project accords with the allocation guidelines of the EBRD, and I have the results of studies which come out most clearly against the construction of these nuclear power stations. The modernization and completion programme planned by the operators will never satisfy Western safety principles. The planned modernization programme will not even comply, Mr Commissioner, with the new Russian safety standards, as the construction of the reactor type used in K2 and R4 still fulfills the old Russian standards.
Furthermore, the modernization programme does not even meet all post-Three Mile Island requirements. If the project were so to be modified that it met all the above requirements, then the financial means needed for it and the time frame required for a corresponding re-equipment programme would alter so radically, that it would greatly exceed all the assumptions so far made. With regard to the fourth condition - environmental friendliness and citizen participation - I leave it to your assessment just what citizen participation might look like in Ukraine today.
There must be no retreat on the closure of Chernobyl. On the contrary, everything possible must be done to close this damaged reactor for all time as quickly as we can. I think it is irresponsible to allow Chernobyl to run for even one more day, or perhaps to use it as an excuse for the construction of two more, equally problematic, nuclear power stations.
A few days ago the President of the EBRD, Jacques Larosière, was in Austria, where he held talks with members of the Austrian Government. Austria came out quite clearly against any financing of these two nuclear power stations. As an alternative, Austria supported, amongst other measures, the modernization of existing calorific power stations. When one considers the heat loss of everything being built in Ukraine - up to 60 % - that is so huge that one can easily imagine that one could help the people there with far fewer resources and in a much less dangerous manner. Austria will obviously help to finance the sheathing of the ruined reactor at Chernobyl, and it will also pay into the corresponding funds. Chernobyl was one catastrophe. In God's name let us not create potential new catastrophes through the completion of these two doubtful nuclear power stations!
Mr President, Mr Commissioner, I shall address myself directly to you, because this debate seems to me to be utterly absurd. It is suggested that about ECU 1 billion be collected to buy the closure of Chernobyl from the Ukrainians - let us be blunt about it - and then we should finance with this money two new nuclear power stations, which will be - as Mrs Flemming has just said - an ongoing risk. A risk not only for Ukraine, but for Europe as well. And at the same time they will produce energy which Ukraine does not even need! I think that is an absurd development. By all means assist the eastern and central European countries to move away from nuclear power, but not one single ECU for the construction of more nuclear power stations! Mr Commissioner, I exhort you to represent this line in the Commission, because it is the only energy policy line which can sustain the future. Anything else would be a continuation of, and a support for, a policy that is recognized as wrong. I exhort you to allow this line of development in energy policy generally, and particularly in this special case. Above all, to allow the European Bank for Reconstruction and Development to withstand pressure from the nuclear lobby, and not to permit the very opposite.
Mr President, the results of the disaster at Chernobyl have hung like a sword of Damocles over Ukraine and the whole of Europe for more than ten years. It was only possible two years ago to negotiate serious closure programmes and put them into action. Just how difficult this is can be seen from the question that we have put to the Commission today. This is a matter of more than just the completion of two nuclear power stations which - as has previously been said - are very complex and expensive, and above all do not meet Western safety requirements.
The International Atomic Energy Agency has undertaken a safety assessment and was unable to discover this degree of safety in all points. In fact some important points were omitted. A main argument that Ukraine always raises, when alternative forms of energy are discussed, is the supply of fuel. If Ukraine does not want to be dependent on Russia, which would have to supply the gas for a gas power station, then I ask myself where the big uranium mines are in Ukraine, from which it could obtain its own uranium. This is exactly the same sort of dependence.
I believe we have to look at energy policy in its entirety. We should start with least cost planning - which the bank also prescribes - and invest no money in projects that do not meet our concepts of safety and electricity output. It is interesting, by the way, that there has been a reduction in power production in Ukraine, where mainly calorific power stations have been closed down.
Mr Commissioner, I very much regret that we find ourselves in a situation where we must apparently choose the lesser of two evils. I urge you to produce an energy policy with the eastern European countries which is orientated towards the future.
Mr President, ladies and gentlemen, occasionally we end up standing on our heads. Everybody knows today that Chernobyl must be definitively closed. This summer, a report from the nuclear operators throughout the world was unanimous in saying that unit 3 was now exposed to a major risk along the lines of the 1986 accident. Everyone agrees that Chernobyl must be closed.
Now other nations are saying to us: we want the Ukrainians to agree with out point of view. The Ukrainians are independent people, they have decided to undertake an energy policy which is suitable to them, and they have asked us to help them. If we do not help them, what will happen? We had experience of this in 1996. They built a nuclear power station at Zapörozhe, which is an exact replica of Chernobyl, without containment, and without the safety facilities that we employ in the west. If that is what we want, that is what we shall get, and you will always be able to say in Austria, or elsewhere, or in Portugal, that you don't like it, but the power station will still be there.
Alternatively, some say, we need only recommend the building of coal, gas or oil-fired power stations. Well, I say that this will cost you more, and I hope that the Commission will confirm what I am saying: $ 100 million a year for a coal-fired power station which emits more CO2 into the atmosphere than is acceptable. And hence, curiously, the ecologists will come up to demonstrate that the nuclear power station is hazardous, while accepting coal combustion pollution. You need to be clear on what you want.
What is the problem we face today? It is simple: two nuclear power stations are 80 % to 85 % completed. In no way, ladies and gentlemen, are we to accept a new Chernobyl. Already western companies from France or Germany are working to install in Ukraine the facilities employed in their own western nuclear power stations. I would like to say to those who are exposing us today to a twin danger, that their calculation is all wrong. On the one hand, we shall have a nuclear accident if we do not close Chernobyl. On the other hand, we shall have pollution, if we accept power generation by archaic resources. This is why, today, the Ukrainians wish to be independent, and do not wish to be in the hands of the Russians, either for gas, or for uranium, or for coal, and are therefore asking us to provide them with assistance. Shall we in response to their expectations simply keep our mouths shut? Or shall we implement the policy that suits the circumstances?
Mr President, I should be pleased to go into the matter more deeply on another occasion perhaps. I would say to those who have the feeling that they are not well informed, that the European Commission, I believe, has shown the necessary transparency on this point and spoken on this matter many times with the members of the Committee on Research, Technological Development and Energy.
I agree with the comments that have been made that we cannot hold a debate this evening for or against nuclear energy. We have here a debate about closing down Chernobyl and how it can be made as safe as possible. When two weeks ago, during a summit with Ukraine, we again asked President Kuchma whether he was able to confirm that his earlier political commitment to close Chernobyl in the year 2000 was still applicable, he said that it was, inasfar as the international community is also prepared to honour the commitment that it made in the Memorandum of Understanding in 1994 and 1995. That not only involves assistance in implementing a large energy saving programme, also in the MOU, which is also jointly financed. But it also involves, among other things, supporting completion of the two nuclear power plants under construction. If the international community does not come up with the financing - let us also be realistic about this - then we know that Ukraine has already reserved funds in its own budget at the moment in order to achieve the dismantling of the two reactors in another way, but that of course does not give the West the opportunity to lay down the safety conditions that now form part of the loans that we wish to provide for the dismantling of the reactors.
Also, in order to avoid any misunderstanding, I understand very well that there is a dilemma at the EBRD. I also understand very well that scientists have argued with each other about whether this is a matter of a least cost solution or not. We can discuss this with each other for a long time, but in the meantime the closure of Chernobyl would be jeopardized. Therefore the Commission said at a given moment: we will in any case comply with what was agreed within the G7 at that time, inasfar as it is within the power of the Union. That implies that we are offering joint finance via Euratom loans for everything on condition a) that Chernobyl complies with the safety requirements and b) that the EBRD is prepared to jointly financed it. In addition, it will also be financed by Ukraine itself and third party donors will also part-finance it.
We are awaiting the statement by the EBRD. The Union is spending an enormous amount of money, hundreds of millions per annum, in contributions to eastern Europe, former countries of the Soviet Union in order to ensure that unsafe nuclear reactors are either closed down or made safe again. I would refer you to the many discussions that we have had with each other about Kosloduy, Mochovse and so on. These things concern all of us. We do not take it lightly and we are not trail-blazers who purely and simply wish to promote nuclear energy. But we are facing an enormous dilemma here, in which, as has just been said, the Chernobyl plant and particularly unit 3 has now been declared unsafe again by international experts. We therefore do not have very much time left for discussion. We must act. The Commission will shoulder its responsibilities in this regard.
Thank you very much, Commissioner Van den Broek.
I have received six motions for resolutions under Rule 40(5) of the Rules of Procedure.
The vote will take place on Thursday at 12.00 noon.
The debate is closed.
Innovation action plan
The next item is the report (A4-0269/97) by Mr Rovsing, on behalf of the Committee on Research, Technological Development and Energy, on the Commission communication 'The first action plan for innovation in Europe - Innovation for growth and employment' (COM(96)0589 - C4-0624/96)
Mr President, at the summit in Florence in March 1996 the European Council mentioned that the efforts for employment would continue to have top priority in the Union and Member States. As part of a strategy aimed at achieving this goal, the European Council has asked the Commission to draw up an action plan for measures which can be implemented in the area of innovation. Parliament agrees with the Commission that this area is important. It concerns employment and earnings in the European Union.
The post-industrial, information-based society has fulfilled a substantial part of the basic needs of citizens. The great challenge now for business and public institutions is to create quality and not just quantity. The task will be completely different from the task of building a mass production society. Often technological developments and changes in the social and institutional framework have quickly deprived a business of the basis of its business concept. Information about the socio-economic aspects of the fifth framework programme, which the Commission's DG XII presented in January 1997, reveals disturbing traits in the European Union. Average unemployment in the EU stands at 10 %. The figures for the USA and Japan are 6 % and 3 %. The latest estimates suggest that the businesses in which the number of jobs in Europe will rise substantially, will be those which require high qualifications, and that the jobs are more likely to come in the service sector than in manufacturing. Statistics show that the technology gulf between the developed and less developed regions in the European Union is twice as large as the cohesion gulf, and there is much to suggest that the gulf is widening.
In the report we note that small and medium-sized businesses are in need of special attention. General instruments, tax incentives, joint industrial research projects and the exploitation of the results are more suitable than quantified set targets in the specific programmes. However, these measures are outside the Commission's mandate. Innovation indicators and finance should both be developed. Experience shows that a lack of access to finance is seldom the most important obstacle to innovation, even though it is often used as an excuse. The right financing after the introductory development phase can, however, be decisive as to whether new business are a success or a fiasco. There is plenty of risk capital available in the European Union, but innovations do not always meet the market's requirements. Risk capital and innovations will catch each other's attention if the risk capital side is convinced that prospective customers and other interested parties believe in a new business and if the entrepreneur or inventor understands that the risk capital investor wants a reasonable return on his investment. The education of risk capital investors and risk capital providers is necessary to enable them to spot the new business opportunities.
It is wrong to believe that the European Union can solve the problems of unemployment. That is chiefly a task for the individual Member States. We should not give our citizens the idea that the Amsterdam Treaty can solve the problem of unemployment in Europe. It can only make a modest contribution to that end.
In our report we stress that innovation policy in the Member States is a substantial part of the education system, and we point out, among other things, that in the short term neither legislation nor measures will contribute to a genuine culture of innovation. We are also of the opinion that high environmental standards will give rise to innovation in the area of new technologies to the great benefit of mankind. We call on the Commission, among others, to prioritize its proposals and to make EU research more innovation-orientated.
Finally we call on the Member States to review courses and teaching methods to stimulate creativity and enterprise at as early a stage as possible and to consider what essential changes must be made in the training of teachers. We urge them to create greater mobility of people between universities and industry and to consider favourable tax conditions for investment in innovative projects or businesses. Finally our proposal emphasizes a desire to give the Commission greater powers to guide research and development projects under the framework programmes, so that the Commission can change projects and start new projects when developments in basic research and new technologies make this appropriate.
Mr President, I should like to begin by congratulating the rapporteur Mr Rovsing for an excellent report. It is one that has been very helpful to our debates. It is appropriate that the first action plan for innovation in Europe should come from Florence which was the centre of so much early European civilization.
We are aware that the correlation between research, technological development and innovation on the one hand and productivity growth and job creation on the other is very strong. We are aware too that the European Union is less efficient than its competitors at exploiting the ideas we have. Indeed, we currently have a deficit of ECU 24 billion per annum in hi-tech trade with Japan and the USA. Clearly we need education and skills development. Clearly we need, and are seeing, benchmarking by our companies. Clearly we need better provision of finance for small businesses.
Essentially this will be at the individual, local and national level but it is important that the Union sets the operational environment. That it can do in areas such as competition, intellectual property and the functioning of the single market. And not least too in assisting with finance for small businesses. This action plan is good and the Committee on Economic and Monetary Affairs and Industrial Policy of this Parliament welcomes it.
But we need to prioritize to a greater extent, which is not easy for the Commission but which is essential, to create more opportunity to provide equity finance and to work on the European company statute. There is much to be gained. The great giant, IBM, recently looked to a small Belgian company when it was looking for voice recognition technology. Clearly there is a lot that can be done in Europe. Far more will be achieved through programmes such as this than ever will be achieved through the jobs package which is being dressed up by the European Council to convince our citizens that we are doing something about employment.
I welcome this report and believe that Parliament should spend a lot of time looking at what the Commission is doing and ensuring that our innovation policies, which will really foster jobs, will take us forward into the next century.
Mr President, Madam Commissioner, ladies and gentlemen, I have been appointed rapporteur on the current and future situation regarding European industrial competitiveness, and I am therefore working urgently on this important dossier. I can also tell you that I am a militant Web-surfer, and therefore extremely conscious, not only of the great importance of the Net, but also of our considerable backwardness in this field.
I therefore read Mr Rovsing's report with great interest, and I can say that I accept, that the Socialist group accepts, many of the observations, reflections and proposals contained in that report.
I can also say that I shall include a number of those observations, reflections and propositions in my own report, which is due in a few months.
In the few minutes available to me, I wish to go to the essential, in the three briefest of points.
First point, in the European Union - you have said so and everyone has said so - we are short of innovation, which is the consequence of the relative trimming back in our research effort. This has occurred in spite of the initiatives of the European Commission. The shortfall in research is, without any doubt, one of the causes of the rise in unemployment in the European Union in the last few years, and the situation has been aggravated by very substantial delays in the field of new technologies - a dossier with which I am also well acquainted - and in particular, the take-up of new technology among the population, and especially among the youth, through our national educational systems. Additionally, as has been said or can be read here and there, in the fields of information technology and communications, we are still in the Middle Ages, in a manner of speaking. And as some countries will move from the Middle Ages into the third millennium in the next ten or twenty years to come, we should take stock of the urgency and importance of the efforts required in Europe to improve research, develop new technologies and promote innovation, and in particular in communication. For this, we need larger budgets, as everyone will agree, but also priorities in our actions, a proposal with which I also agree.
Can I say that it will be necessary perhaps, everywhere in Europe, to put everyone on Internet, and in particular political and economic managers and senior decision makers, who often spend their time talking about things they know little about. This is either because they have no personal experience, or because they ensure that that experience is confined to their secretaries. This for me would be a real, a new, a great service to be developed, one which would indeed be universal, and in the general public interest.
Madam Commissioner, Mr President, ladies and gentlemen, today much is being said about employment. However employment presupposes economic growth, which itself requires research, technological development and innovation. Hence, ladies and gentlemen, members of the Commission and ministers - who are not represented here this evening - maybe we need to combat all temptations or attempts at bringing cost cutting of the Malthus style into our budgets.
Mr President, we in Europe are experts in consumption, but not very good at investing. We are experts in taking money from businesses, after which we set up aid programmes which give part of the money back. We are experts at taxing initiative and poor at rewarding it. We are far behind the USA and Japan with regard to technological innovation. We have only 2 business scientists per 1, 000 employees, while the USA and Japan have 6. That is why we in Europe also have twice the unemployment of the USA and three times the unemployment of Japan. We have, in other words, ' difficulties with innovation' . We have problems with flexibility, which is noticeably worse, perhaps because we in Europe cultivate rights instead of incentives, and rules instead of opportunities.
When we paralyze innovation or restrict it, we also restrict job creation. But those who cling to the jobs of the past restrict the jobs of the future. The way to more jobs, better workplaces and a better environment and working environment is through innovation. Christian Rovsing's outstanding report rightly stresses that innovation is not created by laws and rules, but what you can do is remove burdens and hindrances and promote a competitive and rewarding business sector, and you can reward innovation.
So we can do something for education and research. We can foster a culture of independence, and the European institutions should also practise what they preach to others. That applies to this Parliament where I myself have the honour of being responsible for technological innovation in connection with the new buildings, but it also applies, for example, to European schools, which should be an example, but which from a technological point of view are definitely not an example, perhaps because they are subject to a centralized form of management.
Mr President, our group values Mr Rovsing's report highly and considers it to be very good overall. We also think that the Commission's communication is a positive step. We agree with Mr Rovsing's appraisal of communication failings and about the need to establish priorities and clarify the European Union's obligations.
However, there are various contradictions and ambiguities, which mean that in the end our opinion is not entirely positive.
Firstly, it is said that innovation will result in more jobs, but the innovation and employment statistics from the last 25 years indicate precisely the opposite. The increased productivity yield per hour worked means there is a decrease in the number of jobs.
Secondly, there are calls for European policy to improve the structure of research - which we think is correct - and also its relationship with small businesses. But the way the framework-programmes have developed in recent years means that there is a growing concentration of resources in a few outstanding regions, and a privileged link with large industries.
Thirdly, we think that although the investments supported by the Commission are important and result in improved funding, the Maastricht criteria are nevertheless imposing budgetary restrictions on research as well, both overall and in each country.
Fourthly, it is said that there is a need for a favourable climate, but students' training causes an increase in competitiveness and individualism, and this can hinder that favourable climate.
Finally, we believe that we need to rely much more on the workers and the unions, both within companies and outside them, to be able to create this climate of technological innovation.
Mr President, ladies and gentlemen, the European Union has a special place within the industrial world. Alas, that position is one of particularly low growth, and particularly high unemployment levels. Under such circumstances, innovation is effectively a necessity, not only for the present, but also for the future.
Mr Rovsing's report rightly emphasizes the comparative weakness of the research and development drive in Europe as compared to the United States and Japan. While this is easily said, the solutions have yet to be found. In this respect, I wish to remind you that innovation is above all a matter of business, and those who work in businesses. As has so rightly been said by the Committee on Research, Technological Development and Energy, the public authorities, be they regional, national or European, are not the best place to decide on the skills and qualifications required by businesses.
The role of the authorities in this field, as in many others incidentally, is to create an environment favourable to corporate innovation. Indeed, it is only if society as a whole is borne up by a spirit of enterprise, with the risks and innovations that this involves, that enterprises will effectively be able to develop a dynamics of research and development. The key factor is therefore to ensure that national legislation applies to the patents and know-how which promote innovation. But we must also ensure that the burden of taxation should not be intolerable and discouraging for companies that might no longer have the resources to invest in research and development. We therefore need to congratulate the rapporteur, who has emphasized the need to avoid excessive regulation.
The report's recommendations lay great emphasis on the role of small and medium-sized companies. Their role is clear, but you will allow me to give equal emphasis to the major role of the larger companies in this field. We should also, possibly, have raised the question of technology transfers and cooperation between large and small companies, particularly large companies and sub-contracting companies. In regard to small and medium-sized companies, it should be noted that they already consider that they are all too often at some considerable distance from the national authorities. Hence, the Community authorities will appear to them to be even more remote. In this field, as in others, the principle of subsidiarity must not only be raised, but also respected.
Finally and in conclusion, I would like to insist on the fact that innovation can only develop in an economic and social climate which is favourable to enterprise, and that it is vain to promote special campaigns in this field and to devise assistance and incentives, if economic policy is locked up in narrow monetarism, and does not favour growth. Innovation, and here I repeat myself, is above all the business of the enterprise sector itself, and of the men and women who give that sector life.
Mr President, ladies and gentlemen, this debate concerns an extremely interesting subject. I wish to bring forward a few points in this debate that I personally feel are of great importance. I have also found them in the Commission document and in the excellent report by the rapporteur.
The financing of innovative companies and especially young people starting up and pace-setting companies by means of investment and risk capital is one of the keys to innovation. From research we know that innovation is especially to be found among these young, new companies. We have spoken here about getting the discussion going. If we debate this subject with each other, then I should very much like to mention the phenomenon of the role of the bankers and the large pension funds. There are enormous amounts of money there. I think they could be made better use of and in order to get the banks in on this, I think this debate could be an excellent way of doing this.
I also want to ask again for attention be paid to the European company statute. It has been dropped again. It was often discussed in Parliament in the past. Also very important is the role of education, the role of the combination of universities and business and last but not least I believe that the SMEs in particular can play a large part in this innovation which is something that we all want. As my very last point, I therefore wish to refer to the letter from the chairman of the Committee on Culture who is afraid that we just keep on talking to each other and invites us to do something. I think that is a message we should take to heart.
Mr President, ladies and gentlemen, I would like to thank Parliament for the interest it has shown in the first action plan for innovation. This has benefited from extensive scrutiny, as three Committees - the Committee on Economic and Monetary Affairs and Industrial Policy, the Committee on Culture, Youth, Education and the Media and the Committee on Employment and Social Affairs - have given their opinions to the Committee on Research, Technological Development and Energy.
My thanks go first to Mr Rovsing for the quality of his report. It is stimulating in its criticism and motivating for the Commission, because the report invites the Commission to do more, particularly in the fields of finance for innovation and management of Community programmes for research and development.
The Commission is sensitive to the rapporteur's recommendation, which invites the Commission to set up priorities on four points. The Commission shares the opinion of the rapporteur with regard to the priority to be granted to the question of finance and innovation. This, as you have rightly emphasized, is a vast question, which covers company start-ups, venture capital, transeuropean capital markets for high-growth companies, stock options, equity finance, etc. The Commission on 1 July 1997 launched a pilot project - Hightech, Innovation and Technology Equity Capital - in collaboration with the European Investment Fund, to encourage private venture capital operators to invest in the start-up phases of technologically innovative projects. The project was very warmly welcomed, and in two months, many funds were committed to playing a more active role. The European Investment Bank and the European Investment Fund should also in the future, and in accordance with the resolution of the European summit for growth and employment held at Amsterdam, contribute to the improvement of the potential for innovation among companies in the European Union.
The second point is that of intellectual property, and this is one of the priorities of the Commission. On 25 June 1997 the Commission adopted the Green Paper on the Community patent and on patent systems in Europe. The Green Paper was to be an incentive to extensive debate and was intended to result in measures for substantial improvement of the current system of patent protection. And you know that in this field there is much that needs to be done. I rely on the support of Parliament in the approach adopted, which will be absolutely decisive.
The Commission also intends to introduce an assistance and information service on questions of intellectual property for the fifth framework programme. It is vital that results financed out of public money should be better exploited, and this service should contribute to that.
The third point is that the framework programme should mark a change in Community policy towards research for innovation. Innovation should become a concern to be included in the operation of theme-based programmes. The innovation and participation programme for small and medium-sized companies should be attentive to this as part of its co-ordinating and supporting role, while carrying out its own activities. The rapprochement between the themes of innovation and small and medium-sized companies within a single programme should make it possible to open up this framework programme more widely to small and medium-sized companies, and to ensure they benefit more broadly from its results, by making a better evaluation of their requirements. The improvement in methods of management of the framework programme should facilitate the re-orientation of programmes or projects currently in their execution phase, in the light of technological and social requirements.
Finally, and this is the fourth point, the Commission is convinced of the importance of the educational and cultural dimension. This is one of the three themes retained by the action plan. Competitiveness and employment in Europe depend upon mastery of information, of knowledge and of adaptability. The implementation of the proposals of the White Paper on education and training, in particular Erasmus and apprenticeship, and the pilot projects such as 'Learning in the information society' , should contribute to promoting innovation and ensuring its image is democratized.
In conclusion, the debate around the Green Paper and the publication of the action plan have raised awareness of the importance of innovation for company competitiveness, for growth and for employment. Mr Rovsing's report provides a critical and enriching back-up to the approach of the Commission. This report encourages the Commission to pursue its efforts and even to go further on some points. Parliament's recommendations and suggestions will be taken into account by the Commission in the implementation of its action plan and in the preparation of the Luxembourg summit on employment.
Thank you very much, Commissioner Cresson.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Imports of CFC products from China and Russia
The next item is the joint debate on the following oral questions:
B4-0522/97 - O-0106/97 by Mr Teverson and Mr Eisma, on behalf of the Group of the European Liberal Democrat and Reform Party to the Commission, on the illegal network importing CFC products from China and Russia into the European Union; -B4-0523/97 - O-0107/97 by Mr Dupuis and Mr Macartney, on behalf of the Group of the European Radical Alliance, to the Commission, on illegal imports of CFCs.
Mr President, one of the things that impressed the world most in terms of global environmental action was the Montreal Protocol - the agreement, that was unique at that time, between 24 nations to work towards a ban on CFCs. That has now grown to 163 countries and indeed production is now banned in the European Union, in OECD countries and will be in developing countries from the year 2010.
That protocol was a unique combination of determination between NGOs, government and business to solve a vital environmental problem. But that good work, as we have seen from a number of reports recently, has been undermined by smuggling, estimated at up to some 20, 000 tonnes a year, a third of world trade, undermining quite substantially the legitimate industry that is trying to provide substitutes.
Europe has been described as being awash with illegal CFCs. These have come primarily from Russia, often relabelled as being recycled products - Russia appears to be contravening the Montreal Convention - and from China where output is actually growing. The solution must be a ban on sales; not just of virgin CFCs which is important and taken on board quite substantially by the European Commission and a number of European nations, but a total ban because of the problem of relabelling and lack of control. While those sales go on there must also be a licensing system world-wide that is fully accountable and fully traceable.
I, personally, have always been a great subscriber to the principle of subsidiarity in European decision-making, but this is one area in a global environmental issue where there is no room for subsidiarity. Europe, the Council of Ministers, the Commission and Parliament together should be working for the highest standards to make sure that the principles of the Montreal Protocol are not undermined but are indeed strengthened. Industry is behind it. The health of future generations, certainly in the northern hemisphere, is very much threatened by this smuggling and continued use of CFCs. I ask the Commission, which has been a strong advocate of reform, what step it is now going to take to stop this smuggling of CFCs into the European Union?
Mr President, we generally keep an extremely close watch on the action of the Commission services, and we often recommend they show more vigour.
However, in the matter about which we have just received information from our colleague, the Parliament should be invited to congratulate the Commission services, which are frequently put in a difficult position because, in the field of combatting fraud, they bring to light fraud which very often is more or less covered by the administrations of the Member States.
Our group therefore wishes that the action of the Commission services should be supported by the whole of the Parliament. It should be remembered that production of CFCs has been banned since 1995 in the European Union, and is also in general banned in all the developed countries, and will be so in all the developing countries from 2010. For the present, we accept the import of these products into the European Union, on a quota system. However these quotas must be respected! Nevertheless, we see that the lack of international customs cooperation and the poor quality of cooperation between the customs departments of the Member States, in matters affecting the environment, creates breaches in the protection to which our countries should be entitled.
The intervention of UCLAF is therefore a major victory, in so far as coordination at European Union level seems to have borne fruit. The Group of the European Radical Alliance wishes to invite Parliament to make progress towards total prohibition of CFC imports into the European Union. It invites the Commissioner and the Commission to work in close cooperation with the parties to the Montreal Convention, in order to set up a very strict regime of sanctions against those operating illegally.
Ladies and gentlemen, the European Commission was warned, some time back, of illicit transactions in substances which deplete the ozone layer, and has therefore taken and continues to take measures at various levels.
The European Commission unit for combatting fraud has intervened, as you emphasized, to institute and coordinate inquiries with the customs departments of the Member States. These inquiries have recently resulted in discoveries of illegal imports into a number of Member States (Germany, Netherlands, Belgium) of some 1, 000 tonnes of CFC and halon of Chinese origin. The merchandise was seized and the persons suspected of the fraud arrested. Other inquiries relating to situations and products of different types and provenance are underway. Simultaneously, several initiatives have been taken to reinforce the control system and seek out possible sources of illegal imports.
In these past few days in particular, parties to the Montreal protocol on substances depleting the ozone layer have been studying the problem as part of a tenth anniversary meeting, and are discussing a proposal whose aim is to oblige all parties to set up a regime of licences for the import and export of substances of this type. The European Community is already managing a system of quotas and licences for the import of these substances. However, it goes without saying that the efforts of all parties should be coordinated to prevent illegal trading.
The Commission intends, at the time of the revision of Council Regulation 3093/94 relating to such substances, to propose the prohibition of the sale and use of CFCs, whose production has already been banned since 1995. The prohibition of sale would eliminate demand, and hence the temptation of illegal trade. In parallel, the European Union has, under the Montreal protocol, submitted a proposal to all the industrialized countries, and this is also under discussion. The regulation lays the obligation on all Member States to set out persuasive sanctions in the event of non-compliance with provisions, but it is their responsibility, clearly, to apply these sanctions effectively.
Mr President, I am pleased to hear what Mrs Cresson says. It is certainly different from what the Commission said last year when Mrs Bjerregaard spoke on the subject.
First of all, I must welcome the report by the Environmental Investigation Agency which has exposed this trade and provided the undeniable evidence which means that the Commission must act against this illegal trade.
Despite the report and questions from the Institute of International Affairs and questions by myself and other Members in the past, the Commission has been slow to act on this. Indeed, in May last year Mrs Bjerregaard said: ' we obviously are interested to study reports from the UK, but we will have to see if there is enough information to take the matter forward' . Well, I am pleased to hear that the Commission is taking the matter forward at last - at last - but not far enough! Anybody who has studied this trade knows quite clearly that it is a classic example of the operations of illegal crime and illegal trade in general. The Commission must not just take action against the demand, it must take action against the supply. There are clearly alternatives to all existing uses and the Commission has been slow to ban the use and the sale of CFCs within the Community. But the matter does not stop there, Mrs Cresson. You have got to take action against the supply as well.
A World Bank plan exists to buy out almost half the world's production in Russia, costing only $ 27 million, yet the response by Member States so far has been poor. Britain has offered $ 3 million, Denmark has offered $ 2 million, Norway - it is not in the Union, but at least it is a responsible country - has offered $ 2 million. The Americans have also offered money.
I would call upon the Commission to get its full strength and full weight behind this proposal to buy that production out, to isolate the remaining production in China and to ensure that this illegal trade is stopped. You can buy it out - it costs peanuts. Why has the Commission not done it? Why has it not acted in the interests of the people of Europe in response to calls from their representatives like myself and others who have asked questions in the past? It has been slow to act and the consequences are severe.
Mr President, ladies and gentlemen, two old proverbs to start with. Whenever money is to be earned by circumventing the law, crime cannot be far away. The other: the fact that UCLAF, the European Commission's fraud squad, has got onto the trail of these nefarious dealings shows that the controls are working.
At the forefront of the oral question are illegal imports from China, and possibly also from Russia. In Germany they have just uncovered the illegal import of 1, 000 tonnes of CFCs from Great Britain. There is also evidence that some other countries in eastern and central Europe are not obeying the current agreement on ending the production and use of CFCs, which have been identified as an ozone killer. Ten years ago 24 states and the European Union signed the Montreal Agreement, the aim of which was, and is, the phased cessation of CFC production and a phased renunciation of other agents which are most damaging to the ozone layer.
CFCs have been forbidden in industrial countries since 1996. Despite this, some 240, 000 tonnes are still produced worldwide every year. Consumption still rises worldwide by about 4 %, mainly in the developing countries. Even here in Europe CFCs have not been entirely abandoned in existing installations, for instance, condenser plant. This is not merely on grounds of cost - the replacement of all these installations would swallow enormous sums - but also for environmental reasons. There are insufficient plants across the world to remove these CFCs without causing environmental damage. To satisfy the need for an alternative there is the so-called quota system, and in the resolution motion which we are voting on tomorrow we shall be unable to pass point 6, because here the question is raised about what is to happen to the quantities that cannot be removed.
We in the European Union must not only see that the existing laws and treaties are obeyed, and that offenses are strictly penalized, but we must take every step to ensure that developing countries and those in the former Eastern Block are persuaded to forgo the use of CFCs earlier than hitherto foreseen - by the year 2010, in fact. For this they need our financial and technical support. We must likewise do all in our power to reduce the use of other ozoneharmful agents. Methyl bromide, which has two thirds of the damaging potential of CFC, and is used mainly in developing countries in agriculture, is principal amongst these.
The same applies, though, to the partially-halogenated hydro-chloro-fluorocarbons, the HCFCs, which are being increasingly introduced throughout the world as replacements for CFCs, and whose damaging effect is only 20 % of the CFCs' potential. For this reason we cannot vote under point 7 for inclusion of the HCFCs. We should like it removed, because it is simply impossible.
Throughout the world there is resistance to an earlier end to the use of these materials. The European Union should, as already agreed, lead with a good example here.
Mr President, in this one minute I can merely say that I am very worried about the illegal trade. Another 96, 000 tonnes of CFCs, and in July of this year it was discovered that 150 tonnes of these dangerous substances were being dealt in illegally and that they come particularly from China and Russia. But I have not completely understood from the Commission what specific action and sanctions they now wish to impose on the dealers in these illegal substances. Perhaps the Commission could just have a better look at this matter. If I have understood the Commission properly, during the Montreal conference that ends tomorrow, it will also put forward proposals to prohibit the sale and use of all CFCs worldwide. But I should also like to know, and I ask the Commission once again, whether in the one remaining day of the conference it also wishes to ban the substitutes for CFCs and methyl bromide. I hope we will receive a report on this Montreal Conference and the effort that the Commission has made and we would ask the Commission to let us have the report as quickly as possible so that we will know what the Commission has done.
Mr President, as many speakers have already mentioned, part, in fact a very large part, of the illegal imports of freons comes from China. Some also comes from Russia. A while ago German newspapers reported on how a seller of fire-fighting equipment had been arrested for illegally importing freons from China. The profits which can be made from this are thought to be up to around 300 per cent, and around 10, 000 tonnes of illegal freons are said to be imported into the European Union each year. This is therefore a very serious problem as everyone has stressed in this debate. The question is how we are to overcome it.
The World Bank is now trying, as some speakers also mentioned, to buy out the people who produce these substances. For example, by providing DM 140 million to Russia so that they will refrain from producing what they have committed themselves by agreement not to produce. This is perhaps a doubtful method, but you must still ask yourself whether it is not a necessary method. Since developing countries now have the right to produce freons until the year 2010, there is perhaps no alternative but to buy them out in one way or another. It would be interesting to know whether the Commission has thought about this; in other words, what is its view on the World Bank's project and is it prepared to support it? Is the Commission further prepared in the case of China to open special discussions with the Chinese government to see whether the Chinese authorities can be of assistance in stopping this at source?
Mr President, Madam Commissioner, ladies and gentlemen, smuggling occurs when it brings in a lot of money. The contraband CFCs that have been discovered are surely a mere fraction of what is being smuggled into the Union. My colleague, Mr Bowe, has drawn attention to that fact. I, too, have put a series of questions to the Commission in this context, because rumours of smuggling have repeatedly arisen. They are not being smuggled because they are themselves so valuable, but because their manufacture is prohibited, and yet much equipment and many installations that cannot function without CFCs are still in existence.
This is, I believe, one of the main points we have to bear in mind. It is not enough to prohibit manufacture. It is not enough to prohibit sales. It is not enough to prohibit imports. One must also work towards the phased removal, modification or replacement with new models of all those installations that still operate with CFCs today. That is most certainly also an area which must be researched, not just into replacement materials, but also replacement equipment and installations. If someone owns a car cooled with CFCs, replacement for the air conditioning costs over $ 200, and that money can buy a car in the USA.
So this means that if we are serious about the matter, we must start with the total removal from use of this material, which causes long term damage to the ozone layer. Many of us will not live to see the day when the ozone layer has so far recovered as to equate once more with pre-1970 levels. I believe it will also be necessary to reinforce control measures in Member States, to examine quotas carefully, and perhaps to buy more equipment like that used in the USA to detect smuggled CFCs.
This also would be an important step, but all that can only be one measure to bring about a faster end to use. As far as I am aware, Directorate General XI is preparing a document that will also enable the Union to introduce an earlier end to the use of HCFCs. We should all work together on this, as far as both investment and replacement compounds are concerned.
Mr President, ladies and gentlemen, I shall try to reply to the questions which have been raised, and this will enable me to give details of the Commission's position. Some of you have raised questions as to the exact scope of this traffic. For some time already, complaints have been made about illegal imports of CFCs, and the industry believes that such traffic could involve volumes of between 10, 000 and 15, 000 tonnes annually. Furthermore, an NGO, the Environmental Investigation Agency, which is principally in charge of such problems, in a recent publication made reference to imports ranging from 6, 000 to 20, 000 tonnes.
Others have raised questions as to the resources available to the Commission for undertaking legal action against customers involved in traffic of this kind. The follow-up on violations of European legislation - that is, the obligation to set up a system of licences, prohibition of imports, and the relevant sanctions - falls within the responsibility of the Member States. As I said earlier, the European Commission anti-fraud unit has opened and coordinated inquiries with the customs departments of the Member States. Sanctions differ from one state to another, and are not homogeneous.
Yet others again have raised questions about the current situation on the application of Community legislation in the various Member States. The Community stipulations relating to the inspection of substances depleting the ozone layer are applied thanks to regulations which directly involve economic operators.
Another question raised relates to the continuation of CFC imports. Basically, are there no replacement products? If we look at the various sectors in which the CFCs were originally used, it can be seen that in aerosols, with the exception of inhalers for asthma treatment - where their use is essential - solvents have been suppressed, and foams are now totally CFC-free. Replacement products used in this sector are hydrocarbons, HCFCs, and to a lesser extent, HFCs. In the refrigeration equipment field, the industry believes that a volume of between 50, 000 and 100, 000 tonnes of CFC is still contained in existing equipment. Increasingly, HCFCs are used as a substitute for CFCs. Ammonia and hydrocarbons are also increasingly used in the new equipment.
The question may arise as to whether the Commission believes that total prohibition of the sale and use of CFCs - which is equivalent to drying up the supply of CFCs - would also be the most appropriate means to eliminate demand and facilitate inspections. Effectively, a provision which would make it unlawful to maintain CFCs on the market, for example, prohibition of sale, would certainly contribute greatly to ease of control.
What strategy does the Commission intend to adopt now, particularly within the framework of the Montreal conference? At the Montreal conference, the Community is working for the introduction by all parties of a regime of licences for the import and export of substances which deplete the ozone layer. The position of the Commission is therefore very firm. Furthermore, the European Community has put forward a proposal whose aim is to forbid the sale of CFCs in all industrialized countries.
Mr President, the Commissioner was about to tell us whether or not the Commission believed that a total ban was going to be Commission policy or not and then, certainly as far as the interpreting was concerned, I never heard the answer to that question. I seek clarification. Does the Commission believe that this strong policy of stopping sales altogether is a Commission policy or not?
Yes, Mr Teverson, you are quite right. The European Community has presented a proposal whose aim is to forbid sales of CFCs in all industrialized countries. I also said that, clearly, the prohibition of CFC sales would facilitate the combat against fraud. These two proposals therefore overlap.
Thank you very much, Commissioner Cresson.
I have received four motions for resolutions under Rule 40(5) of the Rules of Procedure.
The vote will take place on Thursday at 12.00 noon.
The joint debate is closed.
Helms-Burton Act
The next item is the oral question (B4-0521/97 - O-0102/97) by Mrs Castellina, on behalf of the Committee on External Economic Relations, to the Commission, on the negotiations between the Commission and the US administration on the Helms-Burton Act.
Mr President, this is an oral question put by the Committee on External Economic Relations. I am grateful to Commissioner Brittan for being here. Next Thursday the second bilateral meeting between the United States and the European Union will begin in Paris on setting common criteria for the definition of rules to guarantee the safety of investments. These rules are to be included in the multilateral agreement on MIA investments currently under negotiation.
We do not know what was discussed and what guidelines were adopted at the previous meeting. But we do know that they will be decisive, given the weight of the two players in the CSCE. That is also why the Committee on External Economic Relations is raising the need to be better informed during the actual course of the discussions, before being faced with a take-it-or-leave-it agreement.
We are all convinced that guarantee rules for all should be established at the international level, but we are still concerned, all the more so as the decision on this closer consultation between the European Union and the United States was part of an agreement which led to the suspension of the WTO panel when the United States was in the dock over its Helms-Burton Act. This suspension has already caused concern in this Parliament which had, moreover, like the Council, taken a firm position against the American embargo. So we would like to understand better how and whether the rules intended to guarantee investments will safeguard the sovereignty of our countries, so as to continue to guarantee their legislative autonomy.
Your colleague, Commissioner Fischler, himself raised the same question the other day on the BSE issue, asking whether and to what extent, within the context of this general liberalization, it would still be possible to take the necessary steps to protect the health of European citizens. In short, we do not want obligations introduced through this agreement to distort our legislation and, I think, many European constitutions as well. But, more particularly, we would like clarification on any proposed retroactive effect of the rules in question. What is intended? Is it really intended to reopen the nationalization chapter? And if it is, starting from when? I hear that a Polish citizen, who at one time had his Warsaw mansion expropriated, is now reclaiming the building which is now the property of the American embassy, which has naturally refused to hand it over. That is only one example of what could happen if this chapter is reopened.
Finally, and this is a basic clarification, if there is a wish to apply a retroactive criterion to Cuba and support the approach of the United States on nationalization issues, given that in that country a large part of the property belonging to foreigners or Cubans who have emigrated to the United States was nationalized 36 years ago, and considering that, while virtually every other state has for years sought compromise solutions on its citizens' nationalized property, the United States has refused to do so, the new rules under discussion could be extended to any commercial operation, any investment in that island, in contradiction, I repeat, to the decisions which have been taken by the European Union.
Mr Commissioner, these are the clarifications the Committee on External Economic Relations would like to have.
Mr President, ladies and gentlemen, may I say first of all that looking at the question generally, the existence of the World Trade Organization and the ability to take a case to the World Trade Organization has been the best and perhaps the only effective weapon the European Union has against the completely unacceptable attempt of the United States to export its policies and impose them upon us.
Without such a dispute settlement mechanism, without those rules, we would have very little ammunition indeed in this contest. I say that because it illustrates very well the importance of the European Union staying loyal to the principles of the World Trade Organization because they enable us to defend our interests. But we have to use them in the right way. In answer to some of the other points, I will reiterate the facts of the matter.
The understanding of 11 April 1997 reached between the European Union and the United States calls for the development of disciplines which 'should inhibit and deter the future acquisition of investments from any state which has expropriated or nationalized such investments in contravention of international law and subsequent dealings in covert investments' . It is clear from that language that the understanding does not necessarily provide for the negotiation of disciplines which would prohibit future investments in expropriative property because it talks about inhibiting and deterring and also refers to investments in contravention of international law and not otherwise. Of course not all such investments will be in contravention of international law.
In addition and in parallel, the understanding also calls for the European Union and the United States to work together to address and resolve through agreed principles the issues of conflicting jurisdictions and secondary boycotts. It is very important to note that the negotiations on this point have to be parallel with the negotiations on investment disciplines. There is one thing that is of interest to the United States; there is the other which is of interest to us. Therefore it is a balanced agreement.
Another element of the understanding is the D'Amato legislation. The full implementation of the understanding would call for the United States to grant the European Union a multilateral regime waiver under this legislation, which is not the subject of the case in the WTO but nonetheless is part of our agreement with the United States. The understanding presupposes the continued waiver of Title 3 of the Helms-Burton Act and also that Congress will amend Helms-Burton to permit a presidential waiver of Title 4.
With regard to the observation that the European Union has committed itself to join the efforts of the United States to promote democracy in Cuba, which is referred to in the text of the oral question, I would remind the honourable Member that the language of the understanding is quite clear. It does not contain a commitment on the part of the European Union and the United States to take action jointly. Each side remains free to judge how, where and when it wishes to raise these issues in Cuba.
Therefore, on the question of whether the Commission considers that such disciplines would make it impossible to invest in Cuba, taking account of the historical factors mentioned by the honourable Member, I would say clearly once again that the coverage of past expropriations is not excluded by the wording of the understanding but that it presupposes that a clear violation of international law has taken place and, as I have indicated, the understanding only commits the European Union to disciplines which would inhibit and deter investments, and not to disciplines which would prohibit investments. The latter would in any case be difficult for the Community owing to our almost complete freedom from capital movement restrictions as set forth by Article 73(b) of the EC Treaty.
The next question relates to the fact that international law provides rules on investment protection, including rules on the legality of expropriations. One of the criteria for determining the legality of an expropriation is whether prompt, adequate and effective compensation has been paid by the expropriating state. The Commission and the Member States have consistently in our negotiations insisted on the fact that under the understanding, disciplines could only apply to expropriations which have taken place in contravention of international law. The precise conditions for determining when that has happened are still a matter for discussion.
It will be clear from what I have said that the negotiations are currently at a complex and delicate stage. The Commission's objective remains to achieve a balanced solution covering both the disciplines for investment in expropriated property in the sense that I have described them, and the principles on conflicting requirements and secondary boycotts. Any deal would have to lead to Congress adopting the legislative amendments to permit a waiver of Title 4 of the Helms-Burton Act; and the United States' Administration would also have to grant a multilateral regime waiver under the D'Amato Act. The negotiators are in Paris this week for the sixth round of negotiations and further discussions are scheduled for the month of October. For the moment we do not have an agreement but those are the principles and procedures which we are applying.
Mr President, I am glad the Commissioner has reminded us of the terms of the agreement which was reached between the European Commission and the Clinton Administration (and subsequently modified in part by the Council of Ministers of the European Union) because, as the Commissioner has well demonstrated, this is not just any agreement, but is conditional. Sir Leon has reminded us of the conditions, but I would like to stress the two basic ones. On the one hand the European Union suspended the World Trade Organization complaint proceedings, and the United States promised to postpone the application of Title 3. President Clinton renewed this promise on July 18, incidentally provoking a further six months' worth of sarcasm from the Cuban authorities, who jokingly said that the United States were postponing the sovereignty of the rest of the world for another six months. As I understand it, the second basic condition accepted by the United States authorities was the amendment of Title 4. But, Mr President, I have heard nothing to say that this amendment to Title 4, which requires the intervention of the United States Congress, has yet happened. And as the Commissioner knows perfectly well, the Clinton Administration is one thing, and the United States Congress is quite another.
All these agreements were forged, Mr President, on the understanding that if any person physically, legally or morally belonging to the European Union was affected, or if the conceded annulments did not happen or were altered, the European Union reserved the automatic right to re-initiate the normal WTO complaint procedure. And we have never accepted the extra-territorial principle of the act, which interferes with the trade relations of the European Union and its Member States with third countries such as Cuba.
I should like to say, Mr President, that our political group has always rejected the Helms-Burton Act. This is mainly for three basic reasons. Firstly, it increases the already great suffering of the Cuban people. Secondly, it introduces an extra-territorial aspect which deeply offends any sovereign state, as I have previously stated to this House. And thirdly, Mr President, it calls into question the authority of the WTO as a body devoted to settling and resolving these conflicts. Sir Leon has told us that it is the best guarantee of defending the basic concepts of the European Union. Going by the results of the recent banana and hormone panels, I am not sure about that. Anyway, as regards this Helms-Burton Act proposal, it is absolutely clear that the European Union has right on its side, but it has nevertheless sought an amicable solution for the time being.
Bearing in mind that when the European Commission signed this agreement with the Clinton Administration the time limit was 15 October, it would perhaps be a good idea if the Commission could tell us the position of the United States Congress as regards the amendment of Title 4. I was recently in the United States, with the delegation which I head, and judging from what we heard on the subject of the amendment to Title 4 from congressmen and senators, their position is not at all clear.
I end, Mr President, by saying that we reject the terms of this act because, although the aims include the promotion of a peaceful transition towards freedom in Cuba, as regards human rights and democratic liberties, we do not agree with the method. These boycott policies which have been going on now for 40 years have not led to the slightest advance in these matters, as mentioned by the European Union in its statement of 2 December.
Mr President, we have debated the Helms-Burton Act here many times and passed resolutions on it, and the position of my group with regard to the extra-territorial provisions in this Act is unchanged. The American Congress simply cannot lay down the law for our companies and if there are disputes then arbitration is in the hands of the WTO. The WTO exclusively. Mr President, I have two questions for Commissioner Brittan.
Why did the Commissioner go it alone in the negotiations with the Americans on the Helms-Burton Act? Only 20 % of this act deals with trade policy in the context of the WTO and that is the prime concern of the Commission and Parliament. But 80 % of it involves investments in Cuba by third countries and then in former American ownership. The latter, if we are dealing with investments, is the prime concern of the Council. It is therefore not surprising that the Commissioner going it alone causes irritation in this Parliament but also and especially in the Council. And the result was no new powers within the framework of Article 13 for the Parliament and the Commission in the Treaty of Amsterdam.
My second question concerns the multilateral agreement on investment that is currently being prepared by the OECD. The agreement will be signed in May, if it is good, by 29 countries and the Union. It will provide for a ban on investments in illegally expropriated property. The question is whether the American property expropriated in Cuba 36 years ago was illegally expropriated. Because there was no international law in that field and at that time the Americans categorically refused an offer for compensation. Can we reasonably speak of illegal expropriation? I should like to know the opinion of the Commissioner on these two questions.
Mr President, the last time Sir Leon was here it was also to speak about the Helms-Burton Act, and as my compatriot, Mr Salafranca, recalls, he said that if the United States did not keep their side of the agreement, by continuing to postpone Title 3 and by revoking Title 4, the Commission reserved the right to go back to the WTO panel.
Although Title 3 may have been postponed for a further six months, it seems to us that not only has Title 4 not been revoked, but the United States Congress has made the Helms-Burton Act worse with eight amendments demanding strict compliance with it. In other words, the wishes of the United States Congress lead in completely the opposite direction to what Sir Leon told us. Furthermore, Sir Leon says that investments are not going to be prohibited, but inhibited. I wonder what the formula for this inhibition is. This is a concept which I have never heard mentioned in international law and I would like to know what it consists of, especially in view of the fact that until not long ago the European Union had been holding talks with the Cuban Government in order to reach an agreement on trade and cooperation since, as I should like to remind you, Cuba is the only country with which we do not have such an agreement. We think this is unfair.
It seems to us that the discussions at the WTO are resulting in greater acceptance of the premises put forward by the United States, and do not safeguard the interests of the European Union - the sovereignty of the countries of the European Union. When they talk about regulating investments, they are of course thinking about Cuba - as you know as well as I do, Sir Leon - about Cuba and the investments which certain countries in the European Union are putting into Cuba. It seems to us that we are going down a dangerous path, and the European Commission should re-register its objection with the WTO.
Mr President. Our debate today would be completely unnecessary in a fully-functioning democracy. The will of this Parliament would have been respected and the intention of the WTO panel on Helms-Burton would have been implemented. But in May this year, Mr Commissioner, you proceeded independently and we reprimanded you. We learned that you had had a private audience with Big Brother to calm things down. You made completely unacceptable concessions. That had nothing, absolutely nothing whatever, in common with staying loyal to principles.
Two months later we were proved quite right. On 11 June the US Congress further increased the internationally much-criticized US embargo. We had voted for the exact opposite and for that very reason had demanded the panel you circumvented. Mr Commissioner, the citizens of Europe as a whole have become more than sceptical about the WTO. The World Trade Organization has run into a real crisis of legitimacy. What do we need such an organization for, if it only acts as a referee when the matter concerns opposition to social achievements, or opposition to conservation of the environment? What do we need a WTO for, if those with power continue to machinate independently, as soon as they themselves come up for public scrutiny? What do we need a WTO for, if it gets round its own rules in secret negotiations, and then even proposes to use the results of these as the basis for a multilateral investment agreement affecting us all?
We demand detailed information and the participation of everyone at the negotiations for an MIA, which has so far been at OECD level and will certainly later continue at WTO level. At least a significant number of developing nations must vote for it, in order for such an agreement to be made at all. I think the point made by Mrs Plooij-van Gorsel is very relevant.
To return to the matter of Cuba. The EU must not continue to knuckle under, but must sensibly fund the existing budget items, instead of deleting them. It must at long last introduce a treaty of cooperation with Cuba. The investment protection that the USA has set at such a high level is no current problem at all for Europe. I would point only to Cuba's investment protection agreements with such countries as France or Germany. Miami vice is really not our business!
Mr President, Mr Commissioner, relationships between the United States and Europe are studded with misunderstanding and divergences in approach, even in fields where the objectives sought are in reality identical. The case of the Helms-Burton legislation is a supreme example of this type of transatlantic misunderstanding.
The Member States of the European Union and the United States of America wholly share the aim of democratization in Cuba, even if, within this Parliament, romanticism of Castro still seems - and this is strangely out of tune with the times - to be quite popular. But the European Union is seeking to promote democratic change in Cuba by a proliferation of human, economic and political exchanges and trade. The Americans, who are more sensitive to the pressure of those who have had to flee the Castro dictatorship, and are very close to the country concerned, believe that the only effective line of conduct is that of firmness and sanctions. The goal sought is the same, but the orientations are radically different. There are two approaches, each of which is as legitimate as the other.
It nevertheless remains true that the use of legislation which has such extra-territorial repercussions is totally unacceptable. Now, the Commission's compromise is closer to an exercise in pure pragmatism, since the Commission has given up on getting results by sticking to principle. This is a poor figleaf for the total absence of concessions on the American side. We have hardly anything to be proud of, in my view, as regards the exemption which will be made in respect of companies belonging to the European Union, when we leave our partners in the third countries to face the power of America alone.
Since there has been no success over the principle of the unacceptability of extra-territorial provisions, nothing now stands in the way of the perverse proliferation of such legislation at all political and administrative levels from the United States. This defeat on principle is, on the contrary, an encouragement to such proliferation and sends out a bad signal.
It is already deplorable that towns or cities have made enactments whose consequences are extra-territorial, without Mr Clinton's government having the resources to oppose them. Proliferation is of all the more concern in that it very often advances the politically correct concern to fight for human rights or the protection of the environment, in order, in reality, to winkle out foreign firms and prevent their competition in tenders for American government contracts.
This compromise, in the eyes of our group, is a poor one. It will not, I fear, prevent there being further discomfiture.
Mr President, Mr Commissioner, It must feel strange to you, as a convinced supporter of free trade who has always demonstrated that fact, to find yourselves receiving criticism of the sort just expressed by Mr Wolf. I want to leap immediately to your defence, because it was not merely rhetorical overstatement, but above all did no service to the subject.
The situation is as follows. Cuba is a democratic country, but the USA is trying, contrary to human rights, to penalize democratic countries such as those united in the European Union, because they are on the wrong road. We all considered it right to call in the WTO, not in order to make an example in the interests of the WTO's negotiating freedom and free international trade, but in order to enforce our legal rights. It was difficult to understand how the Commission could attempt - not in secret negotiation, as Mr Wolf supposes - to find a compromise or take a path whose success is more dubious. If it should not be successful, it will be difficult to start again on the path left for the compromise, that is, to complete a successful WTO panel procedure.
The Americans negotiated differently in the banana dispute. They followed the matter through to the end, and it is still being discussed today. I mention that because here we have, something I quite understand, due respect for the internal policies of the USA. Anyone following the way in which Mr Helms is behaving in the matter of the nomination of ambassadors - bearing in mind that he is himself the one who drove through the Helms-Burton Act - will know how difficult it is for the President of the United States to force what he promised through Congress.
Be that as it may, that is an internal matter for the USA. When we see that it was mainly the USA and Europe that established the WTO, and that the beneficiaries are those who replaced the GATT, and when we see the concern with which the third world reacts, lest it should suffer whenever the major powers frame agreements, then we should not really be surprised when, as in Singapore, Asian and other countries grow to suspect that the WTO is really only there to serve the rich, who could settle their disagreements in any case.
For this reason I put this request to you on behalf of the Group of the European People's Party: If it appears that your efforts to reach a compromise are unsuccessful, return speedily to the path of virtue and pursue a legal case wherever one may be required.
Mr President, Mr Commissioner, I think Europe can be proud of its policy. We have been very successful. Our expansion into the east was successful and marked by mutual agreements and negotiations. The Americans have only sought confrontation with Cuba and have lagged far behind Europe. I think it is simply essential when talking to Helms and Burton, who have after all adopted a clear position and are not ready to negotiate, to make a case for our modern strategy. This involves the offer of alternatives, the practical search for a system that supports the democrats in Cuba, that supports the market economy in Cuba. If we employ a policy that offers alternatives, in order to support those forces in Cuba that also pursue our aims, and do not look for blind confrontation, then we Europeans shall be successful in Cuba as well.
I have received six motions for resolutions under Rule 40(5) of the Rules of Procedure.
The vote will take place on Thursday at 12.00 noon.
I would like to reply briefly to some of the points that have been made and put the matter in perspective. If I may say so, the views put forward by Mr Rübig and Mr Kittelmann are closer to reality than some that we have heard.
Let us start from first principles. We share with the United States an objection to the non-democratic government in Cuba. We differ as to the way in which we should handle that and we object to the United States trying to impose on us its policy. We object so strongly that, uniquely, we have taken legislative action through this Parliament and through the Council of Ministers in order to impose blocking legislation. We object so strongly that we went to the WTO to assert our rights. not only with regard to Helms-Burton but also, although not in the WTO, with regard to the D'Amato legislation affecting Iran and Libya which is equally objectionable.
We are and remain quite prepared to proceed with the WTO case. But a strong wish was expressed repeatedly in the Council of Ministers that we should try to find a negotiated settlement. And we have achieved a settlement of an interim kind which enables us to go back to the WTO if that settlement is not observed and if our objectives are not achieved. What are our objectives? By definition a settlement means that you will not get a ringing declaration saying that we are right and the Americans are wrong in an international tribunal. But we and the Member States have rightly taken the view that what is important is to protect the interests of the European economy above all else and to ensure that no action taken by the United States could damage us. The consequence has been that the President of the United States has suspended Title 3, the most damaging title of this legislation, and that since the understanding there has been no action under Title 4.
We then entered into a negotiation which, if successful would have the effect of permanently suspending Title 3, so that European industry and individuals were never threatened in that way, and of giving the President of the right to do the same with regard to Title 4. In addition, as a result of this negotiation we were given the prospect and the possibility of obtaining a waiver from the operation of the other objectionable legislation, namely the D'Amato legislation.
And what has happened is that we are engaged in negotiations. There is nothing mysterious about it. The MIA negotiation is another matter which is broader than this and which we are also engaged in. It does not affect the developing countries. We hope to negotiate with them later in the WTO on a broader agreement. The 15 October target date is a serious one and we have told the Americans that.
We are free participants in the negotiation. There is no obligation on us to agree to anything which is not in the interests of Europe and we will not do so. The negotiation is not concluded. The Americans also have their task to do what is needed to satisfy us in the negotiation. I believe that if we are successful in the negotiation, we will have protected the interests of the European Union in a very effective way and we will actually have used the WTO procedure, which is valuable. For only by bringing the case will we have led the United States to suspend Title 3, not to take further action under Title 4 and to do something with regard to the D'Amato legislation as well.
If we do not succeed in our objectives we will have the full right to return to the WTO, to resume the case and to seek its resolution through the WTO. Therefore we have lost nothing, we have gained a lot, we have every possibility of gaining more. If we are unsuccessful we can resort once again to the international forum which we have helped to create and which we must defend in order to achieve our rights. That is the true position as it stands. The negotiations are complicated and incomplete but I can assure you that we will not come to a conclusion or agree to an agreement which does not protect fully and adequately the interests of the European Union as I have defined them.
Commissioner, if I am here at 11.00 p.m. and ask you questions, I hope you will answer my questions and not only answer people who have the same view as you on this. I had two questions. You did not answer them.
I thought I made it absolutely clear that we have not gone it alone, as you put it, with the Helms-Burton problem. We have repeatedly reported to the Council. I have explained the matter to committees of this House repeatedly. The interim understanding has received the support of the Member States. That is the answer to your first question. Nor is there the slightest reason to think that the reluctance of the Member States to change Article 113 has anything whatsoever to do with this issue.
As to the question of what is illegal expropriation, that is an issue which has not been determined in the negotiations and therefore it is impossible to give an answer to it. But in my opening remarks I indicated the principles of international law which determined whether expropriation was illegal or otherwise, in relation to the question of compensation.
Mr Commissioner, the question of who will decide what is an illegal expropriation is a very interesting one if it opens the possibility that a big country, by its legal system, decides effectively what is constitutional in other countries. For instance, in the Federal Republic of Germany, we have Clause 15 which allows for expropriation on a legal basis. But if the American Congress judges that this is inappropriate, would this then be illegal?
I can assure the honourable gentleman that we will not allow this matter to be determined by the United States Congress. To the extent that it is covered in the negotiations, we will have to be satisfied that there is an adequate definition which satisfies us, not the United States Congress. Obviously, in the negotiations, the United States administration will also have to be satisfied, but it is not something that is going to be unilaterally imposed on us.
Mr President, this is not an attempt to reopen the debate but rather, as my colleague has said, to ask the Commissioner to be more precise, as far as he is able. He has told us that the negotiations are in a complex and delicate phase, and the question is as follows. The interim agreement was signed in April. April has now passed, as have May, June, July and August. It is now 15 September, and on 15 October the time limit set by the Clinton Administration and the Commission for reaching an agreement, expires.
Does the Commissioner think that the problems currently under consideration will be resolved before October 15? Secondly, does the Commissioner think that the mood in the United States Congress will allow the President to amend Title 4, in accordance with the Clinton Administration's promise, although it has not yet come into effect?
15 October is indeed the target date for the conclusion of the negotiation. In my experience of all negotiations it is very, very rare for there to be any conclusion except, at least, on the date which has been specified. At this stage, therefore, it is impossible to say whether we are going to have a successful conclusion. We are quite a long way from it but we have made some progress. To say any more would be to give a greater precision than the facts warrant.
As to whether the mood in the Congress permits a solution which would enable the requisite amendment to the legislation to amend Title 4, I cannot answer that either. All I can say is that unless that amendment is passed, there is no deal with the European Union.
I have great admiration for the diplomatic ability of Sir Leon and I am certainly not going to comment on what he said because I have to study carefully the significance of 'eventually' , ' inhibiting' and ''not preventing' and all these nuances. These really have to be studied carefully before I can judge what he said and what it means. I understand that while one is negotiating it is difficult to talk about it. Nevertheless, my question is: are we going to be informed of what is going on before there is an agreement? We are worried about Helms-Burton and its effects on Cuba. This is one point on which concern has been expressed by my colleagues.
We are also worried by the more general implications of the Multilateral Investment Agreement. How is the sovereignty of our countries going to be affected by an agreement which may give the right of property an interpretation which is very different from the one which is in the European tradition.
This is a point I would love to understand.
The answer to the question is very simple. Sovereignty does not arise. Every European country, quite apart from the European Union, is constantly entering into treaties. The entry into a treaty is not an abdication of a sovereignty but the exercise of sovereignty because no country that enters into a treaty is compelled to do so unless it thinks it is in its interest.
In negotiating the multilateral investment agreement in the OECD, of which of course the members of the European Union are members, the Member States will not agree to an agreement unless they think it is in their interests and compatible with their approach to these matters. As everybody knows, but just to clarify it, the MIA negotiation is something that existed long before the Helms-Burton issue arose. It is seeking an agreement which covers many things and it would be in our interest to encourage investment. That is why we are doing it and why all the Member States of the European Union are very enthusiastic that such a thing should be completed.
This issue rose at a late stage in negotiations and we are talking about a particular provision which will have to be agreed in the same way as any other provision. Of course, that is only part of the settlement of the Helms-Burton agreement as a whole and as far as that is concerned, I will follow all the normal constitutional and parliamentary practices in keeping the House informed.
Thank you very much, Commissioner Brittan.
The debate is closed.
The vote will take place on Thursday at 12.00 noon.
(The sitting was closed at 11.10 p.m.)